























FOURTH AMENDED AND RESTATED FINANCING AGREEMENT




Dated as of October 15, 2018
by and among


RISE SPV, LLC, a Delaware limited liability company, and EF SPV, LTD., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands, as the US Term Note Borrowers (together, the “US Term Note
Borrowers”),


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905 (the “UK Borrower”),


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower (“Elevate Credit” or the “US Last Out Term Note
Borrower”),
THE GUARANTORS FROM TIME TO TIME PARTY HERETO,
THE LENDERS PARTY HERETO


and


VICTORY PARK MANAGEMENT, LLC
as Agent


































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









TABLE OF CONTENTS


Page
ARTICLE 1 DEFINITIONS; CERTAIN
TERMS.....................................................................................2
Section
1.1    Definitions.................................................................................................................2
Section 1.2    Terms
Generally.......................................................................................................29
Section 1.3    Accounting and Other
Terms...................................................................................30
Section 1.4    Borrower
Representative.........................................................................................30
Section 1.5    Payments in Foreign
Currencies..............................................................................30
Section 1.6    Exchange
Rates........................................................................................................31
Section 1.7    Judgment
Currency...................................................................................................31
ARTICLE 2 BORROWERS’ AUTHORIZATION OF
ISSUE................................................................31
Section 2.1    Senior Secured Term Notes; Senior Secured UK Term Notes; Senior
Secured Fourth Tranche US Last Out Term
Notes...................................................31
Section
2.2    Interest......................................................................................................................39
Section 2.3    Redemptions and
Payments.....................................................................................40
Section
2.4    Payments..................................................................................................................44
Section 2.5    Dispute
Resolution...................................................................................................44
Section
2.6    Taxes.........................................................................................................................45
Section
2.7    Reissuance................................................................................................................47
Section
2.8    Register.....................................................................................................................48
Section 2.9    Maintenance of
Register...........................................................................................48
Section 2.10    Monthly Maintenance Fee; Unused US Term Note Commitment
Fee.....................48
Section
2.11    [Reserved].................................................................................................................48
Section 2.12    Increase in Maximum
Commitment.........................................................................48
ARTICLE 3 FOURTH RESTATEMENT
CLOSING...............................................................................50
Section 3.1    Fourth Restatement
Closing.....................................................................................50
ARTICLE 4 INTENTIONALLY
OMITTED...........................................................................................51
ARTICLE 5 CONDITIONS TO FOURTH RESTATEMENT CLOSING AND EACH
lENDER’S OBLIGATION TO
PURCHASE..................................................................................51
Section 5.1    Fourth Restatement
Closing.....................................................................................51
Section 5.2    Subsequent
Draws....................................................................................................54
ARTICLE 6
RESERVED.........................................................................................................................55
ARTICLE 7 CREDIT PARTIES’ REPRESENTATIONS AND
WARRANTIES....................................55
Section 7.1    Organization and
Qualification................................................................................55
Section 7.2    Authorization; Enforcement;
Validity......................................................................56
Section 7.3    Issuance of
Securities...............................................................................................56
Section 7.4    No
Conflicts..............................................................................................................56
Section
7.5    Consents....................................................................................................................56
Section 7.6    Subsidiary
Rights......................................................................................................57


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Section 7.7    Equity
Capitalization................................................................................................57


Section 7.8    Indebtedness and Other
Contracts............................................................................58
Section 7.9    Off Balance Sheet
Arrangements..............................................................................58
Section 7.10    Ranking of
Notes......................................................................................................58
Section
7.11    Title...........................................................................................................................58
Section 7.12    Intellectual Property
Rights......................................................................................58
Section 7.13    Creation, Perfection, and Priority of
Liens...............................................................59
Section 7.14    Absence of Certain Changes;
Insolvency.................................................................59
Section 7.15    Absence of
Proceedings...........................................................................................60
Section 7.16    No Undisclosed Events, Liabilities, Developments or
Circumstances....................60
Section 7.17    No Disagreements with Accountants and
Lawyers..................................................60
Section 7.18    No General Solicitation; Placement Agent’s
Fees....................................................60
Section
7.19    Reserved...................................................................................................................61
Section 7.20    Tax
Status.................................................................................................................61
Section 7.21    Transfer
Taxes..........................................................................................................61
Section 7.22    Conduct of Business; Compliance with Laws; Regulatory
Permits........................61
Section 7.23    Foreign Corrupt
Practices........................................................................................62
Section
7.24    Reserved...................................................................................................................63
Section 7.25    Environmental
Laws................................................................................................63
Section 7.26    Margin
Stock...........................................................................................................63
Section 7.27    ERISA; Pension
Schemes.......................................................................................63
Section 7.28    Investment
Company...............................................................................................64
Section 7.29    U.S. Real Property Holding
Corporation................................................................64
Section 7.30    Internal Accounting and Disclosure
Controls.........................................................64
Section 7.31    Accounting Reference
Date....................................................................................64
Section 7.32    Transactions With
Affiliates....................................................................................64
Section 7.33    Acknowledgment Regarding Holders’ Purchase of
Securities...............................64
Section
7.34    Reserved..................................................................................................................65
Section
7.35    Insurance.................................................................................................................65
Section 7.36    Full
Disclosure........................................................................................................65
Section 7.37    Employee
Relations................................................................................................65
Section 7.38    Certain Other Representations and
Warranties.......................................................66
Section 7.39    Patriot
Act...............................................................................................................66
Section 7.40    Material
Contracts..................................................................................................66
ARTICLE 8
COVENANTS...................................................................................................................66
Section 8.1    Financial
Covenants...............................................................................................66
Section
8.2    Deliveries...............................................................................................................67
Section
8.3    Notices...................................................................................................................69
Section
8.4    Rank.......................................................................................................................71
Section 8.5    Incurrence of
Indebtedness....................................................................................72
Section 8.6    Existence of
Liens..................................................................................................72
Section 8.7    Restricted
Payments...............................................................................................72
Section 8.8    Mergers; Acquisitions; Asset
Sales........................................................................73
Section 8.9    No Further Negative
Pledges.................................................................................74
Section 8.10    Affiliate
Transactions.............................................................................................74


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Section
8.11    Insurance................................................................................................................74
Section 8.12    Corporate Existence and Maintenance of
Properties.............................................75




Section
8.13    Non-circumvention................................................................................................75
Section 8.14    Change in Business; Change in Accounting; Centre of Main
Interest;
Elevate Credit
Parent..............................................................................................76
Section 8.15    U.S. Real Property Holding
Corporation...............................................................76
Section 8.16    Compliance with
Laws...........................................................................................76
Section 8.17    Additional
Collateral..............................................................................................76
Section 8.18    Audit Rights; Field Exams; Appraisals; Meetings; Books and
Records...................................................................................................................77
Section 8.19    Additional Issuances of Debt Securities; Right of First Refusal
on
New
Indebtedness...................................................................................................78
Section 8.20    Post-Closing
Obligations........................................................................................78
Section 8.21    Use of
Proceeds......................................................................................................79
Section 8.22    Fees, Costs and
Expenses.......................................................................................80
Section 8.23    Modification of Organizational Documents and Certain
Documents....................80
Section
8.24    Joinder    ...........................................................................................................................................80
Section
8.25    Investments.............................................................................................................81
Section 8.26    Further
Assurances.................................................................................................82
Section 8.27    Pensions
Schemes...................................................................................................82
ARTICLE 9 CROSS
GUARANTY.........................................................................................................83
Section
9.1    Cross-Guaranty........................................................................................................83
Section 9.2    Waivers by
Guarantors............................................................................................83
Section 9.3    Benefit of
Guaranty.................................................................................................84
Section 9.4    Waiver of Subrogation,
Etc.....................................................................................84
Section 9.5    Election of
Remedies..............................................................................................84
Section
9.6    Limitation................................................................................................................84
Section 9.7    Contribution with Respect to Guaranty
Obligations...............................................85
Section 9.8    Liability
Cumulative...............................................................................................86
Section 9.9    Stay of
Acceleration................................................................................................86
Section 9.10    Benefit to Credit
Parties..........................................................................................86
Section
9.11    Indemnity................................................................................................................86
Section
9.12    Reinstatement.........................................................................................................86
Section 9.13    Guarantor
Intent......................................................................................................86
Section
9.14    General....................................................................................................................87
ARTICLE 10 RIGHTS UPON EVENT OF
DEFAULT.........................................................................87
Section 10.1    Event of
Default......................................................................................................87
Section 10.2    Termination of Commitments and Acceleration
Right...........................................90
Section 10.3    Consultation
Rights.................................................................................................91
Section 10.4    Other
Remedies.......................................................................................................91
Section 10.5    Application of
Proceeds..........................................................................................92
ARTICLE 11 BANKRUPTCY
MATTERS............................................................................................92


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





ARTICLE 12 AGENCY
PROVISIONS.................................................................................................94
Section
12.1    Appointment...........................................................................................................94
Section 12.2    Binding
Effect.........................................................................................................96


Section 12.3    Use of
Discretion....................................................................................................96
Section 12.4    Delegation of
Duties...............................................................................................96
Section 12.5    Exculpatory
Provisions...........................................................................................97
Section 12.6    Reliance by
Agent...................................................................................................97
Section 12.7    Notices of
Default...................................................................................................98
Section 12.8    Non Reliance on the Agent and Other
Holders.......................................................98
Section
12.9    Indemnification.......................................................................................................99
Section 12.10    The Agent in Its Individual
Capacity......................................................................99
Section 12.11    Resignation or Removal of the Agent; Successor
Agent........................................99
Section 12.12    Reimbursement by Holders and
Lenders..............................................................100
Section
12.13    Withholding...........................................................................................................100
Section 12.14    Release of Collateral or
Guarantors.......................................................................101
ARTICLE 13
MISCELLANEOUS.......................................................................................................101
Section 13.1    Payment of
Expenses............................................................................................101
Section 13.2    Governing Law; Jurisdiction; Jury
Trial...............................................................102
Section
13.3    Counterparts..........................................................................................................103
Section
13.4    Headings...............................................................................................................103
Section
13.5    Severability...........................................................................................................103
Section 13.6    Entire Agreement;
Amendments...........................................................................103
Section
13.7    Notices..................................................................................................................104
Section 13.8    Successors and Assigns;
Participants....................................................................106
Section 13.9    No Third Party
Beneficiaries................................................................................108
Section
13.10    Survival.................................................................................................................108
Section 13.11    Further
Assurances................................................................................................108
Section
13.12    Indemnification.....................................................................................................108
Section 13.13    No Strict
Construction..........................................................................................109
Section
13.14    Waiver...................................................................................................................109
Section 13.15    Payment Set
Aside................................................................................................110
Section 13.16
Independent Nature of the Lenders’ and the Holders’ Obligations and

Rights...................................................................................................................110
Section 13.17    Set-off; Sharing of
Payments...............................................................................110
Section
13.18    Reserved...............................................................................................................111
Section
13.19    Reaffirmation.......................................................................................................111
Section 13.20    Release of Agent and
Lenders..............................................................................112
Section 13.21    Buy-Out
Option....................................................................................................113
Section 13.22    Replacement of Lenders and
Holders..................................................................114
Section 13.23    Limited Recourse and
Non-Petition.....................................................................115










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------



















EXHIBITS


Exhibit A-1     Form of Senior Secured US Term Note
Exhibit A-2(a) Form of Senior Secured UK Term Note (USD)
Exhibit A-2(b) Form of Senior Secured UK Term Note (GBP)
Exhibit A-3     [Reserved]
Exhibit A-4     Form of Senior Secured Fourth Tranche US Last Out Term Note
Exhibit B     Reserved
Exhibit C     Form of Secretary’s Certificate
Exhibit D     Form of Officer’s Certificate
Exhibit E     Form of ComplianceCertificate
Exhibit F     Form of Notice of Borrowing
Exhibit G     Form of Joinder Agreement
Exhibit H     Index of Fourth Restatement Closing Documents




SCHEDULES


Schedule 1.1    Calculation of Charge Off Rate
Schedule 7.1    Subsidiaries
Schedule 7.5    Consents
Schedule 7.7    Equity Capitalization
Schedule 7.8    Indebtedness and Other Contracts
Schedule 7.12    Intellectual Property Rights
Schedule 7.22    Conduct of Business; Regulatory Permits
Schedule 7.27    ERISA and UK Pension Schemes
Schedule 7.32    Transactions with Affiliates
Schedule 7.40    Material Contracts
Schedule 8.25    Existing Investments
























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------























FOURTH AMENDED AND RESTATED FINANCING AGREEMENT


This FOURTH AMENDED AND RESTATED FINANCING AGREEMENT (as
modified, amended, extended, restated, amended and restated and/or supplemented
from time to time, this “Agreement”), dated as of October 15, 2018 is being
entered into by and among Rise SPV, LLC, a Delaware limited liability company (
“Rise SPV”), and EF SPV, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“EF SPV”; together with Rise
SPV, the “US Term Note Borrowers”), Elevate Credit International Ltd., a company
incorporated under the laws of England with number 05041905 (the “UK Borrower”),
as the UK Borrower, Elevate Credit Service, LLC, a Delaware limited liability
company, as the US Last Out Term Note Borrower (“Elevate Credit” or the “US Last
Out Term Note Borrower”; the US Term Note Borrowers, the UK Borrower and the US
Last Out Term Note Borrower, each a “Borrower” and collectively, the
“Borrowers”), Elevate Credit, Inc., a Delaware corporation (“Elevate Credit
Parent”), as a Guarantor (as defined herein), the other Guarantors (as defined
herein) from time to time party hereto (such Guarantors, collectively with the
Borrowers, the “Credit Parties”), Victory Park Management, LLC, as
administrative agent and collateral agent (in such capacity, the “Agent”) for
the Lenders and the Holders (each as defined herein), and such Lenders and
Holders from time to time party hereto.


RECITALS


WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders are parties
to that certain Third Amended and Restated Financing Agreement dated as of
February 1, 2017 by and among the Borrowers party thereto, the other Credit
Parties party thereto, Agent and the Lenders and Holders party thereto (as
amended, supplemented or otherwise modified from time to time and in effect
immediately prior to the effectiveness of this Agreement, the “Third Amended and
Restated Financing Agreement”) which amended and restated in its entirety,
without constituting a novation, that certain Second Amended and Restated
Financing Agreement dated as of June 30, 2016 (as the same was amended,
supplemented or otherwise modified from time to time and in effect immediately
prior to the effectiveness of the Third Amended and Restated Financing Agreement
(the “Original Financing Agreement” or the “Second Amended and Restated
Financing Agreement”) by and among the Borrowers party thereto, the other Credit
Parties party thereto, Agent and the Lenders and Holders party thereto;


WHEREAS, the parties hereto desire to enter into this Agreement to, among other
things, amend and restate in its entirety the Third Amended and Restated
Financing Agreement, without constituting a novation of the obligations,
liabilities and indebtedness of the Borrowers and Guarantors thereunder, on the
terms and subject to the conditions contained herein; and


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Borrowers shall pay and reimburse the Agent for itself and on behalf of the
Holders and Lenders for all expenses incurred in connection with the
transactions contemplated hereunder.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the Borrowers, the Guarantors, the Agent and each
Lender hereby amend and restate the Third Amended and Restated Financing
Agreement in its entirety without effecting a novation of the Obligations
existing thereunder, and otherwise agree as follows:


ARTICLE 1
             DEFINITIONS; CERTAIN TERMS


Section 1.1    Definitions.    As used in this Agreement, the following terms
have the
respective meanings indicated below, such meanings to be applicable equally to
both the singular and plural forms of such terms:


“956 Impact” has the meaning set forth in Section 8.24.


“956 Limitations” means, collectively, that notwithstanding any other provisions
of this Agreement, (a) no Obligation of any US Term Note Borrower or the US Last
Out Term Note Borrower (including any guaranty of any Obligation of the US Term
Note Borrower or the US Last Out Term Note Borrower) shall constitute an
“Obligation” with respect to any UK Credit Party, (b) no UK Credit Party shall
guaranty or otherwise be liable for any other Credit Party’s guaranty of any
Obligation of any US Term Note Borrower or the US Last Out Term Note Borrower
and (c) no assets of any UK Credit Party shall serve as collateral security for
any Obligations of any US Term Note Borrower or the US Last Out Term Note
Borrower (including any guaranty of any Obligations of any US Term Note Borrower
or the US Last Out Term Note Borrower), it being understood and acknowledged
that the preceding provisions are intended to ensure that no UK Credit Party
shall be treated as holding any obligations of a United States person pursuant
to Section 956 of the Internal Revenue Code and shall be interpreted consistent
with this intention.


“1933 Act” means the Securities Act of 1933, as amended.


“Acceptable Bank” means (a) a bank or financial institution which has a rating
for its long-term unsecured and non-credit-enhanced debt obligations of A-1 or
higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd. or P-1 or
higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognized credit rating agency; or (b) any other bank or
financial institution approved by the Agent.


“Accounting Reference Date” means December 31st of each year.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business line, unit or division of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Additional Amount” has the meaning set forth in Section 2.6(b).










“Affiliate” means, with respect to a specified Person, another Person that (i)
is a director or officer of such specified Person, or (ii) directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.
“Agent” has the meaning set forth in the introductory paragraph hereto.
“Agreement” has the meaning set forth in the introductory paragraph hereto.
“Agreement Currency” has the meaning set forth in Section 1.7.


“Asset Sale” means the sale, lease, license, conveyance or other disposition of
any assets or rights of any Credit Party or any Credit Party’s Subsidiaries.


“Bank” means a Federal Deposit Insurance Corporation insured state or federally
chartered bank.


“Bank Transaction Documents” means, collectively, those certain program
agreements, loan sale agreements or participation sale agreements, as
applicable, or any other similar agreements by and between any Bank and a Credit
Party pursuant to which such Bank may sell to such Credit Party from time to
time Consumer Loans originated by such Bank or participation interests therein,
in each case, in form and substance reasonably acceptable to Agent and as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms of this Agreement.
“Bankruptcy Code” has the meaning set forth in Section 10.1(c). “Bankruptcy Law”
has the meaning set forth in Section 10.1(c).


“Base Rate” means the London Interbank Offered Rate last quoted by Bloomberg for
deposits of U.S. Dollars for a period of three months on the last Business Day
of each calendar month. If no such London Interbank Offered Rate exists, such
rate will be the rate of interest per annum, as determined by the Agent at which
deposits of U.S. Dollars in immediately available funds are offered on the last
Business Day of each calendar month by major financial institutions reasonably
satisfactory to the Agent in the London interbank market for a period of three
months for the applicable principal amount on such date of determination.
Notwithstanding the foregoing to the contrary, solely with respect to the US
Term Notes, the Base Rate shall not be less than 1.00% per annum.


“Blocked Account” means each “Controlled Account” (as defined in the US Security
Agreement) that is subject to the full dominion and control of the Agent and
each “Blocked Account” (as defined in the UK Security Documents).


“Book Value of Equity” means, as of any date of determination, total assets less
intangible assets less total liabilities, in each case, of the Credit Parties
and their Subsidiaries.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph
hereto.
“Borrower Representative” has the meaning set forth in Section 1.4. “Borrowing
Base” means, on any date of determination, the sum of:


(a)the aggregate balance of the Current Consumer Loans on such date multiplied
by the Maximum Loan to Value Ratio (as set forth in the column labeled “Maximum
Loan to Value Ratio” of the table set forth Section 8.1(a) of this Agreement) in
effect as of such date in accordance with Section 8.1(a) of this Agreement, plus


(b)one hundred percent (100%) of the balance of the unrestricted (it being
agreed and acknowledged that cash collateral securing surety bonds and letters
of credit posted or maintained by the Credit Parties shall be deemed to be
“restricted”) cash and Cash Equivalent Investments of the Credit Parties on such
date for which the Agent shall have a first-priority perfected Lien. For
purposes of clarification, unrestricted cash includes all cash of the Credit
Parties that is being held by an ACH provider prior to remittance to a Credit
Party.


“Borrowing Base Certificate” means a borrowing base certificate signed by the
chief financial officer of the Borrower Representative (or other authorized
executive officer performing a similar function), in substantially the form
included in the Form of Notice of Borrowing attached hereto as Exhibit F.


“Business Day” means any day other than Saturday or Sunday or any day that banks
in Chicago, Illinois are required or permitted to close.


“Capital Stock” means (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into, or exchangeable for, Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.


“Cash Equivalent Investment” means, at any time, (a) any evidence of debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government, the government of the United Kingdom or any respective
agency thereof, (b) commercial paper, maturing not more than one year from the
date of issue, or corporate demand notes, in each case rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by a
commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000 or an Acceptable Bank, (d) any repurchase agreement entered into
with any commercial banking institution of the nature referred to in clause (c)


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such






commercial banking institution or Acceptable Bank thereunder, (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and
(f)
other short term liquid investments approved in writing by Agent.



“Change of Control” means, (a) with respect to any Credit Party or any
Subsidiary of any Credit Party, that such Person shall, directly or indirectly,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not such Person is the surviving corporation) another Person or (ii)
sell, assign, transfer, lease, license, convey or otherwise dispose of all or
substantially all of the properties or assets of such Person to another Person;
provided, the foregoing notwithstanding, any of the Elevate Credit Subsidiaries
(other than the Borrowers) may suspend its operations in any jurisdiction in
which it operates and dissolve as a result of a decision by the Credit Parties
to exit one or more markets from time to time; (b) with respect to the Capital
Stock of Elevate Credit Parent, the existing holders of the Capital Stock of
Elevate Credit Parent as of the Original Restatement Closing Date collectively
shall cease to own, beneficially and of record, directly or indirectly, for any
reason at least 51% of the aggregate ordinary voting power represented by issued
and outstanding Capital Stock of Elevate Credit Parent or, in any event, that
number of shares of Capital Stock of Elevate Credit Parent representing voting
control of Elevate Credit Parent, in each case under this clause (b), free and
clear of all Liens; (c) Elevate Credit Parent shall cease to own, beneficially
and of record, for any reason at any time 100% of the Capital Stock of the US
Term Note Borrower, the UK Borrower or any of the Elevate Credit Subsidiaries,
free and clear of all Liens (other than Liens in favor of the Agent) or (d) a
Flotation has occurred.


"Charge Off Rate" means the rate expressed as a percentage, as of the last day
of any calendar month, of the product of:


(a)the ratio of (i) the outstanding principal balance of Consumer Loans that
have a principal payment that became one or more days past due but not greater
than 30 days past due in the calendar month that was two full calendar months
preceding the calendar month that includes such date of determination to (ii)
the outstanding principal balance of Consumer Loans that do not have a principal
payment that became past due as of the last day of the calendar month that was
three full calendar months preceding the calendar month that includes such date
of determination; multiplied by


(b)the ratio of (i) the outstanding principal balance of Consumer Loans that
have a principal payment that became 31 or more days past due but not greater
than 60 days past due in the calendar month that was one full calendar month
preceding the calendar month that includes such date of determination less
recoveries received (payments collected on loans that were previously 61 or more
days past due) during the current calendar month to (ii) the outstanding
principal balance of Consumer Loans that have a principal payment that became
one or more days past due but not greater than 30 days past due as of the last
day of the calendar month that was two full calendar months preceding the
calendar month that includes such date of determination; multiplied by


(c)the ratio of (i) the outstanding principal balance of Consumer Loans that
have a


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





principal payment that became 61 or more days past due but not greater than 90
days past due in the calendar month that includes such date of determination to
(ii) the outstanding












principal balance of Consumer Loans that have a principal payment that became 31
or more days past due but not greater than 60 days past due as of the last day
of the calendar month that was one full calendar months preceding the calendar
month that includes such date of determination.


For purposes of clarification, an example of the calculation of the Charge Off
Rate is set forth on Schedule 1.1.


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” means the “Collateral” as defined in each of the US Security
Agreement and the relevant UK Security Documents.


“Committed First Out Note Holder” has the meaning set forth in Section 13.21(a).


“Commitments” means, collectively, each of the US Term Note Commitments, the UK
Term Note Commitments (USD), the UK Term Note Commitments (GBP) and the Fourth
Tranche US Last Out Term Note Commitments.


“Compliance Certificate” means a compliance certificate signed by the chief
financial officer of the Borrower Representative (or other authorized executive
officer performing a similar function), in substantially the form attached
hereto as Exhibit E.


“Consumer Credit” is defined in 12 C.F.R §202.2(h).


“Consumer Loan Agreement” means a consumer loan agreement (together with all
related agreements, documents and instruments executed and/or delivered in
connection therewith) or similar contract, pursuant to which (a) a Credit Party
(i) agrees to make Consumer Loans from time to time or (ii) otherwise possesses
the authority (as assignee or holder) to enforce the terms of a Consumer Loan or
(b) the applicable Bank party to the applicable Bank Transaction Documents with
a Credit Party that agrees to make Consumer Loans from time to time.


“Consumer Loans” means unsecured consumer loans made (a) by the Credit Parties
to individual residents of the United States of America and the United Kingdom
in the ordinary course of business or (b) by a Bank to individual residents of
the United States of America in the ordinary course of business and either (i)
purchased from such Bank by a Credit Party or (ii) participated by a Bank to a
Credit Party, in the case of each of the foregoing clauses (i) and (ii),
pursuant to the applicable Bank Transaction Documents.


“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.










“Control” means the possession, directly or indirectly, of the power (i) to vote
10% or more of the Capital Stock having ordinary voting power for the election
of directors of a Person or (ii) to direct or cause the direction of management
and policies of a Person, whether through the ownership of voting securities, by
contract, proxy, agency or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.


“Conversion Shares” means those shares of Capital Stock of Elevate Credit Parent
into which the outstanding principal amount of the US Convertible Term Notes (as
defined in the Third Amended and Restated Financing Agreement), and any accrued
and unpaid interest thereon, were converted prior to the Fourth Restatement
Closing Date pursuant to the terms of the US Convertible Term Notes (as defined
in the Third Amended and Restated Financing Agreement).


“Corporate Cash” means, as of any date of determination, the sum of unrestricted
cash and Cash Equivalent Investments of Elevate Credit Parent and all other
Credit Parties (other than the US Term Note Borrowers, the UK Borrower and the
US Last Out Term Note Borrower) with respect to which Agent has a perfected Lien
as of such date of determination.


“Credit Exposure” means any period of time during which any Note or other
Obligation remains unpaid or outstanding; provided, that no Credit Exposure
shall be deemed to exist solely due to the existence of either or both of the
following (a) any contingent indemnification liability, absent the assertion of
a claim, or the known existence of a claim reasonably likely to be asserted,
with respect thereto or (b) any potential reinstatement of Obligations in
connection with an event set forth in Sections 10.1(c) or 10.1(d), absent the
existence of such an event under Sections 10.1(c) or 10.1(d) and/or the actual
reinstatement of Obligations in connection therewith.


“Credit Party” means each Borrower and each Guarantor.


“CSO Loans” means installment loans originated by independent third party
lenders, whereby (a) the applicable Borrower acts as a credit services
organization on behalf of consumers in accordance with applicable state laws and
(b) in order to assist the customer in obtaining a loan under such program, the
applicable Borrower guarantees, on behalf of the customer, the customer’s
payment obligations to the third party lender under the loan.


“Current Consumer Loan” means, as of any date of determination, a Consumer Loan
(or participation interest in a Consumer Loan) that is subject to a first
priority Lien in favor of Agent and which does not have a principal payment that
is greater than sixty (60) days past due (based on the original contractual
payment schedule or terms therefor) on such date.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







“Current Fourth Tranche US Last Out Term Note Interest Rate” means (x) on or
prior to January 30, 2018, a rate equal to the greater of (a) eighteen percent
(18%) per annum and
(b) the sum of (i) the Base Rate (but not less than one percent (1%) per annum)
plus (ii) seventeen percent (17%) per annum and (y) after January 30, 2018, a
rate equal to the sum of (a) the Base Rate (but not less than one percent (1%)
per annum) plus (b) thirteen percent (13%) per annum.












“Current UK Exchange Rate” means, as of any date of determination, (i) in the
case of a conversion of UK Term Notes (USD) to UK Term Notes (GBP), the then
prevailing exchange rate in effect on such date of determination to convert any
amount denominated in Dollars into an amount denominated in Pounds Sterling, as
determined by Agent in accordance with Section 1.6 hereof and (ii) in the case
of a conversion of UK Term Notes (GBP) to UK Term Notes (USD), the then
prevailing exchange rate in effect on such date of determination to convert any
amount denominated in Pounds Sterling into an amount denominated in Dollars, as
determined by Agent in accordance with Section 1.6 hereof.


“Current UK Interest Rate” means (i) on or prior to January 30, 2018, a rate
equal to the sum of (a) the Base Rate plus (b) sixteen percent (16%) per annum
and (ii) after January 30, 2018, a rate equal to the sum of (a) the Base Rate
plus (b) fourteen percent (14%) per annum.


“Current US Term Note Interest Rate” means a rate equal to the sum of (a) the
Base Rate plus (b)(i) eleven percent (11%) per annum in respect of up to
$350,000,000 in aggregate principal amount of the US Term Notes that is
outstanding from time to time and (ii) ten percent (10%) per annum in respect of
any amount in excess of $350,000,000 in aggregate principal amount of the US
Term Notes that is outstanding from time to time; provided, the foregoing
notwithstanding, the “Current US Term Note Interest Rate” shall mean (x) the sum
of (a) the Base Rate plus (b) eight percent (8%) per annum in respect of any
principal amount of the US Term Notes that is outstanding from time to time and
that shall thereafter be designated to be a Reduced Risk Amount (but solely with
respect to any such principal amount of the US Term Notes that shall thereafter
be designated, on a pro rata basis with respect to the outstanding US Term
Notes, to be a Reduced Risk Amount and solely with respect to the period in
which such principal amount continues to constitute a Reduced Risk Amount) and
(y) zero percent (0%) per annum in respect of any principal amount of the US
Term Notes that is outstanding from time to time and that shall thereafter be
designated to be a State Force Majeure Paydown Amount (but solely with respect
to any principal amount of the US Term Notes that is outstanding from time to
time and that shall thereafter be designated to be a State Force Majeure Paydown
Amount and solely with respect to the period commencing on the date that such
principal amount of the US Term Notes shall be designated a State Force Majeure
Paydown Amount and continuing until the date that is the ninetieth (90th) day
following such date).
“Custodian” has the meaning set forth in Section 10.1(c).


“Customer Information” means nonpublic information relating to borrowers or
applicants of


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Consumer Loans, including without limitation, names, addresses, telephone
numbers, e-mail addresses, credit information, account numbers, social security
numbers, loan balances or other loan information, and lists derived therefrom
and any other information required to be kept confidential by the Requirements.


“Debenture” that certain Debenture dated on or about the Original Restatement
Closing Date made by and between the UK Borrower, the other UK Credit Parties
and the Agent, on behalf of the Holders and Lenders, as the same may be amended,
restated, supplemented or otherwise modified from time to time.


“Debt-to-Equity Ratio” means, (a) with respect to Elevate Credit, at any time,
the ratio between (i) the aggregate amount of Indebtedness, liabilities and
other obligations of Elevate Credit and its Subsidiaries (including the
Obligations), determined in accordance with GAAP, at such time, and (ii) the sum
of (A) the aggregate amount of capital contributions made to Elevate Credit by
its stockholders as of such time reduced by (B) the aggregate amount of cash
distributions made by Elevate Credit to any of its stockholders, as of such
time, and (b) with respect to a Borrower, at any time, the ratio between (i) the
aggregate amount of Indebtedness, liabilities and other obligations of such
Borrower (including the Obligations), determined in accordance with GAAP, at
such time, and (ii) the sum of (A) the aggregate amount of capital contributions
made to such Borrower by Elevate Credit Parent as of such time reduced by (B)
the aggregate amount of cash distributions made by such Borrower to any of its
members (including, without limitation, Elevate Credit Parent) as of such time.


“Default Rate” means a rate equal to the Current UK Interest Rate, the Current
US Term Note Interest Rate, and/or the Current Fourth Tranche US Last Out Term
Note Interest Rate, as applicable, plus five percent (5.0%) per annum.


“Defaulting US Term Note Lender” means any Lender with a US Term Note Commitment
that has:


(a)failed to fund any amounts required to be made by it under Section 2.1(a) by
the time such payment is due,


(b)given written notice (and Agent has not received a revocation in writing), to
a Borrower, Agent or any Lender or Holder or has otherwise publicly announced
(and Agent has not received notice of a public retraction) that such Lender
believes it will fail to fund amounts required to be funded by it under Section
2.1(a), or


(c)(i) become subject to a voluntary or involuntary case under the Bankruptcy
Code or any similar bankruptcy laws, (ii) had a custodian, conservator, receiver
or similar official appointed for it or any substantial part of such Person’s
assets, or (iii) made a general assignment for the benefit of creditors, been
liquidated, or otherwise been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for this clause (c), Agent has determined that such
Lender is reasonably likely to fail to fund any payments required to be made by
it under Section 2.1(a).


“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral (i) in excess of $100,000 in the
aggregate for any Fiscal Year or (ii) that


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





results, individually or in the aggregate, in a Material Adverse Effect.
“Diligence Date” has the meaning set forth in Section 7.14.
“DIP Financing” has the meaning set forth in Section 11.2(a).


“Division/Series Transaction” means, with respect to any Credit Party and/or any
of its Subsidiaries that is a limited liability company organized under the laws
of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original






Credit Party or Subsidiary thereof survives such division) or (b) creates, or
reorganizes into, one or more series, in each case, as contemplated under the
laws of the State of Delaware.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency can be converted in accordance with prevailing
exchange rates, as determined by Agent in accordance with Section 1.6 hereof.


“Domestic Credit Party” means a Credit Party that is incorporated or otherwise
organized under the laws of a state of the United States.


“Elevate Credit” has the meaning set forth in the introductory paragraph hereto.


“Elevate Credit Parent” has the meaning set forth in the introductory paragraph
hereto.


“Elevate Credit Subsidiaries means each of (a) the Subsidiaries of Elevate
Credit Parent
(other than the Borrowers) listed on the signature pages hereto as an “Elevate
Credit Subsidiary;” and (b) each other Subsidiary (other than the Borrowers)
formed or acquired by Elevate Credit from time to time after the Original
Closing Date.


“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (a) which is or was sponsored, maintained or contributed to by, or
required to be contributed to by, any Credit Party, any Subsidiary of any Credit
Party or any of their ERISA Affiliates, or (b) with respect to which, any Credit
Party or any Subsidiary of any Credit Party may have liability (contingent or
otherwise).


“Environmental Laws” means all applicable federal, state, local or foreign laws
relating to pollution or protection of human health or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata), including, without limitation, laws relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, the exposure of humans thereto, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials, as well as all
regulatory


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices of violation or similar notice letters, orders,
permits, plans or regulations issued, entered, promulgated or approved
thereunder.


“Equity Interests” means Capital Stock and all warrants, options and other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock, whether or not such debt
security includes the right of participation with Capital Stock).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.








“ERISA Affiliate” means, as to any Credit Party, any trade or business (whether
or not incorporated) that is a member of a group which includes such Credit
Party and which is treated as a single employer under Section 414 of the Code.


“ERISA Event” means (a) the occurrence of a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation) with respect to an ERISA
Affiliate; (b) the failure to meet the minimum funding standards of Sections 412
and 430 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (d) the withdrawal
by any of the Credit Parties, any of their respective Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which reasonably might be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
liability on any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of any of the Credit Parties, any of their respective Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by any of the
Credit Parties, any of their respective Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which reasonably might be expected to
give rise to the imposition on any of the Credit Parties, any of their
respective Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, taxes or related charges under Sections 4975 or 4971 of the Code or
under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in
respect of any Employee Benefit Plan; (i) the assertion of a material claim
(other than routine claims for benefits)


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against any of the Credit Parties, any of their respective
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to qualify for exemption from taxation under Section 501(a) of the Code; or (k)
the imposition of a Lien pursuant to Section 401(a)(29) or 430(k) of the Code or
pursuant to ERISA with respect to any Pension Plan.


“Event of Default” has the meaning set forth in Section 10.1.












“Event of Default Commitment Suspension or Termination Notice” has the meaning
set forth in Section 10.2(a).
“Event of Default Notice” has the meaning set forth in Section 10.2(a).
“Event of Default Redemption” has the meaning set forth in Section 10.2(a).


“Event of Default Redemption Notice” has the meaning set forth in Section
10.2(a).


“Event of Loss” means any Destruction to, or any Taking of, any asset or
property of any Credit Party or any of their Subsidiaries.


“Excess Cash” means the aggregate unrestricted (it being agreed and acknowledged
that cash collateral securing surety bonds and letters of credit posted or
maintained by the US Term Note Borrower shall be deemed to be “restricted”) cash
and Cash Equivalent Investments of the US Term Note Borrowers in excess of
$10,000,000 with respect to which Agent shall have a perfected Lien as of such
date of determination.


“Excluded Taxes” means, in respect of the Agent or any Holder or Lender, as
applicable,
(a) income taxes imposed on the net income of such Person, (b) franchise taxes
imposed on the net income of such Person, in each case by the jurisdiction under
the laws of which such Person is organized or qualified to do business or a
jurisdiction or any political subdivision thereof in which such Person engages
in business activity, other than activity or connection arising from such Person
having executed, delivered, become a party to, enjoyed or exercised its rights
under, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
contemplated under this Agreement or any Transaction Document, or sold or
assigned any interest in any Note or any of the other Transaction Documents.


“Extraordinary Receipts” means any cash received by any Credit Party or any of
their Subsidiaries outside the ordinary course of business (and not consisting
of proceeds described in Sections 2.3(b)(i), (b)(ii), (b)(iii), (b)(iv) or
(b)(vi)), including, without limitation, (a) foreign, United States, state


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or local tax refunds outside the ordinary course of business, (b) pension plan
reversions outside the ordinary course of business, (c) judgments, proceeds of
settlements or other consideration of any kind in excess of $500,000 in the
aggregate in connection with any cause of action (but excluding any amounts
received in connection with the collection, sale, or disposition in the ordinary
course of business of the Credit Parties of Consumer Loans that are not Current
Consumer Loans and that have been settled or charged off) and (d) any purchase
price adjustment received in connection with any Acquisition.


“Family Group” means a Person's spouse and descendants (whether natural or
adopted), any trust solely for the benefit of such Person and/or such Person’s
spouse and/or descendants and any retirement plan for such Person.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“FCA” means the Financial Conduct Authority acting in accordance with Part 6 of
the Financial Services and Markets Act 2000.


“Federal or Multi-State Force Majeure Affected Amount” means, as of any date of
determination, an amount equal to the aggregate outstanding principal amount of
the US Term Notes on such date multiplied by a fraction, the numerator of which
shall be equal to the portion of such aggregate outstanding principal amount for
which the proceeds thereof were used to originate Consumer Loans (or purchase
participation interests therein) that remain outstanding on such date to
borrowers residing in state(s) directly affected by a Federal or Multi-State
Force Majeure Event (which amount with respect to each such Consumer Loan or
participation interest in a Consumer Loan shall not exceed the outstanding
principal amount of such Consumer Loan (or participation interest therein, as
the case may be) on such date) and the denominator of which shall be equal to
the aggregate outstanding principal amount of the US Term Notes on such date.


“Federal or Multi-State Force Majeure Event” means any regulatory event or
regulatory change at the federal level or in any group of states acting in
concert in which the Credit Parties originate Consumer Loans or in which the
Credit Parties purchase participation interests in Consumer Loans from the
applicable Banks which originate such Consumer Loans, in each case, that would
prohibit or make it illegal for the Credit Parties to continue to originate or
collect Consumer Loans (or purchase participation interests therein and collect
thereon, as the case may be) in such affected jurisdictions pursuant to the
Program or another program of a type similar to the Program, resulting in a
Federal or Multi-State Force Majeure Affected Amount equal to two-thirds or more
of the aggregate principal amount then outstanding under the US Term Notes as of
the applicable date of determination.


“Fifth Amendment” means that certain Fifth Amendment to Financing Agreement
dated as of the Fifth Amendment Effective Date by and among Elevate Credit, the
Subsidiaries of Elevate Credit party thereto, Agent and the Lenders party
thereto.


“Fifth Amendment Effective Date” means February 11, 2016.


“First Out Committed Buy-Out Notice” has the meaning set forth in Section
13.21(a).


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







“First Out Note Holder” means any Holder holding any portion of the First Out
Notes,
solely in such capacity.
“First Out Notes” means collectively, the UK Term Notes and the US Term Notes.
“First Out Purchase Price” has the meaning set forth in Section 13.21(b).


“First Payment Default Rate” means, as of the last day of any calendar month,
the ratio, expressed as a percentage, of the outstanding principal balance of
Consumer Loans that (i) have their first principal payment become one or more
days past due but not greater than 30 days past due in the calendar month that
includes such date of determination to (ii) do not have their first principal
payment become past due in the calendar month that includes such date of
determination.


“First Tier Foreign Subsidiary” means a Foreign Subsidiary more than fifty
percent (50%) of the voting Equity Interests of which are held directly by a
Credit Party or indirectly by a Credit Party through one or more Subsidiaries
that are incorporated or otherwise organized under the laws of a state of the
United States of America.


“Fiscal Year” means a fiscal year of the Credit Parties.


“Flotation” means (a) a successful application being made for the admission of
any part of the share capital of Elevate Credit Parent or any of its
Subsidiaries (or any Holding Company of Elevate Credit Parent or any of its
Subsidiaries) to the “Official List” maintained by the FCA or any equivalent
list maintained by any other recognized authority and the admission of any part
of the share capital of Elevate Credit Parent or any of its Subsidiaries (or
Holding Company of Elevate Credit Parent or any of its Subsidiaries) to trading
on the London Stock Exchange plc or any other recognized exchange; or (b) the
grant of permission to deal in any part of the issued share capital of Elevate
Credit Parent or any of its Subsidiaries (or Holding Company of Elevate Credit
Parent or any of its Subsidiaries) on the Alternative Investment Market or the
Main Board or the Growth Market of the ICAP Securities & Derivatives Exchange
(ISDX) or on any recognized investment exchange (as that term is used in the
Financial Services and Markets Act 2000) or in or on any exchange or market
replacing the same or any other exchange or market in any country.


“Foreign Lender” means in the case of the US Term Note Borrowers and the US Last
Out Term Note Borrower, a Lender or a Holder that is not a US Person.


“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person, which Subsidiary is not incorporated or otherwise organized under the
laws of a state of the United States of America.
“Fourth Restatement Closing” has the meaning set forth in Section 3.1.
“Fourth Restatement Closing Date” has the meaning set forth in Section 3.1.


“Fourth Tranche US Last Out Term Note Commitment” has the meaning set forth in
Section 2.1(d).




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Fourth Tranche US Last Out Term Note Maturity Extension” has the meaning set
forth in Section 2.11.


“Fourth Tranche US Last Out Term Notes” has the meaning set forth in Section
2.1(d).


“GAAP” means United States generally accepted accounting principles,
consistently
applied; provided, that solely for the purposes of the consolidating financial
statements of the United Kingdom operations required to be delivered pursuant to
Sections 8.2(a) and (b) of this Agreement, “GAAP” shall mean the International
Financial Reporting Standards, as adopted by the European Union generally from
time to time, consistently applied.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
federal, state or local, and any agency, authority, commission, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.


“Guarantor” means (i) Elevate Credit Parent (including in respect of the
Obligations of the UK Borrower, the US Term Note Borrowers and the US Last Out
Term Note Borrower)), (ii) each of the Elevate Credit Subsidiaries, (iii) the US
Term Note Borrowers in respect of the Obligations of the UK Borrower, (iv) each
US Term Note Borrower in respect of the Obligations of the other US Term Note
Borrower and (iv) each other Person that guarantees in writing all or any part
of the Obligations.


“Guarantor Payment” has the meaning set forth in Section 9.7(a).


“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (i) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (ii) other agreements or arrangements
designed to manage interest rates or interest rate risk; and (iii) other
agreements or arrangements designed to protect such Person against fluctuations
in currency exchange rates or commodity prices.


“Holder” means a holder of a Note.


“Holding Company” means, in relation to a Person, any other Person in respect of
which it is a Subsidiary.


“Holdout Buy-Out” has the meaning set forth in Section 13.21(a).


“Holdout Last Out Note Holder” has the meaning set forth in Section 13.21(a).


“Increased Maximum US Term Note Commitment” means the aggregate principal
amount by which the Maximum US Term Note Commitment exceeds the “Maximum US Term
Note Commitment” as such term is defined under the Second Amended and Restated
Financing Agreement.


“Increased US Term Note Commitment” means, (a) with respect to a Lender that is
a Lender on the Third Restatement Closing Date, the amount, if any, of such
Lender’s US Term Note Commitment included in the Increased Maximum US Term Note
Commitment and (b) with respect to a Lender


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(including a new Lender) that acquires a US Term Note Commitment after the Third
Restatement Closing Date (including, for the avoidance of doubt, pursuant to an
assignment from a Defaulting US Term Note Lender in accordance with Section
2.1(a)), the portion of such Lender’s US Term Note Commitment attributable to
the portion of the “Increased US Term Note Commitment” of the applicable Lender
(if any) from which such US Term Note Commitment was acquired plus, to the
extent applicable, any other Increased US Term Note Commitment of such assignee
Lender. For the avoidance of doubt, on the Third Restatement Closing Date, the
aggregate principal amount by which Maximum US Term Note Commitment exceeds the
“Maximum US Term Note Commitment” as such term is defined under the Second
Amended and Restated Financing Agreement is $100,000,000.


“Indebtedness” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with GAAP) (other than trade payables entered
into in the ordinary course of business), (iii) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (iv) all obligations evidenced by notes, bonds, notes or similar
instruments whether convertible or not, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
indebtedness referred to in clauses (i) through (v) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, (vii) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (i) through (iv)
above; (viii) banker’s acceptances; (ix) the balance deferred and unpaid of the
purchase price of any property or services due more than three months after such
property is acquired or such services are completed; (x) Hedging Obligations;
and (xi) obligations under convertible securities of any Credit Party or any of
their Subsidiaries. In addition, the term “Indebtedness” of any Credit Party or
any of their Subsidiaries, as applicable, includes (a) all Indebtedness of
others secured by a Lien on any assets of any Credit Party or any of their
Subsidiaries (whether or not such Indebtedness is assumed by any Credit Party or
any of such Subsidiaries), and (b) to the extent not otherwise included, the
guarantee by any Credit Party or any of their Subsidiaries of any Indebtedness
of any other Person.


“Insolvency Proceeding” means any corporate action, legal proceeding or other
procedure or formal step taken in relation to (a) the suspension of payments, a
moratorium of any indebtedness, winding-up, dissolution, administration or
reorganization (by way of voluntary arrangement, scheme of arrangement or
otherwise (other than for the purpose of a reconstruction or amalgamation the
terms of which have been approved by the Agent)) of Elevate Credit Parent or any
of its Subsidiaries; (b) a composition, compromise, assignment or arrangement
with any creditor of Elevate Credit Parent or any of its Subsidiaries; (c) the
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of Elevate Credit Parent
or any of its Subsidiaries or any of their respective assets; or (d) enforcement
of any security over any assets of Elevate Credit Parent or any of its
Subsidiaries, in each case, or any analogous procedure or formal step taken in
any jurisdiction.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







“Insolvent” means, with respect to any Person, (a) the present fair saleable
value in a non-liquidation context of such Person’s assets is less than the
amount required to pay such Person’s total Indebtedness as applicable, or the
fair value of the assets of such Person is less than its total liabilities
(taking into account contingent and prospective liabilities), (b) such Person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities fall due or become absolute and matured, (c) such
Person incurs debts that would be beyond its ability to pay as such debts
mature, (d) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted, (e) such Person is deemed to, or is declared to, be
unable to pay its debts under applicable law, (f) such Person suspends or
threatens in writing to suspend making payments on any of its debts, or (g) a
moratorium is declared in respect of any Indebtedness of such Person. The amount
of contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default caused by that moratorium.


“Intellectual Property Rights” has the meaning provided in Section 7.12.


“Intellectual Property Security Agreements” means each trademark security
agreement, each patent security agreement and each copyright security agreement,
each in form and substance reasonably acceptable to the Agent, entered into from
time to time by and among the applicable Credit Party or the applicable
Guarantor and the Agent.


“Interagency Guidelines” means the Interagency Guidelines Establishing
Information Security Guidelines, as set forth in Appendix B to 12 C.F.R. Part
30.


“Intercompany Subordination Agreement” means that certain Subordination
Agreement dated on or about the Original Restatement Closing Date by and among
Agent, the “Subordinated Creditors” (as defined therein) and the “Subordinated
Debtors” (as defined therein), as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Interest Date” has the meaning provided in Section 2.2(a). “Inventory” has the
meaning provided in the UCC.


“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt security or Equity Interest, by
making any loan or advance, by becoming contingently liable in respect of
obligations of such other Person or by making an Acquisition.


“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issuance Date” has the meaning provided in Section 2.2(a). “Judgment Currency”
has the meaning set forth in Section 1.7.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











“Last Out Note Holder” means any Holder holding any portion of the Fourth
Tranche US Last Out Term Notes, solely in such capacity.
“Late Charge” has the meaning provided in Section 2.4. “Legal Reservations”
means:


(a)the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;


(b)the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
United Kingdom stamp duty may be void and defences of set-off or counterclaim;


(c)the limitation of the enforcement of the terms of leases of real property by
laws of general application to those leases;


(d)similar principles, rights and remedies under the laws of any Relevant
Jurisdiction; and


(e)any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinions supplied to the
Agent or Lenders under this Agreement.


Notwithstanding the foregoing and for purposes of clarification, the fact that
charges which are designated as fixed charges in a security document may be
construed by a court as floating charges only.


“Lender” and “Lenders” has the meaning set forth in the introductory paragraph
hereto.


“Lien” means any mortgage, lien, pledge, security interest, conditional sale or
other title
retention agreement, charge or other security interest or encumbrance of any
kind, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement or any
lease or license in the nature thereof, any option or other agreement to sell or
give a security interest in, or any agreement or arrangement having similar
effect.


“Limitation Acts” means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.


“Loan to Value Ratio” means, as of any date of determination, the ratio of (a)
the outstanding principal balance of the First Out Notes to (b) the sum of (i)
the aggregate outstanding principal amount of Current Consumer Loans and (ii)
the aggregate unrestricted (it being agreed and acknowledged that cash
collateral securing surety bonds and letters of credit posted or maintained by
the Credit Parties shall be deemed to be “restricted”) cash and Cash Equivalent
Investments of the Credit Parties with respect to which Agent shall have a
perfected Lien, in each case, as of such date of determination.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“LTV Covenant Cure Amount” has the meaning provided in Section 8.1(a).
“LTV Covenant Cure Obligation” has the meaning provided in Section 8.1(a). “LTV
Covenant Default” has the meaning provided in Section 8.1(a).


“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, the Collateral, results of operations, or
condition (financial or otherwise) or prospects of the Credit Parties and their
Subsidiaries, taken as whole, or on the transactions contemplated hereby or by
the other Transaction Documents or by the Bank Transaction Documents, or on the
authority or ability of any Credit Party or any of their respective Subsidiaries
to fully and timely perform its obligations under any Transaction Document or
any Bank Transaction Document, in each case, as determined by the Agent in its
sole but reasonable discretion.


“Material Contract” means (a) each Consumer Loan Agreement and each Bank
Transaction Document and (b) any contract or other arrangement to which any
Credit Party or any of its Subsidiaries is a party (other than the Transaction
Documents) for which breach, nonperformance, cancellation, termination or
failure to renew could reasonably be expected to have a Material Adverse Effect.


“Maturity Date” means the earlier of (a) (i) solely with respect to the US Term
Notes, February 1, 2021 and (ii) solely with respect to the UK Term Notes and
Fourth Tranche US Last Out Term Notes, February 1, 2021; and (b) such earlier
date as the unpaid principal balance of all outstanding Notes becomes due and
payable pursuant to the terms of this Agreement and the Notes.


“Maximum Commitment” means $435,050,000, comprising (a) a “Maximum UK
Commitment” of $50,000,000, (b) a “Maximum US Term Note Commitment” of
$350,000,000, and (c) a “Maximum Fourth Tranche US Last Out Term Note
Commitment” of $35,050,000.


“Maximum First Out Note Balance” means, from time to time, the lesser of (a) the
Borrowing Base (as calculated pursuant to the most recent Borrowing Base
Certificate) then in effect or (b) $400,000,000.


“Maximum UK Term Note Commitment (GBP)” means £10,000,000 denominated in Pounds
Sterling.


“Maximum UK Term Note Commitment (USD)” means $35,000,000 denominated in
Dollars.


“Monthly Maintenance Fees” has the meaning set forth in Section 2.10.


“Mortgage” means a mortgage or deed of trust, in form and substance reasonably
satisfactory to the Agent, as it may be amended, supplemented or otherwise
modified from time to time.












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.


“New Guarantor” has the meaning set forth in Section 8.24.


“New Indebtedness Opportunity” has the meaning set forth in Section 8.19.


“Non-Excluded Taxes” (a) any and all Taxes, other than Excluded Taxes, and (b)
to the extent not otherwise described in (a), Other Taxes.


“Notes” means each US Term Note, each UK Term Note and each Fourth Tranche US
Last Out Term Note and shall include each such US Term Note, UK Term Note, or
Fourth Tranche US Last Out Term Note delivered pursuant to any provision of this
Agreement and each such US Term Note, UK Term Note, or Fourth Tranche US Last
Out Term Note delivered in substitution or exchange for, or otherwise in respect
of, any other Note pursuant to any such provision.


“Notice of Borrowing” means a notice given by the Borrower Representative to the
Agent pursuant to Section 2.1, in substantially the form of Exhibit F hereto.


“Obligations” means any and all obligations, liabilities and indebtedness,
including without limitation, principal, interest (including, but not limited
to, interest calculated at the Default Rate and post-petition interest in any
proceeding under any Bankruptcy Law), Late Charges, Monthly Maintenance Fees,
Unused US Term Note Commitment Fees, Prepayment Premium, and other fees, costs,
expenses and other charges and other obligations arising under the Transaction
Documents, of the Credit Parties to the Agent, the Holders and the Lenders or to
any parent, affiliate or subsidiary of the Agent, such Holders or such Lenders
of any and every kind and nature, howsoever created, arising or evidenced and
howsoever owned, held or acquired, whether now or hereafter existing, whether
now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law.


“Original Closing Date” means January 30, 2014.


“Original Financing Agreement” has the meaning set forth in the Recitals.


“Original Jurisdiction” means, in relation to a Credit Party, the jurisdiction
under whose laws that Credit Party is incorporated as of the Original Closing
Date or, in the case of a New Guarantor, as of the date on which such New
Guarantor becomes party to this Agreement as a New Guarantor.
“Original Restatement Closing Date” means August 15, 2014. “Other Taxes” has the
meaning set forth in Section 2.6(c).


“Outside Legal Counsel” means counsel selected by the Borrowers from time to
time.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







“Participant Register” has the meaning set forth in Section 13.9.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Section 302 of ERISA.


“Permitted Dispositions” means (i) sales of Inventory in the ordinary course of
business,
(ii)disposals of obsolete, worn out or surplus equipment in the ordinary course
of business,
(iii)the granting of Permitted Liens, (iv) the licensing of patents, trademarks,
copyrights and other Intellectual Property Rights in the ordinary course of
business consistent with past practice,
(v) [reserved], (vi) collection, sale, or disposition in the ordinary course of
business of the Credit Parties of Consumer Loans that are not Current Consumer
Loans and that have been settled or charged off, and (vii) reasonable
expenditures of cash in the ordinary course of business or as otherwise approved
by the board of directors (or similar governing body) of the applicable Credit
Party.


“Permitted Draw Date” means any one Business Day of each calendar month during
the term of this Agreement.


“Permitted Indebtedness” means (i) Reserved, (ii) Indebtedness of any (A)
Domestic Subsidiary Credit Party (other than any US Term Note Borrower) to
Elevate Credit Parent or any other Domestic Subsidiary Credit Party (other than
any US Term Note Borrower) and (B) Foreign Subsidiary Credit Party (other than
the UK Borrower or EF SPV) to any other Foreign Subsidiary Credit Party (other
than the UK Borrower or EF SPV); provided, in each case, all such Indebtedness
shall be unsecured, (iii) Reserved, (iv) Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with customary
deposit accounts maintained by any Credit Party as part of its ordinary cash
management program, (v) performance guaranties in the ordinary course of
business and consistent with historic practices of the obligations of suppliers,
customers, franchisees and licensees of Elevate Credit Parent and its
subsidiaries, (vi) guaranties by Elevate Credit Parent of Indebtedness of any
subsidiary Credit Party or guaranties by any Domestic Subsidiary Credit Party
(other than any US Term Note Borrower) of any Indebtedness of Elevate Credit
Parent with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this definition, (vii) Indebtedness which is secured by
Liens permitted under clause (xii) of the definition of “Permitted Liens”,
(viii) Indebtedness of any subsidiary Credit Party with respect to capital
leases; provided, the principal amount of such Indebtedness shall not exceed at
any time $5,000,000 for such subsidiary Credit Parties, (ix) purchase money
Indebtedness of any subsidiary Credit Parties; provided, (A) any such
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness and (B) the aggregate amount of all such
Indebtedness shall not exceed at any time $2,500,000 in the aggregate for such
subsidiary Credit Parties, (x) other unsecured Indebtedness of any subsidiary
Credit Party, which is subordinated to the Obligations on terms acceptable to
Agent in its sole discretion in an aggregate amount not to exceed at any time
$25,000,000, excluding any CSO Loans, (xi) guaranties by the Credit Parties in
favor of the Agent, for the benefit of the Lenders and the Holders, hereunder
and under the other Transaction Documents, (xii) to the extent constituting
Indebtedness, obligations of a Credit Party (other than any US Term Note
Borrower) under the Bank Transaction Documents;




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











provided, that any such guaranty obligations shall be non-recourse to such
Credit Party (but for the avoidance of doubt, any such guaranty obligations may
be secured by Permitted Liens of the type described in clause (xiv) of the
definition of Permitted Liens; and (xiii) guaranties by Elevate Credit Parent of
the obligations of any Domestic Credit Party to a lender in respect of any CSO
Loans; provided, that no Indebtedness otherwise permitted by clauses (x) or (xi)
shall be assumed, created, or otherwise refinanced if an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) has occurred or would result therefrom.


“Permitted Liens” means (i) Liens in favor of the Agent, for the benefit of the
Lenders and the Holders, (ii) Liens for taxes if obligations with respect to
such taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, (iii) statutory Liens of landlords, banks
(and rights of set off), of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law (other than any such
Lien imposed pursuant to §§401 (a)(29) or 412(n) of the Code or by ERISA), in
each case incurred in the ordinary course of business (A) for amounts not yet
overdue, or (B) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of five (5) days) are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, (iv) Liens incurred in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof, (v) easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the value or use of the property to which
such Lien is attached or with the ordinary conduct of the business of such
Person, (vi) any interest or title of a lessor or sublessor under any lease of
real estate, (vii) Liens solely on any cash earnest money deposits made by such
Person in connection with any letter of intent or purchase agreement permitted
hereunder, (viii) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business, (ix) Liens in favor of customs
and revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods, (x) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property, in each case which do not and
will not interfere with or affect in any material respect the use, value or
operations of any real estate assets or in the ordinary conduct of the business
of such Person,
(xi) licenses of patents, trademarks and other intellectual property rights
granted by such Person in the ordinary course of business and not interfering in
any respect with the ordinary conduct of the business of such Person, (xii)
Liens (A) which are junior in priority to those of the Agent, for the benefit of
the Lenders and the Holders, pursuant to a subordination agreement acceptable to
the Agent, (B) which may not be foreclosed upon without the consent of the
Agent, (C) which attach only to goods and (D) which, in the aggregate, do not
secure Indebtedness in excess of $1,000,000, (xiii) Liens securing Indebtedness
permitted pursuant to clause (ix) of the definition


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















of Permitted Indebtedness; provided, any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness and (xiv) Liens securing
Permitted Indebtedness described in clause (xii) of the definition of Permitted
Indebtedness so long as such Liens consist solely of cash collateral in an
aggregate outstanding amount not to exceed the “Required Balance” or any similar
defined term or concept under the Bank Transaction Documents maintained by the
applicable Credit Party or Subsidiary in a deposit account maintained at the
applicable Bank party to the applicable Bank Transaction Documents which holds
only those funds required to satisfy such “Required Balance” or any similar
defined term or concept under the applicable Bank Transaction Documents.


“Permitted Redemption” means the redemption of Notes permitted pursuant to
Section 2.3(a).


“Permitted Redemption Amount” has the meaning set forth in Section 2.3(a)(i).


“Permitted Redemption Date” means the date on which the Borrower Representative
has elected to redeem the Notes in accordance with Section 2.3(a).


“Permitted Redemption Notice” has the meaning set forth in Section 2.3(a)(i).


“Person” means an individual, a limited liability company, a partnership, a
joint venture,
a corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.


“Plan” means any Multiemployer Plan or Pension Plan.


“Pounds Sterling” or “£” means the lawful money of the United Kingdom.


“Prepayment Premium” means the premium to be paid in connection with certain
prepayments of the Notes pursuant to this Agreement, including pursuant to
Section 2.3(a) and Section 2.3(b), but specifically excluding any mandatory
prepayment pursuant to Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi)).


Solely in respect of the US Term Notes, such prepayment premium shall be equal
to, with respect to such prepayment to be made or made during any period set
forth in the table below, the percentage set forth beside such period in such
table of the aggregate principal amount of such Notes then prepaid or required
to be prepaid:


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Prepayment Premium Table for all US Term Notes
Period
Prepayment Premium
After February 1, 2018 through and including February 1, 2019
5.0%
After February 1, 2019 through and including February 1, 2020
3%
Thereafter
1%



Solely in respect of the UK Term Notes, such prepayment premium shall be equal
to, with respect to such prepayment to be made or made during any period set
forth in the table below, the percentage set forth beside such period in such
table of the aggregate principal amount of such Notes then prepaid or required
to be prepaid:


Prepayment Premium Table for all UK Term Notes
Period
Prepayment Premium
After February 1, 2018 through and including February 1, 2019
5.0%
After February 1, 2019 through and including February 1, 2020
3.0%
Thereafter
1.0%



Solely in respect of the Fourth Tranche US Last Out Term Notes, such prepayment
premium shall be equal to the applicable percentage set forth beside the
applicable period in the table below of the aggregate principal amount of such
Fourth Tranche US Last Out Term Notes then prepaid or required to be prepaid:


Prepayment Premium Table for all Fourth Tranche US Last Out Term Notes
Period
Prepayment Premium
February 1, 2018 through and including February 1, 2019
10.0%
After February 1, 2019 through and including February 1, 2020
5.0%
February 1, 2020 through February 1, 2021
3.0%





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“Proceeding” has the meaning set forth in Section 7.15.


“Program” means the lending program for the solicitation, marketing, and
origination of Consumer Loans (or participation interests therein) pursuant to
Program Guidelines.
“Program Guidelines” means those guidelines established by the Credit Parties
for the administration of the Program, as amended, modified or supplemented from
time to time by the Credit Parties with the prior written consent of the Agent.


“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.


“Public Offering” means a public offering of Capital Stock pursuant to a
registration statement filed with the Securities and Exchange Commission or any
successor or similar Governmental Authority.


“Qualified Funding Failure” has the meaning set forth in Section 2.3(a)(iii).


“Quoted Eurobond Listing” means the listing of the UK Term Notes on a recognized
stock exchange as defined by the Income Tax Act 2007.


“Reduced Risk Amount” means, as of any date of determination, an amount of
Excess Cash (which shall be in increments of not less than $1,000,000)
designated in writing by the Borrower Representative to the Agent from time to
time, but no more frequently than once per calendar month, that has been
deposited into and is thereafter maintained in a segregated Blocked Account.


“Register” has the meaning set forth in Section 2.8.


“Related Parties” of any Person means such Person’s Affiliates or any of its
respective partners, directors, agents, employees and controlling persons.


“Released Parties” has the meaning set forth in Section 13.20. “Releasing
Parties” has the meaning set forth in Section 13.20.


“Relevant Jurisdiction” means, in relation to a Credit Party, (a) its Original
Jurisdiction;
(b) any jurisdiction where any asset subject to or intended to be subject to the
Collateral to be created by it is situated; (c) any jurisdiction where it
conducts its business; and (d) the jurisdiction whose laws govern the perfection
of any of the Security Documents entered into by it.


“Required Lenders” means at any time (a) the Lenders then holding more than
fifty percent (50%) of the aggregate Commitments then in effect plus the
aggregate unpaid principal balance of the Notes then outstanding, or (b) if the
Commitments have been terminated, the Holders of Notes then holding more than
fifty percent (50%) of the aggregate unpaid principal balance of the Notes then
outstanding.


“Required US Term Note Lenders” means at any time (a) the Lenders then holding
more than fifty percent (50%) of the aggregate US Term Note Commitments then in
effect plus the aggregate unpaid


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





principal balance of the US Term Notes then outstanding, or (b) if the US Term
Note Commitments have been terminated, the Holders of US Term Notes then holding
more than fifty percent (50%) of the aggregate unpaid principal balance of the
US Term Notes then outstanding.


“Requirements” means all applicable federal, state and foreign laws and
regulations related, directly or indirectly, to the following: credit
(including, without limitation, Consumer Credit); servicing; disclosures,
information security and privacy and regulations and industry guidance and
requirements (including, but not limited to, guidance issued by the Payment Card
Industry); the USA Patriot Act; the Office of Foreign Asset Controls' rules and
regulations; the Interagency Guidelines; debt collection and debt collection
practices laws and regulations applicable to the Credit Parties or the Program;
the federal Truth in Lending Act; the federal Electronic Funds Transfer Act; the
federal Equal Credit Opportunity Act; the federal Gramm- Leach-Bliley Act; the
federal Fair Debt Collection Practices Act; the Bribery Act 2010; and the Data
Protection Act 1998. It is hereby acknowledged and agreed by the Credit Parties
that “Requirements” shall include, without limitation, (a) the proposed rule
captioned 12 CFR Part 1041, Docket No. CFPB-2016-0025, RIN 3170-AA40 released by
the Consumer Financial Protection Bureau on June 2, 2016, regardless of whether
such rule shall become Law, but as such rule may be amended, supplemented or
otherwise modified from time to time, and (b) any other proposed rules or
guidelines presented by the Consumer Financial Protection Bureau or any other
Governmental Authority from time to time relating to credit (including, without
limitation, Consumer Credit); servicing; disclosures, information security and
privacy and regulations and industry guidance and requirements, in each case,
regardless of whether such rules or guidelines shall become Law, but as such
rule and guidelines may be amended, supplemented or otherwise modified from time
to time.
“ROFR Notice” has the meaning set forth in Section 8.19. “Schedules” has the
meaning set forth in ARTICLE 7.


“Second Amendment” means that certain Second Amendment dated the Second
Amendment Effective Date by and among the Credit Parties and Agent.


“Second Amendment Effective Date” means August 30, 2017.


“Second Amendment Effective Date UK Exchange Rate” means the exchange rate to
convert any amount denominated in Pounds Sterling into Dollars, as in effect on
the Second Amendment Effective Date, which exchange rate for the avoidance of
doubt is 1.285.


“Second Restatement Closing Date” means June 30, 2016.


“Securities” means the Notes and, to the extent issued, the Conversion Shares.


“Security Agreement” means, individually and collectively, the US Security
Agreement and the UK Security Documents.


“Security Assignment” means, that certain Deed of Assignment by way of Security
dated on or about the Original Restatement Closing Date made between the
applicable UK Credit Parties and the Agent, as the same may be amended,
restated, supplemented or otherwise modified from time to time.






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











“Security Documents” means the US Security Agreement, the UK Security Documents,
the Intellectual Property Security Agreements and all other instruments,
documents and agreements delivered by any of the Credit Parties, any of their
respective Subsidiaries, Affiliates or any equityholder of any of the Credit
Parties in order to grant to Agent, any Lender or any Holder a Lien on any real,
personal or mixed Property of such Person as security for the Obligations.


“Share Charges” means those certain Charges Over Shares dated on or about the
Original Restatement Closing Date made between the applicable UK Credit Parties
and the Agent, in each case, as the same may be amended, restated, supplemented
or otherwise modified from time to time.


“State Force Majeure Event” means any regulatory event or regulatory change in
any state in which the Credit Parties originate Consumer Loans that would
prohibit or make it illegal for the Credit Parties to continue to originate or
collect Consumer Loans in such state pursuant to the Program or another program
of a type similar to the Program.


“State Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower Representative to the Agent within
ten (10) days following such date equal to the aggregate outstanding principal
amount of the US Term Notes on such date multiplied by a fraction, the numerator
of which shall be equal to the portion of such aggregate outstanding principal
amount for which the proceeds thereof were used to originate Consumer Loans that
remain outstanding on such date to borrowers residing in state(s) affected by a
State Force Majeure Event (which amount with respect to each such Consumer Loan
shall not exceed the outstanding principal amount of such Consumer Loan on such
date) and the denominator of which shall be equal to the aggregate outstanding
principal amount of the US Term Notes on such date.


“Subsidiaries” has the meaning set forth in Section 7.1.


“Taking” means any taking of any property of any Credit Party or any of their
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military (i) in excess of $250,000 in the
aggregate for any Fiscal Year or (ii) that results, either individually or in
the aggregate, in a Material Adverse Effect.


“Taxes” means any and all current or future (a) foreign, federal, state or local
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, parking,
unclaimed property/escheatment, natural resources, severance, stamp, occupation,
occupancy, ad valorem, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax of any
kind whatsoever,
(a)any liability for the payment of amounts of the type described in clause (a)
hereof as a result of being at any time a transferee of, or a successor in
interest to, any person, and (c) any interest, penalties or additions to tax or
additional amounts (whether disputed or not) in respect of the foregoing.






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


“Third Amended and Restated Financing Agreement” has the meaning set forth in
the Recitals.


“Third Restatement Closing Date” means February 1, 2017. “Transaction Documents”
has the meaning set forth in Section 7.2. “UCC” has the meaning set forth in
Section 7.13.


“UK Borrower” has the meaning set forth in the introductory paragraph hereto.


“UK Credit Party” means the UK Borrower and each other Credit Party organized
under the laws of the United Kingdom.


“UK Force Majeure Event” means any regulatory event or regulatory change in the
United Kingdom that would prohibit or make it illegal for the UK Borrower to
continue to originate or collect Consumer Loans in the United Kingdom pursuant
to the Program or another program of a type similar to the Program.


“UK Force Majeure Paydown Amount” means, as of any date of determination, an
amount designated in writing by the Borrower Representative to the Agent within
ten (10) days following such date equal to the aggregate outstanding principal
amount of the UK Term Notes on such date.


“UK Security Documents” means, collectively, the Debenture, the Share Charges,
the Security Assignment and the Intercompany Subordination Agreement.


“UK Tax Deduction” has the meaning set forth in Section 2.6(a).


“UK Term Note Commitment” has the meaning set forth in Section 2.1(b).


“UK Term Note Commitment (GBP)” has the meaning set forth in Section 2.1(b). “UK
Term Note Commitment (USD)” has the meaning set forth in Section 2.1(b).


“UK Term Notes” means each UK Term Note (USD) and each UK Term Note (GBP), and
shall include each such UK Term Note (USD) or UK Term Note (GBP) delivered
pursuant to any provision of this Agreement and each such UK Term Note (USD) or
UK Term Note (GBP) delivered in substitution or exchange for, or otherwise in
respect of, any other UK Term Note pursuant to any such provision.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





“UK Term Notes (GBP)” has the meaning set forth in Section 2.1(b).
“UK Term Notes (USD)” has the meaning set forth in Section 2.1(b).
“Unused US Term Note Commitment Fee” has the meaning set forth in Section 2.10.


“US Credit Party” means US Term Note Borrowers (other than EF SPV), the US Last
Out Term Note Borrower and each other Credit Party organized under the laws of a
State of the United States or the District of Columbia.


“US Holder” mean each of VPC Specialty Finance Fund I, L.P. (“VP”), VPC Special
Opportunities Fund III Onshore, L.P. and any other US Person that is an assignee
or transferee of VP or is the beneficial owner of a direct or indirect interest
in any of the foregoing.


“US Last Out Term Note Borrower” has the meaning set forth in the introductory
paragraph hereto.


“US Last Out Term Notes” has the meaning set forth in Section 2.1(d).


“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“US Security Agreement” means that certain Amended and Restated Pledge and
Security Agreement dated as of the Fourth Restatement Closing Date by and among
Agent and the “Obligors” (as defined therein), as the same may be amended,
restated, supplemented or otherwise modified from time to time.


“US Tax Compliance Certificate” has the meaning set forth in Section 2.6(e).


“US Term Note Borrowers” has the meaning set forth in the introductory paragraph
hereto.
“US Term Note Commitment” has the meaning set forth in Section 2.1(a).
“US Term Notes” has the meaning set forth in Section 2.1(a).
“Waivable Mandatory Prepayment” has the meaning set forth in Section 2.3(d).
“Withholding Agent” means any Borrower, any Credit Party or the Agent.


Section 1.2    Terms Generally. The definitions of terms herein shall apply
equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible. References in this
Agreement to “determination” by the Agent include good faith estimates by the
Agent (in the case of quantitative determinations) and good faith beliefs by the
Agent (in the case of qualitative determinations).


Section 1.3 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the financial
statements delivered to Agent pursuant to Section 8.2. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Credit Party or any Subsidiary of any Credit Party at “fair value”.


Section 1.4 Borrower Representative. Each Borrower hereby designates and
appoints Elevate Credit as its representative and agent on its behalf (in such
capacity, the “Borrower Representative”) for the purposes of delivering
certificates, including Compliance Certificates, giving Notices of Borrowing and
other instructions with respect to the disbursement of the proceeds of the
Notes, giving and receiving all other notices and consents hereunder or under
any of the other Transaction Documents and taking all other actions (including
in respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Transaction Documents. Borrower Representative hereby accepts such
appointment. Agent, each Lender and each Holder may regard any notice or other
communication pursuant to any Transaction Document from Borrower Representative
as a notice or communication from all Borrowers. Each warranty, covenant,
agreement and undertaking made on behalf of a Borrower by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.


Section 1.5 Payments in Foreign Currencies. If, notwithstanding the terms of
Section 2.4, the Agent receives any payment from or on behalf of any Credit
Party in a currency other than the currency in which the relevant Obligation is
denominated, the Agent may convert the payment (including the monetary proceeds
of realization upon any Collateral) into the currency in which the relevant
Obligation is payable at the exchange rate published in The Wall Street Journal
(or if such reference is not available, by such other method reasonably
determined by Agent) on the Business Day closest in time to the date on which
such payment was due (or if either such reference is not available, by such
other method reasonably determined by Agent). Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Lender, any
Holder or any Credit Party and no other currency conversion shall change or
release any obligation of any Credit Party or of any Lender, any Holder (other
than Agent) under any Transaction Document, each of which agrees to pay
separately for any shortfall remaining after any




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













conversion and payment of the amount as converted. The relevant Obligations
shall be satisfied only to the extent of the amount actually received by the
Agent upon such conversion. Agent may round up or down, and may set up
appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.


Section 1.6 Exchange Rates. Unless otherwise expressly set forth herein or
therein, wherever in this Agreement or any other Transaction Document, an amount
contained in a representation, warranty, covenant or Event of Default related
thereto is expressed in Dollars, but a relevant currency applicable thereto is
denominated in another currency, such amount will be deemed to be the Dollar
Equivalent thereof; provided, that, for purposes of determining compliance with
any incurrence or expenditure tests set forth herein or in any other Transaction
Document or with Dollar-based basket levels appearing herein or in any other
Transaction Document, any amounts so incurred, expended or utilized (to the
extent incurred, expended or utilized in a currency other than Dollars) shall be
deemed to be the Dollar Equivalent amount thereof as of the date of such
incurrence, expenditure or utilization under any provision of any such Section
or definition that has an aggregate Dollar limitation provided for therein.
Unless otherwise specified herein, all determinations of Dollar Equivalents
shall be determined by reference to The Wall Street Journal published on the
Business Day closest in time to the relevant date of determination or for the
relevant period of determination (or if such reference is not available, by such
other method reasonably determined by Agent). Any such determination or
redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error.


Section 1.7 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Transaction
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to Agent, any Lender or any other
Holder hereunder or under the other Transaction Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by Agent of any sum adjudged to be so due in
the Judgment Currency, Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due from the
applicable Credit Parties in the Agreement Currency, such Credit Parties agree,
as a separate obligation and not- withstanding any such judgment, to indemnify
Agent or the Person to whom such obligation was owing against such loss.


ARTICLE 2


BORROWERS’ AUTHORIZATION OF ISSUE


Section 2.1    Senior Secured Term Notes; Senior Secured UK Term Notes; Senior
Secured Fourth Tranche US Last Out Term Notes.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

















(a)Rise SPV, as “US Term Note Borrower” as defined in the Third Amended and
Restated Financing Agreement previously (i) authorized and issued to the Lenders
on the Original Closing Date senior secured term notes in the aggregate
principal amount of the Maximum US Term Note Commitment (as defined in the
Original Financing Agreement), dated the date of issue thereof, maturing on the
Maturity Date (as defined in the Original Financing Agreement), bearing interest
as provided in Section 2.2 below and in the form of Exhibit A to the Original
Financing Agreement and Exhibit A-1 hereto (the “Existing US Term Notes”) and
(ii) authorized the issuance to the applicable Lenders on the Third Restatement
Closing Date additional senior secured term notes in an aggregate principal
amount equal to the Maximum US Term Note Commitment minus the aggregate original
principal amount of the Existing US Term Notes, to be dated the date of issue
thereof, to mature on the Maturity Date, to bear interest as provided in Section
2.2 below and in the form of Exhibit A-1 hereto (the senior secured term notes
described in the foregoing clauses (i) and (ii) collectively, the “US Term
Notes”). EF SPV, as a US Term Note Borrower, hereby ratifies the previous
authorization and issuance of the Existing US Term Notes and other US Term Notes
issued prior to the date hereof, authorizes the issuance of additional US Term
Notes in accordance with the terms hereof after the date hereof and agrees,
together with Rise SPV as a US Term Note Borrower, to be jointly and severally
liable for the US Term Notes issued prior to the date hereof and all other
Obligations of the “US Term Note Borrower” as defined in the Third Amended and
Restated Financing Agreement as if it were originally a party thereto. The
commitment of each Lender to fund its pro rata share of draws under the US Term
Notes as of the Fourth Restatement Closing Date is set forth opposite such
Lender’s name in column three (3) of Section 1 (US Term Notes) of the Schedule
of Lenders attached hereto (such amount as the same may be reduced or increased
from time to time in accordance with this Agreement, being referred to herein as
such Lender’s “US Term Note Commitment”). The US Term Note Borrowers shall
repay, on a joint and several basis, the outstanding principal balance of the US
Term Notes in full in cash on the Maturity Date, unless accelerated in
accordance with Section 10.2 or redeemed or prepaid in accordance with Section
2.3. A portion of the Maximum US Term Note Commitment under the US Term Notes
was previously advanced to certain of the US Term Note Borrowers by the Lenders
under the Original Financing Agreement (as defined in the Third Amended and
Restated Financing Agreement), the Original Financing Agreement or the Third
Amended and Restated Financing Agreement, as applicable, as is set forth
opposite such Lender’s name in column four (4) of Section 1 (US Term Notes) of
the Schedule of Lenders attached hereto. Each US Term Note Borrower acknowledges
and agrees that, as of the Fourth Restatement Closing Date, immediately prior to
giving effect to the transactions contemplated by this Agreement, the aggregate
outstanding principal balance of the US Term Notes is $240,000,000. Each US Term
Note Borrower hereby (a) represents, warrants, agrees, covenants and reaffirms
that it has no defense, set off, claim or counterclaim against the Agent, the
Holders or the Lenders with regard to its Obligations under the US Term Notes
arising prior to the Fourth Restatement Closing Date and
(b)reaffirms its obligation to repay the US Term Notes in accordance with the
terms and provisions of this Agreement and the other Transaction Documents. For
purposes of clarification, the entire outstanding principal balance of the US
Term Notes as of the Fourth Restatement Closing Date shall be deemed to
constitute a portion of the outstanding principal balance of the US Term Notes
from and after the Fourth Restatement Closing Date, without constituting a
novation. Future draws under the US Term


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Notes shall be disbursed as the Borrower Representative shall direct on each
borrowing date, upon the submission of such evidence as the Agent shall request
to verify the satisfaction of the conditions set forth in Section 5.2 below
(including, without limitation, a Borrowing Base Certificate delivered in
accordance with Section 5.2(g) prior to such disbursement); provided, however,
that, after giving effect to any such draw under the US Term Notes, the
aggregate principal amount of all (i) US Term Notes shall not exceed the Maximum
US Term Note Commitment and (ii) First Out Notes shall not exceed the Maximum
First Out Note Balance. The Borrower Representative shall deliver to the Agent a
Notice of Borrowing setting forth each requested draw not later than noon,
Chicago time, on (A) the fifteenth (15th) day prior to the proposed borrowing
date upon which the US Term Note Borrowers desire to make a draw under the US
Term Notes in an amount of $10,000,000 or less or (B) the thirtieth (30th) day
prior to the proposed borrowing date upon which the US Term Note Borrowers
desire to make a draw under the US Term Notes in an amount of greater than
$10,000,000, in each case, or such earlier date as shall be agreed to by the
applicable Lenders; provided, further, however, that the Borrower Representative
on behalf of the US Term Note Borrowers shall be entitled to deliver only two
(2) Notices of Borrowing during each calendar month. Each Notice of Borrowing
required hereunder (i) shall be irrevocable, (ii) shall specify the amount of
the proposed draw (which shall be in increments of not less than $100,000) under
the US Term Notes and the applicable US Term Note Borrower requesting the
proposed draw, (iii) shall specify the proposed borrowing date for such proposed
draw, which shall be a Permitted Draw Date and (iv) shall specify wire transfer
instructions in accordance with which such draw under the US Term Notes shall be
funded. Upon receipt of any such Notice of Borrowing, the Agent shall promptly
notify each Lender thereof and of the amount of such Lender’s pro rata share of
the proposed borrowing under the US Term Notes (determined on the basis of such
Lender’s US Term Note Commitment relative to the aggregate US Term Note
Commitment of all Lenders) and, subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Lender holding a US Term Note Commitment shall
fund its pro rata share of the proposed borrowing under the US Term Notes to
Agent no later than 12:00 p.m. (Noon) Central Time on the applicable Permitted
Draw Date in immediately available funds in accordance with the wire
instructions provided by Agent to such Lender and upon receipt of such funds
from all applicable Lenders Agent will fund such proposed borrowing on the
applicable Permitted Draw Date in immediately available funds in accordance with
terms of such Notice of Borrowing; provided, that notwithstanding the foregoing
to the contrary, in the event of a Defaulting US Term Note Lender with respect
to a proposed borrowing under the US Term Notes, at the election of the Agent
and each applicable Lender that is not a Defaulting US Term Note Lender, such
Lender(s) may agree to fund such Defaulting US Term Note Lender’s pro rata share
of the proposed borrowing under the US Term Notes in amounts acceptable to Agent
and such Lender(s) in their sole discretion and in the event of any such funding
by such Lender(s), (i) such Defaulting US Term Note Lender shall be
automatically deemed to have assigned to the applicable Lender(s) funding more
than their pro rata share of the proposed borrowing under the US Term Notes (and
such Lender(s) funding more than their pro rata share of the proposed borrowing
under the US Term Notes shall be automatically deemed to have assumed) a
percentage interest in the US Term Note Commitment of such Defaulting US Term
Note Lender in amounts sufficient to give effect to such non pro rata funding
and such assignment shall otherwise be deemed to be made pursuant to, and in
accordance with, the terms of Section 13.8 without further action or
documentation by any Person and (ii) the Schedule of Lenders attached hereto
shall be updated by Agent to reflect such assignments of the US Term Note
Commitments.








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











Notwithstanding anything to the contrary herein, for purposes of clarification,
it is hereby agreed that during each calendar month there shall be only, and the
Borrower Representative on behalf of the US Term Note Borrowers shall not be
entitled to specify more than, two (2) Permitted Draw Dates. The US Term Note
Borrowers and Agent, on behalf of the applicable Lenders and Holders, hereby
agree that Agent and US Term Note Borrowers may from time to time, update what
portions of the aggregate principal amount of the US Term Notes then outstanding
are deemed requested and/or borrowed by Rise SPV, as a US Term Note Borrower and
what portions of the aggregate principal amount of the US Term Notes then
outstanding are deemed requested and/or borrowed by EF SPV, as a US Term Note
Borrower (but in any event any such allocation shall not affect or otherwise
change the joint and several nature of the obligations of the US Term Note
Borrowers hereunder).


(b)UK Term Notes. The UK Borrower previously authorized and issued to the
Lenders on the Original Restatement Closing Date senior secured term notes
denominated in Dollars in the aggregate principal amount of the Maximum UK
Commitment, dated the date of issue thereof, maturing on the Maturity Date (as
defined prior to the effectiveness of the Second Amendment), bearing interest as
provided in Section 2.2 below and in the form of Exhibit A-2 to the Original
Financing Agreement and Exhibit A-2 hereto. A portion of the Maximum UK
Commitment under the UK Term Notes was previously advanced to the UK Borrower by
the Lenders as is set forth opposite such Lender’s name in column four (4) of
Section 2 (UK Term Notes) of the Schedule of Lenders attached hereto. For
purposes of clarification, the entire outstanding principal balance of the
Existing UK Term Notes as of the Second Amendment Effective Date were deemed to
constitute a portion of the outstanding principal balance of the UK Term Notes
from and after the Second Amendment Effective Date, without constituting a
novation. Effective as of the Second Amendment Effective Date, (a) $15,800,000
of the outstanding principal balance of the Existing UK Term Notes (as defined
in the Second Amendment) as of the Second Amendment Effective Date were
converted into, and were deemed to constitute a portion of, the outstanding
principal balance of the UK Term Notes (USD) denominated in Dollars from and
after the Second Amendment Effective Date, which US Term Notes (USD) were dated
the date of issue thereof, shall mature on the Maturity Date, shall bear
interest as provided in Section 2.2 below and shall be in the form of Exhibit
A-2(a) to this Agreement (the “UK Term Notes (USD)”), and (b) the remaining
$7,000,000 of the outstanding principal balance of the Existing UK Term Notes
(as defined in the Second Amendment) as of the Second Amendment Effective Date
were converted into (at the Second Amendment Effective Date UK Exchange Rate),
and were deemed to constitute a portion of, the outstanding principal balance of
the UK Term Notes (GBP) denominated in Pounds Sterling from and after the Second
Amendment Effective Date, which UK Term Notes (GBP) shall be dated the date of
issue thereof, shall mature on the Maturity Date, shall bear interest as
provided in Section 2.2 below and shall be in the form of Exhibit A-2(b) to this
Agreement (the “UK Term Notes (GBP)”), in each case, without constituting a
novation. The commitment of each applicable Lender to fund its pro rata share of
draws under the UK Term Notes (USD) as of the Second Amendment Effective Date is
set forth opposite such Lender’s name in column three (3) of Section 2(a) (UK
Term Notes (USD)) of the Schedule of Lenders attached hereto (such amount as the
same may be reduced or increased from time to time in accordance with this
Agreement, being referred to herein as such Lender’s “UK Term Note Commitment
(USD)”) and the aggregate outstanding principal amount of UK Term Notes (USD) of
each applicable Lender immediately after giving effect to the transactions
contemplated by the Second Amendment on the Second Amendment




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















Effective Date is set forth opposite such Lender’s name in column four (4) of
Section 2(a) (UK Term Notes (USD)) of the Schedule of Lenders attached hereto.
The commitment of each applicable Lender to fund its pro rata share of draws
under the UK Term Notes (GBP) as of the Second Amendment Effective Date is set
forth opposite such Lender’s name in column three (3) of Section 2(b) (US Term
Notes (GBP)) of the Schedule of Lenders attached hereto (such amount as it may
be reduced or increased from time to time in accordance with this Agreement,
being referred to as such Lender’s “UK Term Note Commitment (GBP)”) (provided,
that notwithstanding the foregoing to the contrary, at Agent’s election in its
sole discretion, the UK Term Note Commitments (GBP) shall be funded in Dollars
instead of Pounds Sterling and the applicable UK Term Notes (GBP) issued to the
applicable Lenders shall be denominated in either Dollars or Pounds Sterling as
elected by the applicable Lender) and the aggregate outstanding principal amount
of UK Term Notes (GBP) of each applicable Lender immediately after giving effect
to the transactions contemplated by the Second Amendment on the Second Amendment
Effective Date is set forth opposite such Lender’s name in column four (4) of
Section 2(b) (UK Term Notes (GBP)) of the Schedule of Lenders attached hereto.
To the extent necessary to give effect to the provisions of the preceding
sentence, (x) each Person who is a “Lender” under and as defined in the
Financing Agreement prior to giving effect to the Second Amendment (each an
“Existing Lender”), severally and not jointly, hereby agrees by their consent to
Agent’s execution of the Second Amendment on the Second Amendment Effective Date
to sell and to assign to each Lender hereunder that was not a “Lender” under the
Financing Agreement prior to giving effect to the Second Amendment (each, a “New
Lender”), without recourse, representation or warranty (except as set forth
below), and each New Lender, severally and not jointly, hereby purchases and
assumes from the Existing Lender, effective upon Agent’s execution of the Second
Amendment on the Second Amendment Effective Date on its behalf, a percentage
interest in the applicable Commitments in amounts required to give effect to the
pro rata shares set forth in column three (3) of Section 2 of the Schedule of
Lenders attached to the Second Amendment and (y) each Person who is a “Holder”
under and as defined in the Financing Agreement prior to giving effect to the
Second Amendment (each an “Existing Holder”), severally and not jointly, hereby
agrees by their consent to Agent’s execution of the Second Amendment on the
Second Amendment Effective Date to sell and to assign to each Holder hereunder
that was not a “Holder” under the Financing Agreement prior to giving effect to
the Second Amendment (each, a “New Holder”), without recourse, representation or
warranty (except as set forth below), and each New Holder, severally and not
jointly, hereby purchases and assumes from the Existing Holder, effective upon
Agent’s execution of the Second Amendment on the Second Amendment Effective Date
on its behalf, a percentage interest in the applicable UK Term Notes in amounts
required to give effect to the pro rata shares set forth in column four
(4) of Section 2 of the Schedule of Lenders attached to the Second Amendment.
The Lenders, severally and not jointly, hereby agree by their consent to Agent’s
execution of the Second Amendment on the Second Amendment Effective Date, to
effect such inter-Lender transfers in accordance with column three (3) of
Section 2 of the Schedule of Lenders attached to the Second Amendment. As a
result of such assignments and acceptances, each Existing Lender is absolutely
released from any of such obligations, covenants and agreements, to the extent
of its assigned shares of the applicable Commitments and the applicable New
Lenders hereby assume such obligations, covenants and agreements from such
Existing Lenders. The New Lenders and the Existing Lenders shall make all
appropriate adjustments in payment


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





for periods prior to the effectiveness of the assignment and acceptance
described in this Section 2.1(b) by the Agent or with respect to the making of
this assignment directly between themselves. The Holders, severally and not
jointly, hereby agree by their consent to Agent’s execution of the Second
Amendment on the Second Amendment Effective Date, to effect such inter-Holder
transfers in accordance with column four (4) of Section 2 of the Schedule of
Lenders attached to the Second Amendment. As a result of such assignments and
acceptances, each Existing Holder is absolutely released from any of such
obligations, covenants and agreements, to the extent of its assigned shares of
the applicable UK Term Notes and the applicable New Holders hereby assume such
obligations, covenants and agreements from such Existing Holders. The New
Holders and the Existing Holders shall make all appropriate adjustments in
payment for periods prior to the effectiveness of the assignment and acceptance
described in this Section 2.1(b) by the Agent or with respect to the making of
this assignment directly between themselves. The UK Borrower shall repay the
outstanding principal balance of the UK Term Notes in full in cash on the
Maturity Date, unless accelerated in accordance with Section 10.2 or redeemed or
prepaid in accordance with Section 2.3. Future draws under the UK Term Notes
(USD) and UK Term Notes (GBP) shall be disbursed as the Borrower Representative
shall direct on each borrowing date, upon the submission of such evidence as the
Agent shall request to verify the satisfaction of the conditions set forth in
Section 5.2 below (including, without limitation, a Borrowing Base Certificate
delivered in accordance with Section 5.2(g) prior to such disbursement);
provided, however, that, after giving effect to any such draw under the UK Term
Notes, the aggregate principal amount of all (i) UK Term Notes (USD) shall not
exceed the Maximum UK Term Note Commitment (USD), (ii) UK Term Notes (GBP) shall
not exceed the Maximum UK Term Note Commitment (GBP), (iii) UK Term Notes shall
not exceed the Maximum UK Commitment and (iv) First Out Notes shall not exceed
the Maximum First Out Note Balance. The Borrower Representative shall deliver to
the Agent a Notice of Borrowing setting forth each requested draw not later than
noon, Chicago time, on (A) the fifteenth (15th) day prior to the proposed
borrowing date upon which the UK Borrower desires to make a draw under the UK
Term Notes in an amount of $10,000,000 (or in the case of a requested draw
denominated in Pounds Sterling, the Dollar Equivalent thereof) or less or (B)
the thirtieth (30th) day prior to the proposed borrowing date upon which the UK
Borrower desires to make a draw under the UK Term Notes in an amount of greater
than $10,000,000 (or in the case of a requested draw denominated in Pounds
Sterling, the Dollar Equivalent thereof), in each case, or such earlier date as
shall be agreed to by the applicable Lenders; provided, further, however, that
the Borrower Representative on behalf of the UK Borrower shall be entitled to
deliver only two (2) Notices of Borrowing during each calendar month. Each
Notice of Borrowing required hereunder (i) shall be irrevocable, (ii) shall
specify whether the proposed draw shall be under the UK Term Notes (USD) or the
UK Term Notes (GBP), (iii) the amount of the proposed draw (which shall be in
increments of not less than $100,000 (or in the case of a requested draw
denominated in Pounds Sterling, the Dollar Equivalent thereof)), (iv) shall
specify the proposed borrowing date for such proposed draw, which shall be a
Permitted Draw Date and (v) shall specify wire transfer instructions in
accordance with which such draw under the applicable UK Term Notes shall be
funded. Upon receipt of any such Notice of Borrowing, the Agent shall promptly
notify each applicable Lender thereof and of the amount of such Lender’s pro
rata share of the proposed borrowing under the UK Term Notes (determined on the
basis of such Lender’s UK Term Note Commitment (USD) relative to the aggregate
UK Term Note Commitment (USD) of all Lenders or such Lender’s UK Term Note
Commitment (GBP) relative to the aggregate UK Term Note Commitment (GBP) of all
Lenders, as the case may be) and, subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Lender holding a UK Term Note Commitment (USD) or
UK Term Note Commitment (GBP), as applicable, shall fund its pro rata share of
the proposed borrowing under the applicable UK Term Notes on the applicable
Permitted Draw Date in immediately available funds in accordance with the terms
of


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





such Notice of Borrowing. Notwithstanding anything to the contrary herein, for
purposes of clarification, it is hereby agreed that during each calendar month
there shall be only, and the Borrower Representative on behalf of the UK
Borrower shall not be entitled to specify more than, two (2) Permitted Draw
Dates.


In consideration for each applicable Lender’s commitment to fund its pro rata
share of future draws under (a) the UK Term Notes (USD) in accordance with the
terms of this Agreement, UK Borrower shall issue to each applicable Lender on
the Second Amendment Effective Date, a UK Term Note (USD) in substantially the
form attached hereto as Exhibit A-2(a), in the aggregate principal amount of
such Lender’s UK Term Loan Commitment (USD) and (b) the UK Term Notes (GBP) in
accordance with the terms of this Agreement, UK Borrower shall issue to each
applicable Lender on the Second Amendment Effective Date, a UK Term Note (GBP)
in substantially the form attached hereto as Exhibit A-2(b).


Notwithstanding anything in the Financing Agreement to the contrary, from and
after the Second Amendment Effective Date, upon the mutual agreement of Agent
and Borrower Representative in writing (which may be in the form of an e-mail),
(i) all or any portion of the outstanding principal amount under any UK Term
Notes (USD) may be converted into (at the Current UK Exchange Rate), and shall
thereafter be deemed to constitute a portion of, the outstanding principal
balance of the UK Term Notes (GBP) and (ii) all or any portion of the
outstanding principal amount under any UK Term Notes (GBP) may be converted into
(at the Current UK Exchange Rate), and shall thereafter be deemed to constitute
a portion of, the outstanding principal balance of the UK Term Notes (USD) and,
in each case, the UK Borrower shall promptly issue to the applicable Lenders
replacement UK Term Notes (USD) and/or UK Term Notes (GBP) reflecting any such
conversion. For the avoidance of doubt and for purposes of clarification, the
Maximum UK Commitment hereunder in respect of the UK Term Notes and the Current
UK Interest Rate applicable to the UK Term Notes would be the same with or
without the guarantees provided by the other Borrowers and other Credit Parties
in respect of the UK Term Notes pursuant to this Agreement and the other
Transaction Documents. The UK Borrower acknowledges and agrees that, as of the
Fourth Restatement Closing Date, immediately prior to giving effect to the
transactions contemplated by this Agreement, the aggregate outstanding principal
balance of the UK Term Notes (USD) is $26,781,600.00 and the aggregate
outstanding principal balance of the UK Term Notes (GBP) is £9,747,470.82.


(c)[Reserved].


(d)Fourth Tranche US Last Out Term Notes. The US Last Out Term Note Borrower
previously authorized and issued to the Lenders on the Second Restatement
Closing Date senior secured last out term notes in the aggregate principal
amount of the Maximum Fourth Tranche US Last Out Term Note Commitment, dated the
date of issue thereof, maturing on the Maturity Date, bearing interest as
provided in Section 2.2 below and in the form of Exhibit A-4 to the Second
Amended and Restated Financing Agreement and Exhibit A-4 hereto (the “Fourth
Tranche US Last Out Term Notes” or “US Last Out Term Notes”). The commitment of
each Lender to fund its pro rata share of the single draw under the Fourth
Tranche US Last Out Term Notes on the Fourth Restatement Closing Date is set
forth opposite such Lender’s name in column three (3) of Section 3 (Fourth
Tranche US Last Out Term Notes) of the Schedule of Lenders attached hereto (such
amount being referred to herein as such Lender’s “Fourth Tranche US Last Out
Term Note Commitment”). The US Last Out Term Note Borrower shall repay the
outstanding principal balance of the Fourth Tranche US Last Out Term Notes in
full in cash on the Maturity Date, unless accelerated in accordance with Section
10.2 or redeemed or prepaid in accordance with Section 2.3; provided, that
notwithstanding the foregoing to the contrary, the US Last Out Term Note
Borrower may request, and the Agent and the Holders of the Fourth Tranche US
Last


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Out Term Notes may agree (in their sole discretion), to permit the US Last Out
Term Note Borrower to repay the outstanding principal balance of the Fourth
Tranche US Last Out Term Notes in cash on an amortizing basis commencing on the
Maturity Date on terms to be agreed. The entire Maximum Fourth Tranche US Last
Out Term Note Commitment under the Fourth Tranche US Last Out Term Notes was
previously advanced to the US Last Out Term Note Borrower by the Lenders and the
aggregate outstanding principal amount of all Fourth Tranche US Last Out Term
Notes as of the Fourth Restatement Closing Date is allocated as set forth
opposite each applicable Lender’s name in column four (4) of Section 4 (Fourth
Tranche US Last Out Term Notes) of the Schedule of Lenders attached hereto. The
US Last Out Term Note Borrower acknowledges and agrees that, as of the Fourth
Restatement Closing Date, immediately prior to giving effect to the transactions
contemplated by this Agreement, the aggregate outstanding principal balance of
the Fourth Tranche US Last Out Term Notes is $35,050,000. The US Last Out Term
Note Borrower hereby (a) represents, warrants, agrees, covenants and reaffirms
that it has no defense, set off, claim or counterclaim against the Agent, the
Holders or the Lenders with regard to its Obligations under the Fourth Tranche
US Last Out Term Notes arising prior to the Fourth Restatement Closing Date and
(b) reaffirms its obligation to repay the Fourth Tranche US Last Out Term Notes
in accordance with the terms and provisions of this Agreement and the other
Transaction Documents. For purposes of clarification, the entire outstanding
principal balance of the Fourth Tranche US Last Out Term Notes as of the Fourth
Restatement Closing Date shall be deemed to constitute a portion of the
outstanding principal balance of the Fourth Tranche US Last Out Term Notes from
and after the Fourth Restatement Closing Date, without constituting a novation.


(e)[Reserved].


(f)Relative Priorities. Each of the US Term Notes and the UK Term Notes shall be
pari passu (and, for purposes of clarification, senior to the Fourth Tranche US
Last Out Term Notes) in right of payment or collectability, whether with respect
to payment of redemptions, interest, damages or upon liquidation or dissolution
or otherwise. Each of the Fourth Tranche US Last Out Term Notes shall be pari
passu (and, for purposes of clarification, junior to the US Term Notes and the
UK Term Notes) in right of payment or collectability, whether with respect to
payment of redemptions, interest, damages or upon liquidation or dissolution or
otherwise. To the extent the Last Out Notes have a Maturity Date prior to that
of the US Term Notes and the applicable Credit Parties are required to pay the
outstanding principal amount of such Notes on or after the applicable Maturity
Date, the payment of the outstanding principal amount of such Notes (or the
payment of the next scheduled principal payment in respect of such Notes, as the
case maybe) shall be subordinated to the payment in full of the outstanding
principal amount of the First Out Notes to the extent such principal payment of
the Last Out Notes on such Maturity Date would reasonably be expected to cause
an Event of Default (or an event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) to occur and
shall not be permitted to be paid so long as such Event of Default (or an event
or circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) exists (it being agreed and understood that
any such payment not permitted to be paid by operation of the foregoing shall
subsequently be permitted to be paid if the payment thereof would not reasonably
be expected to cause an Event of Default (or an event or circumstance that, with
the passage of time, the giving of notice, or both, would become an Event of
Default) to occur). For the avoidance of doubt, the priorities specified in this
Section 2.1(f) shall be applicable to all voluntary and mandatory principal
prepayments of the Notes.


Section 2.2    Interest. The Borrowers shall pay interest on the unpaid
principal amount of the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Notes, in each case, at the rates, time and manner set forth below:


(a)Rate of Interest. Each US Term Note shall bear interest on the unpaid
principal amount thereof from the date issued through the date such US Term Note
is paid in full in cash (whether upon final maturity, by redemption, prepayment,
acceleration or otherwise) at the Current US Term Note Interest Rate. Each UK
Term Note shall bear interest on the unpaid principal amount thereof from the
date issued through the date such UK Term Note is paid in full in cash (whether
upon final maturity, by redemption, prepayment, acceleration or otherwise) at
the Current UK Interest Rate. Each Fourth Tranche US Last Out Term Note shall
bear interest on the unpaid principal amount thereof from the date issued
through the date such Fourth Tranche US Last Out Term Note is paid in full in
cash (whether upon final maturity, by redemption, prepayment, acceleration or
otherwise) at the Current Fourth Tranche US Last Out Term Note Interest Rate.
Interest on each Note shall be computed on the basis of a 360-day year and
actual days elapsed and, subject to Section 2.2(b), shall be payable monthly, in
arrears, on the third (3rd) Business Day following the last day of each calendar
month during the period beginning on the date such Note is issued (the “Issuance
Date”) and ending on, and including, the date on which the Obligations under
such Note are paid in full (each, an “Interest Date”).


(b)Interest Payments. Interest on each Note shall be payable on each Interest
Date or at any such other time the Notes become due and payable (whether by
acceleration, redemption or otherwise) by the applicable Borrower to the Agent,
for the account of the record holder of such Note, on the applicable Interest
Date. Each Interest Date shall be considered the last day of an accrual period
for U.S. federal income tax purposes. Each applicable Borrower hereby agrees
that all accrued and unpaid interest due and owing under the Third Amended and
Restated Financing Agreement as of the Fourth Restatement Closing Date shall be
deemed accrued and continued and shall be paid in cash by such Borrower to the
Agent, for the account of the record holder of the applicable Notes, on the
first Interest Date following the Fourth Restatement Closing Date.


(c)Default Rate. Upon the occurrence of any Event of Default, the Notes shall
bear interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on the unpaid principal amount thereof at the Default Rate from
the date of such Event of Default through and including the date such Event of
Default is waived. In the event that such Event of Default is subsequently
waived, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such waiver; provided that interest as calculated
and unpaid at the Default Rate during the continuance of such Event of Default
shall continue to be due to the extent relating to the days after the occurrence
of such Event of Default through and including the date on which such Event of
Default is waived. All such interest shall be payable on demand of the Agent.


(d)Savings Clause. In no contingency or event shall the interest rate charged
pursuant to the terms of this Agreement exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders or Holders have received interest hereunder in excess of the
highest applicable rate, the amount of such excess interest shall be applied
against the principal amount of the Notes then outstanding to the extent
permitted by applicable law, and any excess interest remaining after such
application shall be refunded promptly to the applicable Borrower.


Section 2.3    Redemptions and Payments.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(a)Permitted Redemption.


(i)The Borrowers may, at their option, elect to pay to the Agent, on behalf of
the Holders, the Permitted Redemption Amount (as defined below), on the
Permitted Redemption Date, by redeeming the aggregate unpaid principal amount of
all Notes, in whole (and not in part), whereupon the Commitments of each Lender
shall automatically and permanently be terminated (the “Permitted Redemption”).
On or prior to the date which is the thirtieth (30th) calendar day (or, solely
with respect to any Permitted Redemption of US Term Notes, the ninetieth (90th)
calendar day) prior to the proposed Permitted Redemption Date, the Borrower
Representative shall deliver written notice (the “Permitted Redemption Notice”)
to the Agent stating (i) that the Borrowers elect to redeem pursuant to the
Permitted Redemption and (ii) the proposed Permitted Redemption Date. The
“Permitted Redemption Amount” shall be equal to (A) the aggregate unpaid
outstanding principal amount of all Notes, (B) all accrued and unpaid interest
with respect to such principal amount and all accrued and unpaid fees, (C) all
accrued and unpaid Late Charges with respect to such Permitted Redemption
Amount, (D) the Prepayment Premium and (E) all other amounts due under the
Transaction Documents. The Credit Parties acknowledge and agree that the
Prepayment Premium represents bargained for consideration in exchange for the
right and privilege to redeem the Notes.


(ii)A Permitted Redemption Notice delivered pursuant to this subsection shall be
irrevocable. If the Borrower Representative, on behalf of the Borrowers, elects
to redeem the Notes pursuant to a Permitted Redemption under Section 2.3(a),
then the Permitted Redemption Amount which is to be paid to the Agent, on behalf
of the Holders, on the Permitted Redemption Date shall be redeemed by the
Borrowers on the Permitted Redemption Date, and the Borrowers shall pay to the
Agent, on behalf of the Holders, on the Permitted Redemption Date, by wire
transfer of immediately available funds, an amount in cash equal to the
Permitted Redemption Amount. Such Permitted Redemption Amount shall be applied,
first, on a pro rata basis with respect to the outstanding US Term Notes and UK
Term Notes, and second, to the outstanding Fourth Tranche US Last Out Term
Notes.


(iii)
Notwithstanding the foregoing and anything to the contrary herein,

(A) if a Federal or Multi-State Force Majeure Event or UK Force Majeure Event
shall have occurred or (B) if the Lenders shall fail to fund more than one
additional draw under the Notes requested by the Borrower Representative, on
behalf of the Borrowers, after the Fourth Restatement Closing Date in accordance
with Section 2.1 and provided that all conditions of such funding set forth in
Section 5.2 shall have been satisfied at the time thereof (a “Qualified Funding
Failure”), then the Borrower Representative, on behalf of the Borrowers, shall
have the right, exercisable upon at least sixty (60) calendar days’ prior
written notice to the Agent, to consummate a Permitted Redemption (provided,
that in the case of the foregoing clause (B), such Permitted Redemption shall
apply solely to the applicable tranche of Notes (i.e., US Term Notes, UK Term
Notes or Fourth Tranche US Last Out Term Notes) for which such Qualified Funding
Failure occurred) at a price equal to the Permitted Redemption Amount excluding
the Prepayment Premium, which Permitted Redemption shall otherwise be made in
accordance with the provisions of Section 2.3(a)(i) hereof; provided, that such
right to consummate a Permitted Redemption at a price equal to the Permitted
Redemption Amount excluding the Prepayment Premium shall expire (x) in the case
of the foregoing clause (A), upon the cessation of such Federal or Multi-State
Force Majeure Event or UK Force Majeure Event or (y) in the case of the
foregoing clause


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(B), upon written notice from the Agent to the Borrower Representative, given no
later than ten (10) calendar days after the Agent’s receipt of the Borrower
Representative’s notice of redemption under the foregoing Section 2.3(a)(iii)(B)
stating that the Lenders are thereafter willing and able to fund additional
draws under the Notes of the applicable tranche requested by the Borrower
Representative, on behalf of the Borrowers, in accordance with Section 2.1 and
provided that all conditions of such fundings set forth in Section 5.2 shall
have been satisfied at the time thereof. For purposes of clarification, prior to
the expiration of the ten (10) calendar day (or longer, as the case may be)
notice of purchase pursuant to the foregoing Section 2.3(a)(iii)(B), the Agent
may deliver notice to the Borrower Representative that the Lenders are willing
and able to fund such draws under the Notes and provided that all conditions of
such fundings set forth in Section 5.2 shall have been satisfied at the time
thereof, whereupon such right to consummate a Permitted Redemption at a price
equal to the Permitted Redemption Amount excluding the Prepayment Premium shall
automatically terminate, but the Borrower Representative, on behalf of the
Borrowers, shall at all times thereafter retain the right to consummate a
Permitted Redemption at a price equal to the Permitted Redemption Amount
including the Prepayment Premium (if applicable), which Permitted Redemption
shall otherwise be made in accordance with the provisions of Section 2.3(a)(i)
hereof. The provisions of this Section 2.3(a)(iii) set forth the exclusive
rights and remedies of the Credit Parties to seek or obtain damages or any other
remedy or relief from the Agent or any Lender with respect to any Qualified
Funding Failure.


(b)Mandatory Prepayments.


(i)On the date of receipt by any Credit Party or any of their Subsidiaries of
any net cash proceeds in excess of $200,000 in the aggregate during any Fiscal
Year from any Asset Sales (other than Permitted Dispositions), the Borrowers
shall prepay the Notes as set forth in Section 2.3(e) in an aggregate amount
equal to 100% of such net cash proceeds.


(ii)On the date of receipt by any Credit Party or any of their Subsidiaries, or
the Agent as loss payee, of any net cash proceeds from any Destruction or
Taking, the Borrowers shall prepay the Notes as set forth in Section 2.3(e) in
an aggregate amount equal to 100% of such net cash proceeds; provided, so long
as no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing on the date of receipt thereof or caused thereby, the
Borrowers shall have the option to apply such net cash proceeds, prior to the
date that is 90 days following receipt thereof, for purposes of the repair,
restoration or replacement of the applicable assets thereof.


(iii)On the date of receipt by any Credit Party or any of their Subsidiaries of
any net cash proceeds in excess of $5,000,000 in the aggregate during the term
of this Agreement from a capital contribution by any Person (other than a
Subsidiary of Elevate Credit Parent) to, or the issuance to any Person (other
than a Credit Party or a Subsidiary of a Credit Party) of any Equity Interests
of any Credit Party or any of their Subsidiaries, including, without limitation,
in connection with a Public Offering, the Borrowers shall prepay the Notes as
set forth in Section 2.3(e) in an aggregate amount equal to 100% of such net
cash proceeds, but subject to the provisions of Section 2.3(d).


(iv)On the date of receipt by any Credit Party or any of their Subsidiaries of
any


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





net cash proceeds from the incurrence of any Indebtedness of any Credit Party or
any of their Subsidiaries (other than with respect to Permitted Indebtedness),
the Borrowers shall prepay the Notes as set forth in Section 2.3(e) in an
aggregate amount equal to 100% of such net cash proceeds.


(v)On the date of receipt by any Credit Party or any of their Subsidiaries of
any Extraordinary Receipts, the Borrowers shall prepay the Notes as set forth in
Section 2.3(e) in an aggregate amount equal to 100% of such Extraordinary
Receipts.


(vi)If at any time the then outstanding principal balance of (A) the US Term
Notes shall exceed the Maximum US Term Note Commitment, (B) the UK Term Notes
shall exceed the Maximum UK Commitment, (C) the UK Term Notes (USD) shall exceed
the Maximum UK Term Notes Commitment (USD), (D) the UK Term Notes (GBP) shall
exceed the Maximum UK Term Notes Commitment (GBP), or (E) the First Out Notes
shall exceed the Maximum First Out Note Balance, then in each case the
applicable Borrower or Borrowers shall immediately prepay the applicable Notes
as set forth in Section 2.3(e) in an amount sufficient to eliminate such excess.


(vii)Concurrently with any prepayment of the applicable Notes pursuant to this
Section 2.3(b), the Borrower Representative, on behalf of the Borrowers, shall
deliver to the Agent a certificate of an authorized officer thereof
demonstrating the calculation of the amount of the applicable proceeds. In the
event that the Credit Parties shall subsequently determine that the actual
amount of such proceeds exceeded the amount set forth in such certificate
(including as a result of the conversion of non-cash proceeds into cash), the
applicable Borrower(s) shall promptly make an additional prepayment of all the
Notes in an amount equal to such excess (or applicable percentage thereof), and
the Borrower Representative, on behalf of the Borrowers, shall concurrently
therewith deliver to the Agent a certificate of an authorized officer thereof
demonstrating the derivation of such excess.


(c)No Reborrowing. For the avoidance of doubt, any amounts prepaid under the
Notes may not be reborrowed.


(d)Waiver of Mandatory Prepayments. Anything contained in Section 2.3(b) to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Notes, not less
than three (3) Business Days prior to the date (the “Required Prepayment Date”)
on which the Borrowers are required to make such Waivable Mandatory Prepayment,
the Borrower Representative, on behalf of the Borrowers, shall notify the Agent
of the amount of such prepayment, and the Agent shall promptly thereafter notify
each Holder holding an outstanding Note of the amount of such Holder’s pro rata
share of such Waivable Mandatory Prepayment and such Holder’s option to refuse
such amount. Each such Holder may exercise such option by giving written notice
to the Borrower Representative and the Agent of its election to do so on or
before the first Business Day prior to the Required Prepayment Date (it being
understood that any Holder which does not notify the Borrower Representative and
the Agent of its election to exercise such option on or before the first
Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrower Representative shall pay to the Agent the amount
of the Waivable Mandatory Prepayment, which amount shall be applied in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





those Holders that have elected not to exercise such option, to prepay the Notes
of such Holders.


(e)Application of Mandatory Prepayments; Prepayment Premium. All mandatory
prepayments made pursuant to Section 2.3(b) and not waived pursuant to Section
2.3(d) shall be made to the Agent, for the account of the Holders, and shall be
applied, first, on a pro rata basis with respect to the outstanding US Term
Notes and UK Term Notes (or in such other manner in respect of the outstanding
US Term Notes and UK Term Notes as shall be determined by the Agent with the
consent of the Required US Term Note Lenders (which consent may be in the form
of an email to Agent)), and second, to the outstanding Fourth Tranche US Last
Out Term Notes; provided, that notwithstanding the foregoing to the contrary,
any mandatory prepayment made pursuant to Section 2.3(b)(iii) with the net cash
proceeds from a Public Offering shall solely be applied to the outstanding UK
Term Notes and Fourth Tranche US Last Out Term Notes in the manner directed by
Borrower Representative (or, in the absence of such direction, first to the
outstanding UK Term Notes and second, to the outstanding Fourth Tranche US Last
Out Term Notes) (for the avoidance of doubt, net cash proceeds from a Public
Offering required to be applied as mandatory prepayment pursuant to Section
2.3(b)(iii) shall not be applied to the US Term Notes). Concurrently with each
mandatory prepayment made pursuant to (i) Section 2.3(b) (other than in
accordance with Section 2.3(b)(vi)), the US Term Note Commitment (in the case of
a mandatory prepayment applied to the US Term Notes), the UK Term Note
Commitment (in the case of a mandatory prepayment applied to the UK Term Notes)
and the Fourth Tranche US Last Out Term Note Commitment (in the case of a
mandatory prepayment applied to the Fourth Tranche US Last Out Term Notes), as
applicable, of each Lender shall, at the election of Agent to be given to
Borrower Representative within five (5) Business Days after receipt of such
mandatory prepayment (or automatically upon the occurrence of any Event of
Default described in Section 10.1(c) or Section 10.1(d)), permanently be reduced
by the amount of such prepayment and (ii) Section 2.3(b) (other than in
accordance with Sections 2.3(b)(ii), 2.3(b)(v), 2.3(b)(vi) or 2.3(b)(vii)
(solely to the extent such excess required to be applied as a prepayment relates
to a prepayment under Sections 2.3(b)(ii), 2.3(b)(v) or 2.3(b)(vi))), the
Borrowers shall also pay to the Agent, for the ratable benefit of the applicable
Holders, the Prepayment Premium in respect of the Notes repaid or redeemed in
connection with such mandatory prepayment.


Section 2.4 Payments. Whenever any payment of cash is to be made by any Credit
Party to any Person pursuant to this Agreement, the Notes or other Transaction
Document, such payment shall be made in lawful money of the United States of
America (provided, that payments of cash made in respect of the UK Term Notes
(GBP) shall be made in lawful money of the United Kingdom) by a check drawn on
the account or accounts of such Credit Party and sent via overnight courier
service to such Person at such address as previously provided to the Borrower
Representative in writing (which address, in the case of each of the Lenders,
shall initially be as set forth on the Schedule of Lenders attached hereto);
provided that (i) the Agent, any Holder or any Lender may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Borrower Representative with prior written notice setting out such request
and the Agent’s, such Holder’s or such Lender’s wire transfer instructions and
(ii) Credit Parties may elect to make a payment of cash via wire transfer of
immediately available funds in accordance with wire transfer instructions
provided by the Agent, each Holder and each Lender upon request therefor.
Whenever any amount expressed to be due by the terms of this Agreement or any
Note is due on any day which is not a Business Day, the same shall instead be
due on the next succeeding day which is a Business Day and, in the case of any
Interest Date which is not the date on which the applicable Note is paid in full
in cash, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of interest due on such date. Any amount
due under the Transaction Documents (other than principal and interest, if the
same are already accruing interest at the Default


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Rate), which is not paid when due shall result in a late charge being incurred
and payable by the Borrowers in an amount equal to accrued interest at the
Default Rate from the date such amount was due until the same is paid in full in
cash (“Late Charge”). Such Late Charge shall continue to accrue post- petition
in any proceeding under any Bankruptcy Law.


Section 2.5 Dispute Resolution. Except as otherwise provided herein, in the case
of a dispute as to the determination of any amounts due and owing pursuant to a
redemption under Section 2.3 or otherwise or any other similar or related
amount, the Borrower Representative, on behalf of the Borrowers, shall submit
the disputed determinations or arithmetic calculations via facsimile within
three (3) Business Days of receipt, or deemed receipt, of the applicable notice
of dispute to the Agent. If the Agent and the Borrower Representative are unable
to agree upon such determination or calculation within three (3) Business Days
of such disputed determination or arithmetic calculation being submitted to the
Agent, then the Borrower Representative shall, within three (3) Business Days
submit via facsimile the disputed determinations or arithmetic calculations to
an independent outside national accounting firm specified by Agent. The Borrower
Representative, at the Borrowers’ expense, shall cause the accountant to perform
the determinations or calculations and notify the Agent of the results no later
than five (5) Business Days from the time it receives the disputed
determinations or calculations. Such accountant’s determination or calculation,
as the case may be, shall be binding upon all parties absent demonstrable error.


Section 2.6    Taxes.


(a)Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document:


(i)all payments made by or on behalf of the Credit Parties under this Agreement
or any other Transaction Document shall be made by such parties without any
withholding or deduction for or on account of any Taxes imposed by the United
Kingdom (“UK Tax Deduction”), unless such UK Tax Deduction is required by law;


(ii)if a UK Tax Deduction is required by law:


A.the applicable Credit Party shall promptly upon becoming aware that it must
make a UK Tax Deduction (or that there is any change in the rate or the basis of
the UK Tax Deduction) notify the Agent, Holder or Lender accordingly;


B.the amount of the payment due from such Credit Party shall be increased to an
amount which (after making any UK Tax Deduction) leaves an amount equal to the
payment which would have been due if no UK Tax Deduction had been required;


C.such Credit Party shall make such UK Tax Deduction and any payment required in
connection with such UK Tax Deduction within the time allowed and in the minimum
amount required by law; and


D.within thirty (30) days of making either a UK Tax Deduction or any payment
required in connection with such UK Tax Deduction, such Credit Party shall
deliver to the Agent, Holder or Lender evidence reasonably satisfactory to the
Agent, Holder or Lender, as applicable, that such UK Tax Deduction has been made
or (as


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





applicable) any appropriate payment has been paid to the relevant taxing
authority.


(b)Without prejudice to Section 2.6(a), any and all payments by or on behalf of
the Credit Parties hereunder and under any other Transaction Document shall be
made free and clear of and without deduction or withholding for any and all
current or future Taxes, levies, imposts, deductions or charges unless required
by law. If any Non-Excluded Taxes are required by law to be deducted or withheld
from or in respect of any payment or sum payable hereunder or under any
Transaction Document by any Withholding Agent to the Agent, any Holder or any
Lender, (x) the applicable Withholding Agent shall make such deductions and
withholdings within the time allowed and in the minimum amount required by law,
(y) the sum payable by the applicable Credit Party shall be increased by the
amount (an “Additional Amount”) necessary so that, after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.6(b)) the Agent, such Holder or
such Lender, as applicable, shall receive an amount equal to the sum it would
have received had no such deductions or withholdings been made and (z) the
Withholding Agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and shall promptly
provide to the Agent, Holder or Lender, as applicable, an evidence of such
payment to the relevant Governmental Authority (in a form reasonably
satisfactory to the Agent, Holder or Lender, as applicable).


(c)The Borrowers will pay to the relevant Governmental Authority in accordance
with applicable law any current or future stamp, stamp duty, registration,
court, documentary, intangible, recording, filing or similar Taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or under any Transaction Document, or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, this
Agreement or any Transaction Document that are or would be applicable to the
Holders, the Agent, or a Lender (“Other Taxes”).


(d)The Credit Parties agree to indemnify the Agent, each Holder, each Lender and
their respective Affiliates for the full amount of Non-Excluded Taxes and Other
Taxes paid by the Agent, such Holder, such Lender or such Affiliates and any
liability (including penalties, interest and expenses (including reasonable
attorney’s and other advisors’ fees and expenses)) arising therefrom or with
respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability prepared by the Agent,
such Holder, such Lender or such Affiliate, absent manifest error, shall be
final conclusive and binding for all purposes. Such indemnification shall be
made within thirty (30) days after the date the Agent, such Holder, such Lender
or such Affiliate makes written demand therefor. Agent, a Lender, a Holder or
any of their respective Affiliates shall notify the Borrower Representative in
writing of the receipt by such Person of any written notice from any taxing
authority demanding, or threatening to demand, any Tax indemnifiable by the
Borrowers under this Section 2.6(d), within a reasonable period of time after
receipt of such notice.


(e)On the Original Closing Date, and subsequently on or prior to the date on
which a Lender or Holder becomes a Lender or Holder under this Agreement with
respect to the applicable Borrower(s) (and from time to time thereafter upon the
reasonable request of the applicable Borrower(s) or the Agent), each applicable
Lender and Holder shall deliver to the Borrower Representative a completed and
signed IRS Form W-8 or IRS Form W-9 (or any successor form), as applicable. In
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Code, (x) a certificate substantially in the form of Exhibit I to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower(s) within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”).


(f)Survival. Notwithstanding anything to the contrary herein, each party’s
obligations under this Section 2.6 and Section 13.12 shall survive the
resignation, removal or replacement of the Agent or any assignment of rights by,
or the replacement of, a Lender or Holder, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.


Section 2.7    Reissuance.


(a)Transfer. If any Note is to be transferred, the Holder thereof shall
surrender such Note to the Borrower Representative, whereupon the applicable
Borrower will forthwith issue and deliver upon the order of such Holder a new
Note (in accordance with this Section 2.7), registered as such Holder may
request (provided that electronic registration is acceptable), representing the
outstanding principal being transferred by such Holder and, if less than the
entire outstanding principal amount is being transferred, a new Note (in
accordance with this Section 2.7) to such Holder representing the outstanding
principal not being transferred.


(b)Lost, Stolen or Mutilated Note. Upon receipt by the Borrower Representative
of evidence reasonably satisfactory to the Borrower Representative of the loss,
theft, destruction or mutilation of any Note and (i) in the case of loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to the Borrower Representative (provided, however, that if the Holder is an
institutional investor, the affidavit of an authorized partner or officer of
such Holder setting forth the circumstances with respect to such loss, theft or
destruction shall be accepted as satisfactory evidence thereof and no indemnity
agreement or other security shall be required), and (ii) in the case of
mutilation, upon surrender and cancellation of the mutilated Note, the
applicable Borrower shall execute and deliver to such Holder a new Note (in
accordance with this Section 2.7) representing the outstanding principal.


(c)Note Exchangeable for Different Denominations. The Notes are exchangeable,
upon the surrender thereof by the Holder at the principal office of the
applicable Borrower, for a new Note or Notes (in accordance with this Section
2.7) of like tenor in principal amounts of at least $100,000 representing in the
aggregate the outstanding principal of the surrendered Note, and each such new
Note will represent such portion of such outstanding principal as is designated
by such Holder or such Lender at the time of such surrender.


(d)Issuance of New Notes. Whenever a Borrower is required to issue a new Note
pursuant to the terms of this Agreement or the Notes, such new Note (i) shall be
of like tenor with the Note being replaced, (ii) shall represent, as indicated
on the face of such new Note, the applicable Commitment thereunder then in
effect (or, in the case of a new Note being issued pursuant to paragraph (a) or
(b) of this Section 2.7, the applicable Commitment designated by the Holder
which, when added to the applicable Commitment represented by the other new
Notes issued in connection with such issuance, equals the aggregate applicable
Commitment under the Note being replaced immediately prior to such issuance of
new Notes), (iii) shall have an Issuance Date, as indicated on the face of such
new Note, which is the same as the Issuance Date of the Note being replaced,
(iv) shall have the same rights


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and conditions as the Note being replaced, and (v) shall represent accrued
interest on the principal, Prepayment Premium, and Late Charges of the Note
being replaced from such Issuance Date.
Section 2.8 Register. The Borrower Representative, on behalf of the Borrowers,
shall maintain at its principal executive office (or such other office or agency
of the Borrower Representative as it may designate by notice to each holder of
Securities), a register for the Notes in which the Borrower Representative shall
record the name and address of the Person in whose name the Notes have been
issued (including the name and address of each transferee) and the principal
amount (and stated interest) of Notes held by such Person (the “Register”). The
Borrower Representative shall keep the Register open and available at all times
during normal business hours for inspection of any Holder, any Lender or their
respective representatives. The Register may be maintained in electronic format.


Section 2.9 Maintenance of Register. Notwithstanding anything to the contrary
contained herein, the Notes and this Agreement are registered obligations and
the right, title, and interest of each Holder, each Lender and their assignees
in and to such Notes (or any rights under this Agreement) shall be transferable
only upon notation of such transfer in the Register. The Notes shall only
evidence a Holder’s, a Lender’s or their assignee’s right, title and interest in
and to the related Notes, and in no event is any such Note to be considered a
bearer instrument or obligation. This Section 2.9 shall be construed so that the
Notes are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations promulgated thereunder.


Section 2.10 Monthly Maintenance Fee; Unused US Term Note Commitment Fee.
Commencing August 1, 2016, the Borrowers hereby agree to pay to Agent in arrears
on the last Business Day of each calendar month, a monthly maintenance fee in
the amount of $5,000 (which amount shall be increased to $15,000 commencing with
the monthly maintenance fee payment required to be made on the last Business Day
of the calendar month in which the Third Restatement Closing Date occurs)
(collectively, the “Monthly Maintenance Fees”). The Borrowers agree that the
Monthly Maintenance Fees shall be fully-earned when paid and shall not be
refundable in whole or in part under any circumstances. Commencing on the Third
Restatement Closing Date, the Borrowers hereby agree to pay to Agent, for the
ratable benefit of the Lenders with Increased US Term Note Commitments, in
arrears on the third (3rd) Business Day following the last day of each calendar
month and on the Maturity Date, an unused commitment fee (the “Unused US Term
Note Commitment Fee”) in respect of the applicable Lenders’ Increased US Term
Note Commitments in an amount equal to one percent (1.0%) per annum (calculated
on the basis of a 360-day year and actual days elapsed) of the lesser of (a) the
difference between (i) the Increased Maximum US Term Note Commitment (as it may
be reduced from time to time in accordance with the terms of this Agreement) and
(ii) the average daily balances of the aggregate US Term Notes funded under the
Increased US Term Note Commitments and outstanding during the period for which
such unused commitment fee is due and (b) $100,000,000.
Section 2.11    [Reserved].


Section 2.12 Increase in Maximum Commitment. The Borrower Representative shall
have the right exercisable on any date during the term of this Agreement if (x)
the US Term Notes have not been repaid in full and (y) the Borrowers are in
compliance with all of the covenants and other obligations under this Agreement
and the other Transaction Documents and no Event of Default has occurred and is
continuing, in each case, on any such date, to request that the Lenders agree to
increase the Maximum US Term Note Commitment to an amount designated by the
Borrower Representative up to $600,000,000, and Agent shall have the exclusive
right in its sole and absolute discretion to determine whether to permit


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





such increase to the Maximum US Term Note Commitment (any such increase under
this Section 2.12 being referred to as a “Commitment Increase”). Any such
Commitment Increase shall be subject to the following additional terms and
conditions:


(a)The amount of any Commitment Increase shall be in a minimum amount of
$5,000,000 and in an integral multiple of $5,000,000 in excess thereof.


(b)No proposed Commitment Increase shall occur unless each of the following
requirements and conditions in respect thereof shall have been satisfied:


(i)The Agent shall have received from the Borrower Representative an irrevocable
written notice (a “Commitment Increase Notice”), dated not earlier than ninety
(90) days before the proposed Commitment Increase Effective Date therefor and
not later than thirty (30) days (or such shorter period agreed to by the Agent)
before such proposed Commitment Increase Effective Date, that specifies (A) the
aggregate amount of the proposed Commitment Increase and (B) the date (the
“Commitment Increase Effective Date”) on which the proposed Commitment Increase
shall become effective. The Agent shall have fifteen (15) days from the date of
the Agent’s receipt of a Commitment Increase Notice to agree to the Commitment
Increase described therein (and in the event the Agent shall fail to respond to
such Commitment Increase Notice within such fifteen (15) day period or shall
fail to fund any Commitment Increase on the applicable Commitment Increase
Effective Date (provided that all conditions of such Commitment Increase set
forth in this Section 2.12 shall have been satisfied at the time thereof), then
the Agent shall be deemed to have rejected such Commitment Increase); and


(ii)On and as of the Commitment Increase Effective Date of the proposed
Commitment Increase the following statements shall be true (and the giving of
the applicable Commitment Increase Notice shall constitute a representation and
warranty by the Borrowers that on such Commitment Increase Effective Date such
statements are true):


A.The representations and warranties contained in ARTICLE
7 are true and correct in all material respects (without duplication of any
materiality qualifiers contained therein) on and as of such Commitment Increase
Effective Date before and after giving effect to the proposed Commitment
Increase, as though made on and as of such date (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects (without duplication of any materiality qualifiers
contained therein) as of such specific date);


B.Immediately after giving pro forma effect to such Commitment Increase, the
Credit Parties are in pro forma compliance with the covenants set forth in
Section 8.1; and


















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





C.Immediately before and immediately after giving pro forma effect to such
Commitment Increase, no Event of Default (or event or circumstance that, with
the passage of time, the giving of notice, or both, would become an Event of
Default) shall have occurred and be continuing.


(c)Promptly following its receipt of a Commitment Increase Notice in proper
form, the Agent shall deliver copies thereof to each Lender that the Agent in
its sole and absolute discretion shall desire be afforded an opportunity to
participate in such Commitment Increase. If, and only if, the Agent shall have
agreed to permit such Commitment Increase and all of the terms, conditions and
requirements specified in this Section 2.12 are satisfied in respect of any
proposed Commitment Increase on and as of the proposed Commitment Increase
Effective Date thereof, then, as of such Commitment Increase Effective Date and
from and after such date, (i) the Commitments of each Lender as shall have been
designated by the Agent and as shall have been accepted by such Lender shall be
increased in an amount determined by the Agent, in its sole and absolute
discretion, (ii) references herein to the amounts of each Lender’s respective
Commitments shall refer to the respective amounts after giving effect to such
Commitment Increase and (iii) the Schedule of Lenders attached hereto shall be
updated to reflect the respective updated Commitments of the Lenders after
giving effect to such Commitment Increase.


ARTICLE 3


FOURTH RESTATEMENT CLOSING


Section 3.1 Fourth Restatement Closing. In consideration for each applicable
Lender’s commitment to fund its pro rata share of draws under the US Term Notes
(as defined in the Second Amended and Restated Financing Agreement) in
accordance with the terms of the Second Amended and Restated Financing Agreement
(which commitment remains in effect hereunder without constituting a novation),
certain US Term Note Borrowers previously issued and sold to such Lender a US
Term Note in the aggregate principal amount of the US Term Note Commitment (as
defined in the Third Amended and Restated Financing Agreement) of such Lender.
In consideration for each applicable Lender’s commitment to fund its pro rata
share of draws under the US Term Notes in accordance with the terms hereof, the
US Term Note Borrowers shall (a) issue and sell to each Lender on the Fourth
Restatement Closing Date, and each applicable Lender severally, but not jointly,
agrees to purchase from the US Term Note Borrowers on the Fourth Restatement
Closing Date, a new or replacement US Term Note in the aggregate principal
amount of the US Term Note Commitment of such Lender and (b) in the case of a
Lender with an existing US Term Note Commitment, reaffirm their joint and
several obligations under the US Term Notes in the aggregate principal amount of
the US Term Note Commitment of such Lender previously issued and sold to such
Lender. In consideration for each applicable Lender’s commitment to fund its pro
rata share of draws under the UK Term Notes in accordance with the terms of the
Second Amended and Restated Financing Agreement (which commitment remains in
effect hereunder without constituting a novation), the UK Term Note Borrower
previously issued and sold to such Lender a UK Term Note in the aggregate
principal amount of the UK Term Note Commitment of such Lender. In consideration
for each applicable Lender’s commitment to purchase its pro rata share of the
Fourth Tranche US Last Out Term Notes, the US Last Out Term Note Borrower
previously issued and sold to such Lender a Fourth Tranche US Last Out Term Note
in the aggregate principal amount of the Fourth Tranche US Last Out Term Note
Commitment of such Lender. The closing (the “Fourth Restatement Closing”) of the
transactions contemplated by this Agreement and the issuance of the additional
US Term Notes by the US Term Note Borrowers shall occur at the offices of Katten
Muchin Rosenman LLP,


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





525 West Monroe Street, Suite 1900, Chicago, Illinois 60661. The date and time
of the Fourth Restatement Closing (the “Fourth Restatement Closing Date”) shall
be 10:00 a.m., Chicago time, on the date hereof, subject to notification of
satisfaction (or waiver) of the conditions to the Fourth Restatement Closing set
forth in Section 5.1 below (or such later date as is mutually agreed to by the
Borrower Representative and each Lender). On the Fourth Restatement Closing
Date, the Borrowers shall deliver to each applicable Lender the US Term Note (in
the denominations as such Lender shall have requested prior to the Fourth
Restatement Closing) which such Lender is then purchasing, duly executed on
behalf of the US Term Note Borrowers and registered in the name of such Lender
or its designee.


ARTICLE 4
INTENTIONALLY OMITTED ARTICLE 5


CONDITIONS TO FOURTH RESTATEMENT CLOSING AND EACH LENDER’S OBLIGATION TO
PURCHASE


Section 5.1 Fourth Restatement Closing. The obligation of the Agent and the
Lenders to close the transactions contemplated by this Agreement is subject to
the satisfaction, at or before the Fourth Restatement Closing Date, of each of
the following conditions:


(a) (i)    Reserved;


(ii)the US Term Note Borrowers shall have executed and delivered to each
applicable Lender the US Term Notes (in such denominations as such Lender shall
have requested prior to the Fourth Restatement Closing) being issued to such
Lender at the Fourth Restatement Closing pursuant to this Agreement; and


(iii)the Credit Parties shall have executed and delivered to the Agent each of
the other Transaction Documents to which it is a party.


(b)The Borrowers shall have executed and delivered, or caused to be delivered,
to the Agent evidence satisfactory to the Agent that the Borrowers shall pay to
the Agent on the Fourth Restatement Closing Date all fees and other amounts due
and owing thereon under this Agreement and the other Transaction Documents.


(c)Reserved.


(d)The Credit Parties shall have executed and/or delivered, or caused to be
delivered, to the Agent, without duplication, the deliveries set forth in the
Index of Fourth Restatement Closing Documents attached hereto as Exhibit H.






(e)Each Credit Party shall have executed and delivered, or caused to be
delivered, to


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





the Agent:


(i)a certificate evidencing its organization, formation, or incorporation (as
applicable) and good standing in its jurisdiction of organization issued by the
Secretary of State of such jurisdiction, as of a date reasonably proximate to
the Fourth Restatement Closing Date;


(ii)a certificate evidencing its qualification as a foreign corporation, limited
liability company or other entity (as applicable) and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which such
Person is qualified to conduct business and failure to so qualify would cause a
Material Adverse Effect, as of a date reasonably proximate to Fourth Restatement
Closing Date;


(iii)a certificate as to the fact that no action has been taken with respect to
any merger, consolidation, liquidation or dissolution of such Person, or with
respect to the sale of substantially all of its assets, nor is any such action
pending or contemplated; and


(iv)a certificate, executed by the secretary (or other authorized officer) of
such Person and dated the Fourth Restatement Closing Date, as to (A) the
resolutions consistent with Section 7.2 as adopted by such Person’s board of
directors (or similar governing body) in a form reasonably acceptable to the
Agent, (B) such Person’s certificate of incorporation (or similar document),
each as in effect at the Fourth Restatement Closing, (C) such Person’s bylaws
(or similar document), each as in effect at the Fourth Restatement Closing, and
(D) no action having been taken by such Person or its stockholders, members,
directors or officers (as applicable) in contemplation of any amendments to
items (A), (B), or (C) listed in this Section 5.1(e)(iv), as certified in the
form attached hereto as Exhibit C.


(f)The Borrowers shall have obtained and delivered to Agent:


(i)the opinions of Outside Legal Counsel, dated the Fourth Restatement Closing
Date;


(ii)all governmental, regulatory and third party consents, approvals and
notifications, if any, necessary for the closing of the transactions
contemplated by this Agreement and the issuance of the Securities to be issued
at the Fourth Restatement Closing;


(iii)if requested by the Agent, updated Lien searches in the jurisdictions of
organization of each Credit Party, the jurisdiction of the chief executive
offices of each Credit Party and each jurisdiction where a filing would need to
be made in order to perfect the Agent’s and Holders’ security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;


(iv)such information in form, scope and substance reasonably satisfactory to the
Agent regarding environmental matters relating to all real property owned,
leased, operated or used by the Credit Parties as of the Fourth Restatement
Closing Date;


(v)a certificate from the chief financial officer of the Borrowers (or other
authorized executive officer performing a similar function) in form and
substance satisfactory to the Agent, supporting the conclusions that, after
giving effect to the transactions contemplated


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





by the Transaction Documents, the Credit Parties taken as a whole are not
Insolvent; and


(vi)if requested by the Agent, updated certificates from the Borrowers’
insurance broker or other evidence satisfactory to it that all insurance
required to be maintained pursuant to this Agreement is in full force and
effect, together with endorsements naming the Agent, for the benefit of the
Holders, as additional insured and lender’s loss payee thereunder, as
applicable.


(g)Each Credit Party shall have authorized the filing of UCC financing
statements for each appropriate jurisdiction as is necessary, in the Agent’s
sole discretion, to perfect the Agent’s security interest in the Collateral and,
if applicable, the filing of the Intellectual Property Security Agreements in
the U.S. Patent and Trademark Office and the U.S. Copyright Office, as
applicable.


(h)The Borrowers shall have caused to be executed and delivered, to the Agent
such landlord waivers, collateral access agreements or other similar documents
as the Agent may reasonably request.


(i)The representations and warranties of the Credit Parties shall be true and
correct in all material respects (without duplication of any materiality
qualifiers) as of the date when made and as of the Fourth Restatement Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such specific
date), and the Credit Parties shall have performed, satisfied and complied in
all respects with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Credit
Parties at or prior to the Fourth Restatement Closing Date. The Agent shall have
received a certificate, executed by the chief executive officer of the Borrower
Representative (or other authorized executive officer performing a similar
function), dated the Fourth Restatement Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Agent, in the
form attached hereto as Exhibit D.


(j)No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) shall have
occurred and be continuing or would result from the closing of the transactions
contemplated by this Agreement or issuance of the Securities to be issued at the
Fourth Restatement Closing.


(k)The Credit Parties shall have paid or reimbursed the Agent and the Lenders
for all costs and expenses required to be paid or reimbursed by them on the
Fourth Restatement Closing Date in accordance with Section 8.22 hereof.


Section 5.2 Subsequent Draws. The obligation of each Lender hereunder to fund
any draw under the Notes subsequent to the Fourth Restatement Closing Date is
subject to the satisfaction, at the funding date thereof, of each of the
following conditions:


(a)Each representation and warranty by any Credit Party contained herein and in
each other Transaction Document shall be true and correct in all material
respects (without duplication of any materiality qualifiers) as of such date
(subject to such updates to the Schedules, if any, as are approved by the Agent
in its reasonable discretion), except to the extent that such representation or
warranty expressly relates to an earlier date, including the Fourth Restatement
Closing Date (in which event such representations and warranties shall be true
and correct in all material respects (without duplication of


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





any materiality qualifiers) as of such earlier date).


(b)No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default shall have occurred and be
continuing or would result after giving effect to such draw.


(c)After giving effect to such draw or issuance, as applicable, (i) the
aggregate outstanding principal amount of the First Out Notes would not exceed
the Maximum First Out Note Balance, (ii) with respect to a draw under the US
Term Notes, the aggregate outstanding principal amount of the US Term Notes
would not exceed the Maximum US Term Note Commitment, (iii) with respect to a
draw under the UK Term Notes, the aggregate outstanding principal amount of the
UK Term Notes would not exceed the Maximum UK Commitment, (iv) with respect to a
draw under the UK Term Notes (USD), the aggregate outstanding principal amount
of the UK Term Notes (USD) would not exceed the Maximum UK Term Notes Commitment
(USD), (v) with respect to a draw under the UK Term Notes (GBP), the aggregate
outstanding principal amount of the UK Term Notes (GBP) would not exceed the
Maximum UK Term Notes Commitment (GBP), and (vi) with respect to a draw under
the Fourth Tranche US Last Out Term Notes, the aggregate outstanding principal
amount of the Fourth Tranche US Last Out Term Notes would not exceed the Maximum
Fourth Tranche US Last Out Term Note Commitment.


(d)The funding date shall be a Permitted Draw Date.


(e)After giving effect to such draw, the Debt-to-Equity Ratio of each Borrower
(other than EF SPV) shall not be more than 9-to-1.


(f)The Credit Parties shall have paid or reimbursed the Agent and the Lenders
and Holders for all costs and expenses required to be paid or reimbursed by them
on the Permitted Draw Date in accordance with Section 8.22 hereof.


(g)Except in connection with a draw under the Fourth Tranche US Last Out Term
Notes, the Credit Parties shall have delivered a Borrowing Base Certificate,
certified on behalf of the Borrowers by the chief financial officer of the
Borrower Representative (or other authorized executive officer performing a
similar function), setting forth the Borrowing Base of the Borrowers as of a
date no earlier than the end of the most recently ended fiscal month and no
later than the day immediately preceding the funding date.


The request by the Borrower Representative and acceptance by the Borrowers of
the proceeds of any additional draw under the Notes made after the Fourth
Restatement Closing Date shall be deemed to constitute, as of the date thereof,
(i) a representation and warranty by the Borrowers that the conditions in this
Section 5.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent’s Liens, on behalf of the Lenders and the
Holders, pursuant to the Transaction Documents.


ARTICLE 6 RESERVED ARTICLE 7


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





CREDIT PARTIES’ REPRESENTATIONS AND WARRANTIES


As an inducement to the Agent and the Lenders to enter into this Agreement and
to consummate the transactions contemplated hereby, each of the Credit Parties
jointly and severally represents and warrants to each of the Agent and the
Lenders that each and all of the following representations and warranties (as
supplemented by the disclosure schedules delivered to the Agent and the Lenders
contemporaneously with the execution and delivery of this Agreement (the
“Schedules”)) are true and correct as of the Fourth Restatement Closing Date.
The Schedules shall be arranged by the Borrowers in paragraphs corresponding to
the sections and subsections contained in this ARTICLE 7.


Section 7.1 Organization and Qualification. Each Credit Party and each of its
respective Subsidiaries (which, for purposes of this Agreement, means any entity
in which any Credit Party, directly or indirectly, owns at least 50% of the
Capital Stock or other Equity Interests or a subsidiary undertaking within the
meaning of Section 1162 of the Companies Act 2006) (“Subsidiaries”) are entities
duly incorporated or organized and validly existing in good standing under the
laws of the jurisdiction in which they are formed or incorporated, and have the
requisite corporate or limited liability company power and authorization, as
applicable, to own their properties, carry on their business as now being
conducted, enter into the Transaction Documents to which they are party and
carry out the transactions contemplated thereby. Each Credit Party and each of
its Subsidiaries is duly qualified as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary,
except to the extent that the failure to be so qualified or be in good standing
would not have, either individually or in the aggregate, a Material Adverse
Effect. Except as set forth on Schedule 7.1, (i) no Credit Party has any
Subsidiaries and (ii) all Capital Stock or other equity or similar interests of
the Subsidiaries is directly or indirectly owned by a Credit Party, as set forth
therein. In respect of each UK Credit Party, and for the purposes of The Council
of the European Union Regulation No. 1346/2000 on Insolvency Proceedings, its
centre of main interest (as that term is used in Article 3(1) of such
regulation) is situated in England and Wales and it has no “establishment” (as
that term is used in Article 2(h) of such regulation) in any other jurisdiction.


Section 7.2 Authorization; Enforcement; Validity. Each of the Credit Parties has
the requisite power and authority to enter into and perform its obligations
under this Agreement, the Notes, the Security Agreement, each of the other
Security Documents, the Intercompany Subordination Agreement and each of the
other agreements, documents and certificates entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof. The execution and delivery of the
Transaction Documents by the Credit Parties have been duly authorized by each of
the Credit Parties’ respective board of directors (or other governing body) and
the consummation by the Credit Parties of the transactions contemplated hereby
and thereby, including, without limitation, the issuance of the Securities by
the Borrowers have been duly authorized by the respective Credit Party’s board
of directors (or other governing body), and (other than filings with “Blue Sky”
authorities as required therein) no further filing, consent, or authorization is
required by any Credit Party, its board of directors (or other governing body)
or its stockholders or any parties in a similar capacity. This Agreement and the
other Transaction Documents have been duly executed and delivered by each of the
Credit Parties thereto, and constitute the legal, valid and binding obligations
of each of the Credit Parties party thereto, enforceable against each of such
Credit Parties in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization,


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.


Section 7.3 Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be validly issued and free
from all Taxes, liens and charges with respect to the issue thereof.


Section 7.4 No Conflicts. Neither the execution, delivery and performance of the
Transaction Documents by the Credit Parties party thereto, nor the consummation
by the Credit Parties of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Securities) will (i) result
in a violation of any Credit Party’s or any Subsidiary’s certificate of
incorporation, certificate of formation, bylaws, limited liability company
agreement or other governing or constitutional documents, or the terms of any
Capital Stock or other Equity Interests of any Credit Party or any of their
Subsidiaries; (ii) conflict with, or constitute a breach or default (or an event
which, with notice or lapse of time or both, would become a breach or default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any Consumer Loan Agreement or any other agreement, indenture
or instrument to which any Credit Party or any of their Subsidiaries is a party;
(iii) result in any “price reset” or other material change in or other
modification to the terms of any Indebtedness, Equity Interests or other
securities of any Credit Party or any of their Subsidiaries; or (iv) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, (A) any Environmental Laws, (B) any Requirements or (C) any
federal or state securities laws).


Section 7.5 Consents. Except as set forth on Schedule 7.5, no Credit Party is
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof (other than filings required by the Security Documents). All consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates
or accreditations of, filings and registrations set forth on Schedule 7.5 have
been obtained or effected on or prior to the Fourth Restatement Closing Date.


Section 7.6 Subsidiary Rights. Each Credit Party has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital and other equity securities of its
Subsidiaries as owned by any Credit Party.


Section 7.7 Equity Capitalization. As of the Fourth Restatement Closing Date,
the authorized Capital Stock and the issued and outstanding Equity Interests of
each Credit Party and each Subsidiary of each Credit Party is as set forth on
Schedule 7.7. All of such outstanding shares of Capital Stock or other Equity
Interests of the Credit Parties and their Subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable and are owned by
the Persons and in the amounts set forth on Schedule 7.7. Except as set forth on
Schedule 7.7:
(i)none of any Credit Party or any Subsidiary’s Capital Stock or other Equity
Interest in any other Credit Party or such Subsidiary is subject to preemptive
rights or any other similar rights or any liens or encumbrances suffered or
permitted by such Credit Party or such Subsidiary;
(ii)there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any Capital Stock
or other Equity Interests in any Credit Party or any of their


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Subsidiaries, or contracts, commitments, understandings or arrangements by which
any Credit Party or any of their Subsidiaries is or may become bound to issue
additional Capital Stock or other Equity Interests in such Credit Party or such
Subsidiary or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any Capital Stock or other
Equity Interests in any Credit Party or any of their Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing Indebtedness of any
Credit Party or any of their Subsidiaries or by which any Credit Party or any of
their Subsidiaries is or may become bound other than Permitted Indebtedness;
(iv) there are no financing statements securing obligations in any material
amounts, either singly or in the aggregate, filed in connection with any Credit
Party or any of their Subsidiaries; (v) there are no agreements or arrangements
under which any Credit Party or any of their Subsidiaries is obligated to
register the sale of any of its securities under the 1933 Act; (vi) there are no
outstanding securities or instruments of any Credit Party or any of their
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which any Credit
Party or any of their Subsidiaries is or may become bound to redeem a security
of any Credit Party or any of their Subsidiaries; (vii) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the closing of the transactions contemplated by this Agreement or
the issuance of the Securities; (viii) none of any Credit Party or any of their
Subsidiaries has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement and (ix) none of any Credit Party or
any of their Subsidiaries has any liabilities or obligations required to be
disclosed in its financial statements (including the footnotes thereto) that are
not so disclosed. Prior to the Fourth Restatement Closing, the Borrowers have
provided to the Lenders true, correct and complete copies of (i) each Credit
Party’s and each of their Subsidiary’s certificate of incorporation, certificate
of formation (or other applicable governing or constitutional document), as
amended and as in effect on the Fourth Restatement Closing Date, and (ii) each
Credit Party’s and each of their Subsidiary’s bylaws or limited liability
company agreement (or other applicable governing or constitutional document), as
applicable, as amended and as in effect on the Fourth Restatement Closing Date.
Schedule 7.7 identifies all outstanding securities convertible into, or
exercisable or exchangeable for, shares of Capital Stock or other Equity
Interests in any Credit Party or any of their Subsidiaries and the material
rights of the holders thereof in respect thereto.


Section 7.8 Indebtedness and Other Contracts. Except as disclosed on Schedule
7.8, none of any Credit Party or any of their Subsidiaries (i) has any
outstanding Indebtedness other than Permitted Indebtedness, (ii) is a party to
any contract, agreement or instrument, the violation of which, or default under
which, by the other party(ies) to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, or (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness or any contract, agreement or instrument
entered into in connection therewith that could reasonably be expected to result
in, either individually or in the aggregate, a Material Adverse Effect.


Section 7.9 Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between any Credit Party or any of their
Subsidiaries and an unconsolidated or other off balance sheet entity that would
be reasonably likely to have, either individually or in the aggregate, a
Material Adverse Effect.


Section 7.10 Ranking of Notes. Subject to the relative priorities of the Notes
set forth in this Agreement, no Indebtedness of any of the Credit Parties or any
of their Subsidiaries will rank senior to


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or pari passu with the Notes in right of payment or collectability, whether with
respect to payment of redemptions, interest, damages or upon liquidation or
dissolution or otherwise.


Section 7.11 Title. Each of the Credit Parties and each of their Subsidiaries
has (i) good and marketable title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), (iii) adequate rights in (in the case of licensed
interests in Intellectual Property Rights and Intellectual Property Rights that
are not wholly owned by a Credit Party or a Subsidiary), and (iv) good and
marketable title to (in the case of all other personal property) all of its real
property and other properties and assets owned by it which are material to the
business of such Credit Party or such Subsidiary, in each case free and clear of
all liens, encumbrances and defects, other than Permitted Liens. Any real
property and facilities held under lease by any Credit Party or any of their
Subsidiaries are held by it under valid and enforceable leases.


Section 7.12 Intellectual Property Rights. Each of the Credit Parties and each
of their Subsidiaries owns or possesses adequate rights to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) that are necessary and material
to conduct its respective business and no Credit Party or Subsidiary has
previously granted any Lien on any such Intellectual Property Rights other than
Permitted Liens. Except as described on Schedule 7.12, no registered
Intellectual Property Rights that are owned by a Credit Party or a Subsidiary
have expired or terminated, or are expected to expire or terminate within five
(5) years from the Fourth Restatement Closing Date. Except as described on
Schedule 7.12, (i) none of any Credit Party or any of their Subsidiaries has any
knowledge of any infringement, misappropriation, dilution or other violation by
any Credit Party or any of their Subsidiaries of Intellectual Property Rights
owned by other Persons; (ii) none of any Credit Party or any of their
Subsidiaries has any knowledge of any infringement, misappropriation, dilution
or other violation by any other Persons of the Intellectual Property Rights
owned by any Credit Party or any of their Subsidiaries; (iii) there is no claim,
action or proceeding pending before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority or, to the
knowledge of each of the Credit Parties, threatened in writing, against any
Credit Party or any of their Subsidiaries contesting or challenging the
validity, scope or enforceability of, or a Credit Party’s or Subsidiary’s
ownership of or right to use, its owned Intellectual Property Rights or the
Intellectual Property Rights it licenses from other Persons; and (iv) none of
any Credit Party or any of their Subsidiaries is aware of any facts or
circumstances which reasonably could be expected to give rise to any of the
foregoing infringements or claims, actions or proceedings. Each of the Credit
Parties and their Subsidiaries has taken and is taking commercially reasonable
security measures to maintain and protect the secrecy, confidentiality and value
of the trade secrets and other confidential information it owns.


Section 7.13     Creation, Perfection, and Priority of Liens.


(a)The Security Documents (other than the UK Security Documents) are effective
to create in favor of the Agent, for the benefit of the Holders and the Lenders,
a legal, valid, binding, and (upon the filing of the appropriate UCC financing
statements and Intellectual Property Security Agreements, the transfer of
possession of original certificated securities together with appropriate
transfer instruments and the delivery of deposit account control agreements)
enforceable perfected first priority (subject to Permitted Liens) security
interest and Lien in the Collateral described therein as security for the
Obligations to the extent that a legal, valid, binding, and enforceable security
interest and Lien in


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





such Collateral may be created under applicable law including without
limitation, the uniform commercial code as in effect in any applicable
jurisdiction (“UCC”) and any other applicable governmental agencies.


(b)The obligations expressed to be assumed by each UK Credit Party in each UK
Security Document to which it is a party are legal, valid, binding and
enforceable obligations subject to (i) the Legal Reservations and (ii)
registration under the Companies Act 2006.


Section 7.14     Absence of Certain Changes; Insolvency.


(a) Since December 31, 2015 (the “Diligence Date”), there has been no material
adverse change in the business, assets, properties, operations, condition
(financial or otherwise), results of operations or prospects of any Credit Party
or any of the Credit Parties’ Subsidiaries. Since the Diligence Date, neither
any Credit Party nor any of their Subsidiaries has (i) declared or paid any
dividends or (ii) sold any assets (other than the sale of Inventory in the
ordinary course of business). Neither any Credit Party nor any of their
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor do any Credit Party or any of their Subsidiaries have any knowledge that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
Neither any Credit Party nor any of their Subsidiaries intends to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). None of
the UK Credit Parties, the US Credit Parties or the Credit Parties and their
Subsidiaries taken as a whole are, as of the Fourth Restatement Closing Date, or
after giving effect to the transactions contemplated hereby to occur at the
Fourth Restatement Closing, will be, Insolvent. Without limitation of the
foregoing, no corporate action, legal proceeding or other procedure or step in
respect of any Insolvency Proceeding or expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction over any asset or assets of a Credit Party has been taken or, to
the knowledge of Holdings, threatened in relation to Elevate Credit Parent or
any of its Subsidiaries.


Section 7.15 Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, Governmental
Authority (including, without limitation, the SEC, self-regulatory organization
or other governmental body) (in each case, a “Proceeding”) pending or, to the
knowledge of any Credit Party, threatened in writing against or affecting any
Credit Party, or any of the Credit Parties’ Subsidiaries or any of their
respective officers or directors which (i) could reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(ii) if adversely determined, could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, or (iii)
questions the validity of this Agreement, any of the other Transaction Documents
or any of the transactions contemplated hereby or thereby or any action taken or
to be taken pursuant hereto or thereto.


Section 7.16 No Undisclosed Events, Liabilities, Developments or Circumstances.
No event, liability, development or circumstance has occurred or exists, or is
contemplated to occur or may occur with respect to any Credit Party or any of
the Credit Parties’ Subsidiaries or their respective business, properties,
prospects, operations or financial condition, that would reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.


Section 7.17 No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by any
Credit Party or any of their Subsidiaries


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to arise, between any Credit Party or any of their Subsidiaries and the
accountants and lawyers formerly or presently employed by Credit Parties and
their Subsidiaries which would reasonably be expected to affect the ability of
the Credit Parties to perform any of their obligations under any of the
Transaction Documents.


Section 7.18 No General Solicitation; Placement Agent’s Fees. None of the
Borrowers, any of their Affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. No Credit Party has engaged any placement agent or other agent in
connection with the closing of the transactions contemplated by this Agreement
or the issuance of the Securities.


Section 7.19 Reserved.


Section 7.20 Tax Status. Each Credit Party and their Subsidiaries (i) have made
or filed all foreign, federal, state and local income Tax Returns and all other
material Tax Returns, reports and declarations required by any jurisdiction to
which they are subject and all such Tax Returns were correct and complete in all
respects and were prepared in substantial compliance with all applicable laws
and regulations, (ii) have paid all Taxes and other governmental assessments and
charges due and owing (whether or not shown on any Tax Return), and (iii) have
set aside on their books adequate reserves in accordance with GAAP for the
payment of all Taxes due and owing by any Credit Party or its respective
Subsidiaries. There are no unpaid Taxes in any material amount claimed to be
delinquent by the taxing authority of any jurisdiction (other than those being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and subject to adequate reserves taken by Credit Parties or
such Subsidiaries as shall be required in conformity with GAAP), and the
officers of each of the Credit Parties and their Subsidiaries know of no basis
for any such claim. No claim has ever been made by an authority in a
jurisdiction where any Credit Party or any of its Subsidiaries does not file Tax
Returns that any Credit Party or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction. There are no Liens for Taxes (other than Taxes
not yet due and payable) upon any of the assets of the Credit Parties or any of
their respective Subsidiaries.


Section 7.21 Transfer Taxes. On the Fourth Restatement Closing Date, all
transfer or Other Taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Securities to each Lender
hereunder will be, or will have been, fully paid or provided for by the Credit
Parties, and all laws imposing such Taxes will be or will have been complied
with. Without limitation of the foregoing, it is not necessary under the laws of
each Relevant Jurisdiction of the Credit Parties that the Transaction Documents
be filed, recorded or enrolled with any court or other authority in that
jurisdiction or that any stamp, registration, notarial or similar taxes or fees
be paid on or in relation to the Transaction Documents or the transactions
contemplated by the Transaction Documents except:


(a)registration of particulars of the UK Security Documents at the Companies
Registration Office in England and Wales under section 859A of the Companies Act
2006 and payment of associated fees; and


(b)registration of particulars of the relevant UK Security Documents at the
Trade Marks Registry at the Patent Office in England and Wales any payment of
associated fees;


each of which registration will be made and paid promptly after the date of the
relevant Transaction


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Document.


Section 7.22 Conduct of Business; Compliance with Laws; Regulatory Permits.
Neither any Credit Party nor any of their Subsidiaries is in violation of any
term of or in default under its certificate or articles of incorporation or
bylaws or other governing documents. Neither any Credit Party nor any of their
Subsidiaries is in violation of any judgment, decree or order or any law, rule,
regulation, statute or ordinance applicable to any Credit Party or any of their
Subsidiaries (including, without limitation, all Environmental Laws and the
Requirements). As of the Fourth Restatement Closing Date and the date of each
Subsequent Draw, all Consumer Loan Agreements, Bank Transaction Documents and
related Consumer Loans (or participation interests therein) originated or
purchased on or after the Fourth Restatement Closing Date have been originated
by the applicable Bank or a Credit Party or Subsidiary of a Credit Party and in
the case of Bank originations, have been purchased by the Credit Parties or
their Subsidiaries, in each case, in compliance with applicable law and the
Program Guidelines and are being serviced by the applicable Credit Parties or
Subsidiaries in compliance with applicable law and the Program Guidelines except
to the extent that any such noncompliance would not reasonably be expected to
have, either individually or in the aggregate, in a Material Adverse Effect.
Schedule 7.22 (as such Schedule shall be updated from time to time by the Credit
Parties by written notice to Agent) sets forth all United States federal and
state and applicable foreign regulatory licenses, material consents,
authorizations, approvals, orders, licenses, franchises, permits, certificates,
accreditations and permits and all other appropriate regulatory authorities
necessary to conduct the respective businesses of the Credit Parties and their
Subsidiaries, and except as set forth on Schedule 7.22 (as such Schedule shall
be updated from time to time by the Credit Parties by written notice to Agent),
all of such United States federal and state and applicable foreign regulatory
licenses, material consents, authorizations, approvals, orders, licenses,
franchises, permits, certificates, accreditations and permits and other
appropriate regulatory authorities are valid and in effect and no Credit Party
nor any of their Subsidiaries has received any notice of proceedings or entered
into formal or informal discussions relating to the revocation or modification
of any such United States federal and state and applicable foreign regulatory
licenses, consents, authorizations, approvals, orders, licenses, franchises,
permits, certificates, accreditations or permits. To the knowledge of each of
the Credit Parties, it is not necessary under the laws of its Relevant
Jurisdictions:


(a)in order to enable the Agent, any Lender or any Holder to enforce their
respective rights under any Transaction Document; or


(b)by reason of the execution of any Transaction Document or the performance by
it of its obligations under any Transaction Document,


that the Agent, any Lender or any Holder be licensed, qualified or otherwise
entitled to carry on business in any of its Relevant Jurisdictions.


None of the Agent, any Lender or any Holder is or will be deemed to be resident,
domiciled or carrying on business in its Relevant Jurisdictions solely by reason
of the execution, performance and/or enforcement of any Transaction Document.


Section 7.23 Foreign Corrupt Practices. Neither any Credit Party nor any of
their Subsidiaries, nor any director, officer, agent, employee or other Person
acting on behalf of any Credit Party or any of their Subsidiaries has, in the
course of its actions for, or on behalf of, any Credit Party or any of their


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977 or
the Bribery Act 2010, in each case, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.


Section 7.24 Reserved.


Section 7.25 Environmental Laws. Each Credit Party and their Subsidiaries (a)
(i) is in compliance with any and all Environmental Laws, (ii) has received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, (iii) is in
compliance with all terms and conditions of any such permit, license or
approval, and (iv) has no outstanding Liability under any Environmental Laws and
are not aware of any facts that could reasonably result in Liability under any
Environmental Laws, in each of the foregoing clauses of this clause (a), except
to the extent, either individually or in the aggregate, a Material Adverse
Effect could not reasonably be expected to occur, and (b) have provided Agent
and Lenders with copies of all environmental reports, assessments and other
documents in any way related to any actual or potential Liability under any
Environmental Laws.


Section 7.26 Margin Stock. Neither any Credit Party nor any of their
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
from any Securities will be used (a) to directly purchase or carry any margin
stock, (b) to the knowledge of the Credit Parties, without inquiry, to extend
credit to others for the purpose of purchasing or carrying any margin stock, or
(c) for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.


Section 7.27 ERISA; Pension Schemes. Except as set forth on Schedule 7.27,
neither any Credit Party nor any ERISA Affiliate (a) maintains or has maintained
any Pension Plan, (b) contributes or has contributed to any Multiemployer Plan
or (c) provides or has provided post- retirement medical or insurance benefits
with respect to employees or former employees (other than benefits required
under Section 601 of ERISA, Section 4980B of the Code or applicable federal,
state or foreign law). Except as set forth on Schedule 7.27, neither any Credit
Party nor any ERISA Affiliate has received any notice or has any knowledge to
the effect that it is not in material compliance with any of the requirements of
ERISA, the Code or applicable federal, state or foreign law with respect to any
Employee Benefit Plan. No ERISA Event exists. Each Employee Benefit Plan which
is intended to qualify under the Code has received a favorable determination
letter (or opinion letter in the case of a prototype Employee Benefit Plan) to
the effect that such Employee Benefit Plan is so qualified and to Credit
Parties’ knowledge, there exists no reasonable basis for the revocation of such
determination or opinion letter. Neither any Credit Party nor any ERISA
Affiliate has (i) any unpaid minimum required contributions under any Plan,
whether or not waived, (ii) any liability under Section 4201 or 4243 of ERISA
for any withdrawal, or partial withdrawal, from any Multiemployer Plan, (iii) a
Pension Plan that is “at risk” within the meaning of Section 430 of the Code,
(iv) received notice from any Multiemployer Plan that it is either in endangered
or critical status within the meaning of Section 432 of the Code or (v) any
material liability or knowledge of any facts or circumstances which reasonably
might be expected to result in any material liability to the PBGC, the Internal
Revenue Service, the Department of Labor or any participant in connection with


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





any Employee Benefit Plan (other than routine claims for benefits under the
Employee Benefit Plan). In respect of each UK Credit Party, (a) neither it nor
any of its Subsidiaries is or has at any time been an employer (for the purposes
of sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pensions
Schemes Act 1993); and (b) neither it nor any of its Subsidiaries is or has at
any time been “connected” with or an “associate” of (as those terms are used in
sections 38 and 43 of the Pensions Act 2004) such an employer.


Section 7.28 Investment Company. Neither any Credit Party nor any of their
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940, as amended.


Section 7.29 U.S. Real Property Holding Corporation. Neither any Credit Party
nor any of their Subsidiaries is, nor has it ever been, a U.S. real property
holding corporation within the meaning of Section 897 of the Code, as amended,
and the Credit Parties will so certify upon the request of Agent.


Section 7.30 Internal Accounting and Disclosure Controls. The Credit Parties and
their Subsidiaries maintain a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. During the twelve (12) months immediately prior to
the Fourth Restatement Closing Date, neither any Credit Party nor any of their
Subsidiaries has received any written notice or correspondence from any
accountant relating to any potential material weakness in any part of the system
of internal accounting controls of any Credit Party or any of their
Subsidiaries.


Section 7.31 Accounting Reference Date. The Accounting Reference Date of
Holdings and each of its Subsidiaries is December 31.


Section 7.32 Transactions With Affiliates. Except (i) as set forth on Schedule
7.32 and (ii) for transactions that have been entered into on terms no less
favorable to the Credit Parties and their Subsidiaries than those that might be
obtained at the time from a Person who is not an officer, director or employee,
none of the officers, directors or employees of any Credit Party or any of their
Subsidiaries is presently a party to any transaction with any Credit Party or
any of their Subsidiaries (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Credit Parties,
any corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.


Section 7.33 Acknowledgment Regarding Holders’ Purchase of Securities. Each of
the Credit Parties acknowledges and agrees that each Holder is acting solely in
the capacity of an arm’s length lender with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and that no Holder is (i)
an officer or director of any Credit Party or any of


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













their Subsidiaries, or (ii) an Affiliate of any Credit Party or any of their
Subsidiaries. Each of the Credit Parties further acknowledges that no Holder is
acting as a financial advisor or fiduciary of any Credit Party or any of their
Subsidiaries (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby, and any advice
given by a Holder or any of their representatives or agents, including, without
limitation, the Agent, in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Holder’s receipt of the Securities. Each of the Credit Parties further
represents to each Holder that each Credit Party’s decision to enter into the
Transaction Documents to which it is a party have been based solely on the
independent evaluation by such Person and its respective representatives.


Section 7.34 Reserved.


Section 7.35 Insurance. Credit Parties and their Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which
Credit Parties and their Subsidiaries are engaged. Neither any Credit Party nor
any of their Subsidiaries believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.


Section 7.36 Full Disclosure. None of the representations or warranties made by
any Credit Party or any of their Subsidiaries in the Transaction Documents as of
the date such representations and warranties are made or deemed made, and none
of the statements contained in each exhibit, report, statement or certificate
furnished by or on behalf of any Credit Party or any of their Subsidiaries in
connection with the Transaction Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.


Section 7.37 Employee Relations. Neither any Credit Party nor any of their
Subsidiaries is a party to any collective bargaining agreement or employs any
member of a union in such person’s capacity as a union member or to perform
union labor work. Each of the Credit Parties believes that its relations with
its employees are good. As of the Fourth Restatement Closing Date, no executive
officer of any Credit Party or any of their Subsidiaries has notified such
Credit Party or such Subsidiary that such officer intends to leave such Credit
Party or such Subsidiary or otherwise terminate such officer’s employment with
such Credit Party or such Subsidiary. As of the Fourth Restatement Closing Date,
no executive officer of any Credit Party or any of their Subsidiaries, to the
knowledge of the Credit Parties, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant. Each Credit Party and their
Subsidiaries are in compliance with all federal, state, local and foreign laws
and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------



















Section 7.38 Certain Other Representations and Warranties. Each Consumer Loan
Agreement is a valid and subsisting agreement and is in full force and effect in
accordance with the terms thereof, no default or event of default exists under
any such Consumer Loan Agreement and no party to any such Consumer Loan
Agreement has any accrued right to terminate any such Consumer Loan Agreement on
account of a default by any Person or otherwise, except in each case, where the
same would not, either individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect. Each of Bank Transaction Documents
complies in all material respects with all applicable laws, rules, regulations,
orders, judgments and decrees (including, without limitation, all Environmental
Laws and the Requirements). Each Bank Transaction Document is a valid and
enforceable agreement and is in full force and effect in accordance with the
terms thereof and is currently being serviced in accordance with the Program
Guidelines and the applicable Requirements and no party to any such Bank
Transaction Document (other than a Credit Party) has any accrued right to
terminate any such Bank Transaction Document on account of a default by any
Person or otherwise, except in each case, where the same would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.


Section 7.39 Patriot Act. To the extent applicable, the Credit Parties and their
Subsidiaries are in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).


Section 7.40 Material Contracts. Schedule 7.40 contains a true, correct and
complete list of all the Material Contracts (other than those of the type
described in clause (a) of the definition thereof) of the Credit Parties and
their Subsidiaries (which Schedule shall be updated by the Credit Parties by
written notice to Agent promptly following the execution of any such additional
Material Contract following the Fourth Restatement Closing Date), and all such
Material Contracts are in full force and effect and, to Credit Parties’
knowledge, no defaults currently exist thereunder.


ARTICLE 8 COVENANTS


Section 8.1    Financial Covenants.    The Credit Parties shall, and shall cause
their
Subsidiaries to, comply with the following financial covenants:


(a)Loan to Value Ratio. The Credit Parties shall not permit the Loan to Value
Ratio calculated as of the last day of any calendar month to be greater than the
ratio set forth in the table below


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





opposite the actual Charge Off Rate as of such date.
Actual Charge Off Rate as of Measurement Date
Maximum Loan to Value Ratio



Less than 10%
0.85
Greater than or equal to 10% and less than or equal to 15%
0.80
Greater than 15% and less than or equal to 20%
0.75



If as of any applicable testing date the Credit Parties fail to comply with the
financial covenant contained in this Section 8.1(a) (a “LTV Covenant Default”),
then the Credit Parties shall have the obligation to cure such breach (the “LTV
Covenant Cure Obligation”) within thirty (30) days of the occurrence thereof by
causing Elevate Credit Parent to contribute to the Borrowers cash (in the form
of a capital contribution and not in the form of an extension of credit or other
Indebtedness) in an aggregate amount that would cause the Credit Parties to be
in pro forma compliance with such covenant as of such testing date (such amount,
the "LTV Covenant Cure Amount"). Until timely receipt of the LTV Covenant Cure
Amount for any applicable LTV Covenant Default, an Event of Default shall be
deemed to exist for all purposes of this Agreement and the other Transaction
Documents; provided, that during such thirty (30) day cure period (unless the
Agent shall have been notified that such LTV Covenant Cure Amount shall not be
made) neither the Agent nor any Lender or Holder shall exercise any enforcement
remedy against the Credit Parties or any of their Subsidiaries or any of their
respective properties solely as a result of the existence of the applicable LTV
Covenant Default and; provided, further, that upon timely receipt of such LTV
Covenant Cure Amount, the underlying LTV Covenant Default shall no longer be
deemed to be continuing. Notwithstanding anything to the contrary in this
Section 8.1(a), in no event shall the Credit Parties be permitted to cure more
than three (3) LTV Covenant Defaults during the term of this Agreement.


(b)Charge Off Rate. The Credit Parties shall not permit the Charge Off Rate,
calculated as of the last day of any calendar month, to be greater than 20%.


(c)First Payment Default Rate. The Credit Parties shall not permit the First
Payment Default Rate, calculated as of the last day of any calendar month, to be
greater than (i) 20% for any month or (ii) 17.5% for any two (2) months during
any three (3) month period.


(d)Corporate Cash. The Credit Parties shall not permit Corporate Cash at any
time to be less than $5,000,000.


(e)Book Value of Equity. The Credit Parties shall not permit the Book Value of
Equity, calculated as of the last day of any calendar month, to be less than
$5,000,000.


Section 8.2    Deliveries. The Borrowers agree to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







(a)Monthly Financial Statements. As soon as available and in any event within
twenty-one (21) days after the end of each month (including December), the
unaudited consolidated and consolidating (as between United Kingdom operations,
on the one hand, and United States operations, on the other hand) balance sheets
of the Credit Parties and their Subsidiaries as at the end of such month and the
related consolidated and consolidating (as between United Kingdom operations, on
the one hand, and United States operations, on the other hand) statements of
operations, stockholders’ equity and cash flows of Elevate Credit Parent and its
Subsidiaries and UK Borrower for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, all in
reasonable detail, and certified by the chief financial officer of Elevate
Credit Parent (or other authorized executive officer performing a similar
function) as being true and correct and fairly presenting in accordance with
GAAP, the financial position and results of operations of the Elevate Credit
Parent and its Subsidiaries and UK Borrower, as applicable, subject to normal
year-end adjustments and absence of footnote disclosure;


(b)Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, the audited
consolidated and consolidating (as between United Kingdom operations, on the one
hand, and United States operations, on the other hand) balance sheets of Elevate
Credit Parent and its Subsidiaries and UK Borrower as at the end of such Fiscal
Year and the related consolidated and consolidating (as between United Kingdom
operations, on the one hand, and United States operations, on the other hand)
statements of operations, stockholders’ equity and cash flows of the Credit
Parties and their Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail and certified by the chief financial officer of Elevate Credit
Parent (or other authorized executive officer performing a similar function) as
being true and correct and fairly presenting in accordance with GAAP, the
financial position and results of operations of Elevate Credit Parent and its
Subsidiaries and UK Borrower, as applicable, accompanied by a customary
unqualified opinion of an independent accounting firm acceptable to Agent;


(c)Compliance Certificate and Borrowing Base Certificate. On the dates that the
financial statements under clause (a) above are delivered, a duly completed
Compliance Certificate and a duly completed Borrowing Base Certificate, each
with appropriate insertions, dated the date of the applicable monthly financial
statements, and signed on behalf of the Borrowers by the chief financial officer
of the Borrower Representative (or other authorized executive officer performing
a similar function), in the case of each Compliance Certificate (i) containing a
computation of the covenants set forth in Section 8.1 hereof, (ii) indicating
whether or not the Credit Parties are in compliance with each covenant set forth
in ARTICLE 8 of this Agreement and whether each representation and warranty
contained in ARTICLE 7 of this Agreement is true and correct in all material
respects (without duplication of any materiality qualifiers) as though made on
such date (except for representations and warranties that speak as of a specific
date, which representations and warranties are true and correct in all material
respects (without duplication of any materiality qualifiers as of such date),
and (iii) to the effect that such officer has not become aware of any Event of
Default (or event or circumstance that, with the passage of time, the giving of
notice, or both, would become an Event of Default) that has occurred and is
continuing or, if there is any such Event of Default (or event or circumstance
that, with the passage of time, the giving of notice, or both, would become an
Event of Default), describing it and the steps, if any, being taken to cure it;






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













(d)Reserved.


(e)Monthly Reporting Package. On the dates that the financial statements under
clause (a) above are delivered, a monthly operations reporting package, in form
and detail reasonably acceptable to the Agent.


Section 8.3    Notices. The Borrowers agree to deliver the following to the
Agent via electronic (e-mail) transmission or other written means acceptable to
the Agent:


(a)Collateral Information. Upon request of Agent, a certificate of one of the
duly authorized officers of the Borrower Representative on behalf of the
Borrowers (i) either confirming that there has been no change in the information
set forth in the perfection certificate executed and delivered to the Agent on
the Fourth Restatement Closing Date since such date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes, and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) and other appropriate filings, recordings and
registrations have been filed of record in each governmental, municipal and
other appropriate office in each jurisdiction identified pursuant to clause (i)
above (or in such certificate) to the extent necessary to effect, protect and
perfect the security interests under the Security Documents for a period of not
less than 18 months after the date of such certificate (except as noted therein
with respect to any continuation statements to be filed within such period);


(b)Auditor Reports. Promptly upon receipt thereof, copies of any reports
submitted by the Credit Parties’ independent public accountants, if any, in
connection with each annual, interim or special audit or review of any type of
the financial statements or internal control systems of any Credit Party or any
of their Subsidiaries made by such accountants, including any comment letters
submitted by such accountants to management of any Credit Party or any of their
Subsidiaries in connection with their services;


(c)Notice of Default. Promptly upon any officer of a Credit Party obtaining
knowledge (i) of any condition or event that constitutes an Event of Default (or
event or circumstance that, with the passage of time, the giving of notice, or
both, would become an Event of Default) or that notice has been given to a
Credit Party with respect thereto; (ii) that any Person has given any notice to
the Credit Party or taken any other action with respect to any event or
condition set forth in ARTICLE 10; or (iii) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of its chief executive officer or chief
financial officer (or other authorized executive officer performing a similar
function) specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, default, event or condition,
and the action(s) the Credit Parties have taken, are taking and propose to take
with respect thereto;


(d)Notice of Litigation. Promptly upon any officer of a Credit Party obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any adverse
Proceeding against or affecting any Credit Party, or any of the Credit Parties’
Subsidiaries or any of their respective officers or directors


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





not previously disclosed in writing by the Credit Parties to the Agent, or (ii)
any material development in any adverse Proceeding against or affecting any
Credit Party, or any of the Credit Parties’ Subsidiaries or any of their
respective officers or directors that, in the case of either clause (i) or (ii)
if adversely determined, could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Credit Parties to enable the Agent, the
Lenders and the Holders and their counsel to evaluate such matters;


(e)ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
the action(s) any Credit Party or any of their Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Credit Party,
any of their Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan; (2) all notices
received by the Credit Party, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Agent shall reasonably request;


(f)Insurance Report. Promptly upon request of the Agent, a report by the Credit
Parties’ insurance broker(s) in form and substance satisfactory to the Agent
outlining all material insurance coverage maintained as of the date of such
report by the Credit Parties;


(g)Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any facility or property used by any Credit Party or
any of their Subsidiaries or which relate to any environmental liabilities of
any Credit Party or any of their Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;


(h)Corporate Information. Fifteen (15) days’ prior written notice of any change
(i) in any Credit Parties’ corporate name, (ii) in any Credit Parties’ identity
or organizational structure, (iii) in any Credit Parties’ jurisdiction of
organization, or (iv) in any Credit Parties’ Federal Taxpayer Identification
Number or state organizational identification number (or local equivalents
thereof). The Credit Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or
otherwise and all other actions that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral as contemplated in the US Security
Agreement, the UK Security Documents and other Transaction Documents; provided,
the foregoing notwithstanding any of the Elevate Credit Subsidiaries (other than
a Borrower) may suspend its operations in any jurisdiction in which it operates
and dissolve as a result of a decision by the Credit Parties to exit one or more
markets from time to time;












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













(i)Tax Returns. Within ten (10) days following request by the Agent, copies of
each federal income tax return filed by or on behalf of Credit Parties and
requested by the Agent;


(j)Event of Loss. Promptly (and in any event within three (3) Business Days)
notice of any claim with respect to any liability against any Credit Party or
any of their Subsidiaries that (i) is in excess of $250,000 or (ii) could
reasonably be expected to result in a Material Adverse Effect;


(k)Program and Consumer Loan Portfolio Reporting. (i) No later than the fifth
(5th) Business Day after the end of each calendar week, a performance report of
the Program as of the end of business on Friday of such calendar week, in form
and substance reasonably acceptable to the Agent and (ii) together with the
delivery of the financial statements and reports pursuant to subsections 8.2(a)
and (b), a summary report with respect to the Consumer Loan portfolio of Elevate
Credit Parent and its Subsidiaries containing such information as may be
reasonably requested by Agent;


(l)[Reserved]; and


(m)Bank Transaction Documents. Promptly upon receipt thereof, (i) copies of all
notices of the occurrence of a “Default”, an “Event of Default” or other event
described by terms of similar import under the Bank Transaction Documents or any
other material notices under the Bank Transaction Documents, (ii) notice of any
cure or waiver of any “Default”, “Event of Default” or other event described by
terms of similar import under the Bank Transaction Documents or any reservation
of rights notice, and (iii) complete copies of any amendments, consents or
waivers to, or with respect to the Bank Transaction Documents.


(n)Other Information. Promptly upon their becoming available, deliver copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by any Credit Party to its security holders acting in such
capacity or by any of their Subsidiaries to their security holders other than
another Credit Party or another Subsidiary, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by any
Credit Party or any of their Subsidiaries with any securities exchange or with
the SEC or any governmental or private regulatory authority, (iii) all press
releases and other statements made available generally by any Credit Party or
any of their Subsidiaries to the public concerning material developments in the
business of any Credit Party or any of their Subsidiaries, (iv) subject to
limitations imposed by applicable law, all documents and information furnished
to Governmental Authorities in connection with any investigation of any Credit
Party or any of their Subsidiaries (other than any routine inquiry) and (v) such
other information and data with respect to any Credit Party or any of their
Subsidiaries as from time to time may be reasonably requested by the Agent.


Section 8.4 Rank. Subject to the relative priorities of the Notes set forth in
this Agreement, all Indebtedness due under the Notes shall be senior in right of
payment, whether with respect to payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise, to all other current and future
Indebtedness of the Credit Parties and their Subsidiaries.






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















Section 8.5 Incurrence of Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, directly or indirectly, create,
incur or guarantee, assume, or suffer to exist any Indebtedness or engage in any
sale and leaseback, synthetic lease or similar transaction, other than (i) the
Obligations and (ii) Permitted Indebtedness.


Section 8.6 Existence of Liens. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, allow or suffer to
exist any Liens, other than Permitted Liens.


Section 8.7 Restricted Payments. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly,


(a)declare or pay any dividend or make any other payment or distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on account of any Credit Party’s or any of their Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving any Credit Party or any of their
Subsidiaries) or to the direct or indirect holders of any Credit Party’s or any
of their Subsidiaries’ Equity Interests in their capacity as such, except that:


(i)the Credit Parties may pay dividends (A) solely in common stock and (B) with
the prior written consent of the Agent (not to be unreasonably withheld,
conditioned or delayed) in cash to the holders of their common Equity Interests;
provided, that with respect to this clause (B), no Event of Default (or event or
circumstance that, with the passage of time, the giving of notice, or both,
would become an Event of Default) has occurred and is continuing or would arise
as a result of such payment;


(ii)the Borrowers may make monthly distributions of funds to Elevate Credit
commencing on the fifth (5th) Business Day after the financial statements under
Section 8.2(a) shall have been delivered for the applicable month; provided,
that each of the following conditions are satisfied:


(A)no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or would arise as a result of such payment; and


(B)after giving effect to such payment, (1) the Credit Parties are in pro forma
compliance with the covenant set forth in Section 8.1(a) and (2) the
Debt-to-Equity Ratio of the Borrowers (other than EF SPV) shall not be more than
9-to-1; and


(iii)the Elevate Credit Subsidiaries may make distributions or remit payments
received on account of the undivided portion of the Consumer Loans to further
the purposes of, and in compliance with, the Transaction Documents.


(b)repurchase, redeem, repay, defease, retire, distribute any dividend or share
premium


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





reserve or otherwise acquire or retire for value (including, without limitation,
in connection with any merger or consolidation involving any Credit Party or any
of their Subsidiaries) any Equity Interests of any Credit Party or any of their
Subsidiaries or any direct or indirect parent of any Credit Party or any of
their Subsidiaries except in connection with the termination of an employee’s
employment with any Credit Party; provided, that each of the following
conditions are satisfied:


(i)no Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or would arise as a result of such repurchase, redemption,
repayment, defeasance, retirement, distribution, acquisition or retirement for
value of any such Equity Interests;


(ii)after giving effect to such repurchase, redemption, repayment, defeasance,
retirement, distribution, acquisition or retirement for value of any such Equity
Interests, (A) the Credit Parties are in pro forma compliance with the covenants
set forth in Section 8.1 and (B) the Debt-to-Equity Ratio of the Borrowers
(other than EF SPV) shall not be more than 9-to-1; and


(iii)the aggregate amount of all such repurchases, redemptions, repayments,
defeasances, retirements, distributions, acquisitions or retirements for value
of any such Equity Interests shall not exceed $1,000,000 in any Fiscal Year;


(c)make any payment (including by setoff) on or with respect to, accelerate the
maturity of, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness of any Credit Party or any of their Subsidiaries (or set
aside or escrow any funds for any such purpose), except for (i) payments of
principal, interest and other amounts constituting Obligations and (ii) subject
to the terms of applicable subordination terms, if any, regularly scheduled non
accelerated payments of principal, interest and other amounts under Permitted
Indebtedness; or


(d)pay any management, consulting or similar fees to any Affiliate of any Credit
Party or to any officer, director or employee of any Credit Party or any
Affiliate of any Credit Party, except for the avoidance of doubt, payments of
salaries, advances, bonuses (including pre-funded bonuses) or stock incentives
of employees of the Credit Parties in the ordinary course of business.


Section 8.8 Mergers; Acquisitions; Asset Sales. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
without Agent’s prior written consent, (a) be a party to any merger or
consolidation, or Acquisition or (b) consummate any Asset Sale other than a
Permitted Disposition. For the avoidance of doubt, notwithstanding anything to
the contrary contained herein or in any other Transaction Document to the
contrary, (i) no Credit Party shall enter into (or agree to enter into) any
Division/Series Transaction, or permit any of its Subsidiaries to enter into (or
agree to enter into), any Division/Series Transaction and (ii) none of the
provisions in this Agreement or any other Transaction Document shall be deemed
to permit any Division/Series Transaction without the prior written consent of
the Agent.












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











Section 8.9 No Further Negative Pledges. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into, assume or become
subject to any agreement prohibiting or otherwise restricting the existence of
any Lien upon any of their properties or assets in favor of Agent or the Holders
as set forth under the Transaction Documents, whether now owned or hereafter
acquired, or requiring the grant of any security for any obligation if such
property or asset is given as security under the Transaction Documents, except
in connection with any Permitted Liens or any document or instrument governing
any Permitted Liens, provided that any such restriction contained therein
relates only to the property or asset subject to such Permitted Liens (or
proceeds thereof).


Section 8.10 Affiliate Transactions. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with any Affiliate of any
Credit Party or any of their Subsidiaries, unless such transaction is on terms
that are no less favorable to such Credit Party or such Subsidiary, as the case
may be, than those that might be obtained at the time from a Person who is not
an Affiliate and, unless the same shall not require payments thereunder in an
amount exceeding $500,000 in the aggregate, are fully disclosed in writing to
Agent prior to consummation thereof.


Section 8.11     Insurance.


(a)The Credit Parties shall keep the Collateral properly housed and insured
against loss or damage by fire, theft, explosion, sprinklers, collision (in the
case of motor vehicles) and such other risks as are customarily insured against
by Persons engaged in businesses similar to that of the Credit Parties, with
such companies, in such amounts, with such deductibles and under policies in
such form as shall be reasonably satisfactory to the Agent. Certificates of
insurance or, if requested by the Agent, original (or certified) copies of such
policies of insurance have been or shall be, no later than the Fourth
Restatement Closing Date, delivered to the Agent, and shall contain an
endorsement, in form and substance reasonably acceptable to Agent, showing loss
under such insurance policies payable to the Agent, for the benefit of the
Holders. Such endorsement, or an independent instrument furnished to the Agent,
shall provide that the insurance company shall give the Agent at least thirty
(30) days’ written notice before any such policy of insurance is altered or
canceled and that no act, whether willful or negligent, or default of a Credit
Party or any other Person shall affect the right of the Agent to recover under
such policy of insurance in case of loss or damage. Each Credit Party hereby
directs all insurers under all policies of insurance to pay all proceeds payable
thereunder directly to the Agent. Each Credit Party irrevocably makes,
constitutes and appoints the Agent (and all officers, employees or agents
designated by the Agent) as such Person’s true and lawful attorney (and
agent-in-fact) for the purpose of making, settling and adjusting claims under
such policies of insurance, endorsing the name of such Person on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and making all determinations and decisions with respect to such
policies of insurance, provided however, that if no Event of Default shall have
occurred and be continuing, such Credit Party may make, settle and adjust claims
involving less than $100,000 in the aggregate without the Agent’s consent.


(b)The Credit Parties shall maintain, at their expense, such public liability
and third-party property damage insurance as is customary for Persons engaged in
businesses


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















similar to that of the Credit Parties with such companies and in such amounts
with such deductibles and under policies in such form as shall be reasonably
satisfactory to the Agent in light of such customs and certificates of insurance
or, if requested by the Agent, original (or certified) copies of such policies
have been or shall be, no later than the Fourth Restatement Closing Date,
delivered to the Agent; each such policy shall contain an endorsement showing
the Agent as additional insured thereunder and providing that the insurance
company shall give the Agent at least thirty (30) days’ written notice before
any such policy shall be altered or canceled.


(c)If any Credit Party at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
relating thereto, then the Agent, without waiving or releasing any obligation or
default by the Credit Parties hereunder, may (but shall be under no obligation
to) obtain and maintain such policies of insurance and pay such premiums and
take such other actions with respect thereto as the Agent reasonably deems
advisable. Such insurance, if obtained by the Agent, may, but need not, protect
each Credit Parties’ interests or pay any claim made by or against any Credit
Party with respect to the Collateral. Such insurance may be more expensive than
the cost of insurance the Credit Parties may be able to obtain on their own and
may be cancelled only upon the Credit Parties providing evidence that they have
obtained the insurance as required above. All sums disbursed by the Agent in
connection with any such actions, including, without limitation, court costs,
expenses, other charges relating thereto and reasonable attorneys’ fees, shall
constitute part of the Obligations due and owing hereunder, shall be payable on
demand by the Credit Parties to the Agent and, until paid, shall bear interest
at the Default Rate.


Section 8.12 Corporate Existence and Maintenance of Properties. Each Credit
Party shall, and each Credit Party shall cause each of its Subsidiaries to,
maintain and preserve
(a)its existence and good standing in the jurisdiction of its organization and
(b) its qualification to do business and good standing in each jurisdiction
where the nature of its business makes such qualification necessary (other than
such jurisdictions in which the failure to be so qualified or in good standing
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect). Each Credit Party shall, and each Credit
Party shall cause each of its Subsidiaries to, maintain or cause to be
maintained in good repair, working order and condition, ordinary wear and tear
excepted, all material properties used or useful in the business of the Credit
Parties and their Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof. The Credit
Parties shall take all reasonable steps and actions from time to time reasonably
necessary or desirable to preserve, protect and defend all of their rights,
title and interest in, to and under each of the Bank Transaction Documents.


Section 8.13 Non-circumvention. Each Credit Party hereby covenants and agrees
that neither any of the Credit Parties nor any of their Subsidiaries will, by
amendment of its certificate of incorporation, certificate of formation, limited
liability company agreement, bylaws, or other governing documents, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Agreement or the other Transaction Documents, and will at all


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





times in good faith carry out all of the provisions of this Agreement and the
other Transaction Documents and take all reasonable action as may be required to
protect the rights of the Agent, the Lenders and the Holders.


Section 8.14 Change in Business; Change in Accounting; Centre of Main Interest;
Elevate Credit Parent. The Credit Parties shall not engage in any line of
business other than the businesses engaged in on the Fourth Restatement Closing
Date and activities reasonably incident thereto. The Credit Parties shall not
(a) make any significant change in accounting treatment or reporting practices,
except as required by GAAP, (b) change their Fiscal Year; method for determining
fiscal quarters of any Credit Party or of any Subsidiary of any Credit Party or
change their Accounting Reference Date, (c) change their name as it appears in
official filings in its jurisdiction of organization or (d) change their
jurisdiction of organization, in the case of clauses (c) and (d), without
providing written notice to Agent no later than thirty (30) days following the
occurrence of any such change. For the purposes of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings, each UK Credit Party
shall ensure that its centre of main interest (as that term is used in Article
3(1) of such regulation) is situated in England and Wales and that it has no
“establishment” (as that term is used in Article 2(h) of such regulation) in any
other jurisdiction. Elevate Credit Parent shall not trade, carry on any
business, own any assets or incur any liabilities except for:


(a)the provision of administrative services (excluding treasury services) to its
Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries;


(b)ownership of shares in its Subsidiaries, intra-company debit balances,
intra-company credit balances and other credit balances in bank accounts, cash
and Cash Equivalent Investments but only if those shares, credit balances, cash
and Cash Equivalent Investments constitute Collateral; and


(c)any liabilities under the Transaction Documents and Bank Transaction
Documents to which it is a party and professional fees and administration costs
in the ordinary course of business as a holding company.


Section 8.15 U.S. Real Property Holding Corporation. None of the Credit Parties
shall become a U.S. real property holding corporation or permit or cause its
shares to be U.S. real property interests, within the meaning of Section 897 of
the Code.


Section 8.16 Compliance with Laws. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, fail to (a) comply in all material
respects with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including, without limitation, all
Environmental Laws and the Requirements) and (b) preserve and maintain in full
force and effect all material rights, privileges, qualifications, permits,
licenses and franchises necessary in the normal conduct of its business.


Section 8.17 Additional Collateral. With respect to any Property acquired after
the Fourth Restatement Closing Date by any Credit Party as to which the Agent,
for the benefit of the Holders does not have a perfected Lien, such Credit Party
shall promptly (i) execute and deliver to the Agent, for the benefit of the
Holders or its agent such amendments to the Security Documents or such other
documents as the Agent, for the benefit of the Holders deems necessary






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













or advisable to grant to the Agent, for the benefit of the Holders, a security
interest in such Property and (ii) take all other actions necessary or advisable
to grant to the Agent, for the benefit of the Holders, a perfected first
priority (subject to Permitted Liens) security interest in such Property,
including, without limitation, the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Agent. If at any time during the existence of an Event of
Default, Agent seeks to collect or liquidate Collateral, the Credit Parties will
use their best efforts to assist Agent in any such efforts, including
effectuating a sale of such Collateral.


Section 8.18 Audit Rights; Field Exams; Appraisals; Meetings; Books and Records.


(a)The Credit Parties shall, upon reasonable notice and during reasonable
business hours (except during the continuance of an Event of Default when no
such limitations shall apply), subject to reasonable safety and security
procedures, and at the Credit Parties’ sole cost and expense, permit the Agent
and each Lender and Holder (or any of their respective designated
representatives) to visit and inspect any of the properties of any Credit Party
or any of their Subsidiaries, to examine the books of account of any Credit
Party or any of their Subsidiaries (and to make copies thereof and extracts
therefrom), and to discuss the affairs, finances and accounts of the Credit
Parties and their Subsidiaries, and to be advised as to the same by their
respective officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors), all at such
reasonable times and intervals as the Agent, Lenders and the Holders may
reasonably request.


(b)The Credit Parties shall, upon reasonable notice and during reasonable
business hours, subject to reasonable safety and security procedures, and at the
Credit Parties’ sole cost and expense, permit the Agent (or any of its
designated representatives) and each Lender and Holder to conduct field exams of
the Collateral, all at such reasonable times and intervals as the Agent may
reasonably request.


(c)The Credit Parties shall, at Agent’s request (which shall be made no more
frequently than once during each calendar year unless an Event of Default shall
have occurred and be continuing) and upon reasonable notice, and at the Credit
Parties’ sole cost and expense, obtain an appraisal of the Collateral from an
independent appraisal firm reasonably satisfactory to Agent.


(d)The Credit Parties will, upon the request of the Agent, participate in a
meeting of the Agent, Lenders and the Holders twice during each Fiscal Year to
be held at the Credit Parties’ corporate offices (or at such other location as
may be agreed to by the Borrower Representative and the Agent) at such time as
may be agreed to by the Borrower Representative and the Agent.


(e)The Credit Parties shall, at the Credit Parties’ sole cost and expense, make
all books and records of the Credit Parties available for review electronically
by the Agent upon Agent’s request and subject to applicable Requirements with
respect to disclosure of Customer Information.










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------



















Section 8.19 Additional Issuances of Debt Securities; Right of First Refusal on
New Indebtedness. So long as any Notes are outstanding (or, solely if the
Obligations are paid in full in cash with proceeds from the issuance of any
Equity Interests of any Credit Party or any of their Subsidiaries, until the
date that is twelve (12) months after the date such Obligations are paid in
full), none of the Credit Parties nor any of their Subsidiaries shall, directly
or indirectly, offer, sell, grant any option to purchase, or otherwise dispose
of (or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its debt securities or Equity Interests (including any
debt, preferred stock or other instrument or security) that may, in accordance
with the terms thereof, be, at any time during its life, and under any
circumstance, convertible into or exchangeable or exercisable for Indebtedness
or debt securities, but excluding Permitted Indebtedness, without the prior
written consent of the Agent; provided, that, if any Credit Party seeks to incur
additional Indebtedness from time to time from any third-party, then in each
such case, the Agent and its designees shall have a right of first refusal (but
not an obligation) to provide such additional Indebtedness on the same terms and
conditions as would be provided by such third-parties. The Borrower
Representative will give Agent written notice (a “ROFR Notice”) describing the
additional Indebtedness and the terms and conditions thereof (collectively, the
“New Indebtedness Opportunity”). The Agent and its designees shall have thirty
(30) days from the date of the Agent’s receipt of a ROFR Notice to agree to
provide such additional Indebtedness pursuant to the New Indebtedness
Opportunity. If the Agent fails to exercise such right of first refusal within
said thirty (30)-day period with respect to the New Indebtedness Opportunity,
then the New Indebtedness Opportunity may be offered to such third- party upon
the identical terms and conditions as are specified in the applicable ROFR
Notice; provided, that in the event the New Indebtedness Opportunity has not
been consummated by the applicable third-party within the one hundred (100)-day
period from the date of the ROFR Notice, no New Indebtedness Opportunity may be
offered by the Credit Parties to any third-party without first offering such New
Indebtedness Opportunity to the Agent in the manner provided above.


Section 8.20    Post-Closing Obligations.


(a)Within ninety (90) days after the Original Restatement Closing Date (or such
later date as shall be acceptable to the Agent in its sole discretion),
confirmation, together with relevant supporting documents, that the Quoted
Eurobond Listing has taken place;


(b)The Credit Parties shall, (i) in a manner satisfactory to the Agent,
cooperate with and assist the Agent, the Lenders and their respective attorneys,
officers, employees, representatives, consultants and agents (collectively, the
“Reviewing Parties” and each, a “Reviewing Party”) in connection with any
Reviewing Party’s regulatory review and due diligence of the Credit Parties’
lending program for the solicitation, marketing, documentation, origination and
servicing of Consumer Loans (or participation interests therein) in each state
or foreign jurisdiction in which any Credit Party originates or purchases
Consumer Loans (including participation interests therein), (ii) review and
consider in good faith any issues raised by, or comments, recommendations or
guidance from, any Reviewing Party with respect to any such lending program
(such issues, comments, recommendations and guidance,


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





collectively, the “Diligence Issues”) and (iii) within 90 days (or such longer
period as may be agreed to by the Agent in its sole discretion) of any Credit
Party’s receipt of written notice of and Diligence Issues from a Reviewing
Party, resolve or address any such Diligence Issues, in each case, in a manner
satisfactory to the Agent;


(c)The Credit Parties shall deliver, or cause to be delivered to the Agent,
within sixty (60) days after the Fourth Restatement Closing Date (or such later
date as shall be acceptable to the Agent in its sole discretion), deposit
account control agreements executed by the applicable Credit Party and each
depository institution for which such Credit Party maintains deposit and other
accounts, each in form and substance reasonably satisfactory to the Agent in its
sole discretion, covering all deposit accounts and other accounts maintained at
such depository institution that are not currently subject to deposit account
control agreements in favor of the Agent;


(d)The Credit Parties shall deliver, or cause to be delivered to the Agent,
within thirty (30) days after the Fourth Restatement Closing Date (or such later
date as shall be acceptable to the Agent in its sole discretion), Intellectual
Property Security Agreements executed by the applicable Credit Party covering
all federally-registered Intellectual Property Rights that are not currently
subject to an Intellectual Property Security Agreement in favor of the Agent;


(e)The Credit Parties shall deliver, or cause to be delivered to the Agent,
prior to purchasing any Consumer Loans (or participation interests in Consumer
Loans) pursuant to any Bank Transaction Documents (or such later date as shall
be acceptable to the Agent in its sole discretion), a revised form of Consumer
Loan Agreement to be used under such Bank Transaction Documents which provides
that (i) all obligations thereunder are “registered obligations” and all
instruments issued thereunder (if any) shall be at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations promulgated thereunder and (ii)
the first page thereof shall have the following legend: “THIS AGREEMENT SHALL
NOT CONSTITUTE A “NEGOTIABLE INSTRUMENT””, which form shall be reasonably
satisfactory to the Agent and its counsel; and


(f)The Credit Parties shall deliver, or cause to be delivered to the Agent,
within thirty (30) days after the Fourth Restatement Closing Date (or such later
date as shall be acceptable to the Agent in its sole discretion), updated
insurance certificates and updated insurance endorsements with respect to the
applicable Credit Parties, in each case, in form and substance reasonably
satisfactory to Agent and evidencing the insurance policies and endorsements
thereto required to be maintained in accordance with Section 8.11.


Section 8.21    Use of Proceeds. The Credit Parties will use the proceeds from
the sale of
(i)each Note solely (A) to fund certain fees and expenses associated with the
consummation of the transactions contemplated by this Agreement and (B) to
originate Consumer Loans (other than so-called “payday loans”) and to purchase
participation interests under the applicable Bank Transaction Documents in
Consumer Loans (other than so-called “payday loans”), in each case made to
residents of any State of the United States or residents of the United Kingdom
(provided, that in no event shall proceeds of the US Term Notes, or the Fourth
Tranche US Last Out Term Notes be used to originate or purchase Consumer Loans
(or participation interests therein) to residents of the United Kingdom), in
each case, for which the Credit Parties shall have




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













become duly-licensed to originate such Consumer Loans in accordance with all
applicable Requirements or for which the applicable Bank party to the applicable
Bank Transaction Documents shall have become duly licensed to originate such
Consumer Loans in accordance with all applicable Requirements, and (ii) solely
with regard to the proceeds of the Fourth Tranche US Last Out Term Notes, also
for direct marketing expenses relating to the making of Consumer Loans.


Section 8.22 Fees, Costs and Expenses. The Credit Parties, on behalf of
themselves and the other Credit Parties, shall jointly and severally reimburse
the Lenders and the Holders or their designee(s) for reasonable and documented
costs and expenses incurred in connection with the transactions contemplated by
the Transaction Documents (including reasonable legal fees and disbursements in
connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents and due diligence in connection
therewith), subject to the limitations set forth in Section 13.1 hereof, which
amounts shall be paid by the Credit Parties to the Agent, for the benefit of
itself and the Lenders and the Holders, on the Fourth Restatement Closing Date.
In addition, the Credit Parties shall, within five (5) Business Days of
receiving a request from the Agent therefor, reimburse the Agent for any
additional reasonable legal fees incurred post-closing in connection with
perfecting the Agent’s security interests and any additional filing or recording
fees in connection therewith. The Credit Parties shall be responsible for the
payment of, and shall pay, any placement agent’s fees, financial advisory fees,
or broker’s commissions relating to or arising out of the transactions
contemplated hereby, and shall hold the Agent, each Holder and each Lender
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.


Section 8.23 Modification of Organizational Documents and Certain Documents. The
Credit Parties shall not, without the prior written consent of the Agent, (i)
permit the charter, by-laws or other organizational documents of any Credit
Party, or any Material Contract, to be amended or modified, (ii) amend,
supplement in a manner adverse to the Agent, any Lender or any Holder or
otherwise modify, or waive any material rights, claims or remedies under, any of
the Consumer Loan Agreements except with respect to a settlement or charge off
thereunder in the ordinary course of business or (iii) amend, supplement or
otherwise modify any Bank Transaction Documents in a manner materially adverse
to Agent, any Lender or any Holder, or waive any material rights, claims or
remedies under any Bank Transaction Documents except with respect to a
settlement or charge off thereunder in the ordinary course of business.


Section 8.24 Joinder. The Credit Parties shall notify the Agent in writing
within the earlier of: (i) thirty (30) days of the formation or acquisition of
any Subsidiaries; or (ii) the making or purchase of any Consumer Loans (or
participation interests therein) by any such newly formed or acquired
Subsidiaries. For any Subsidiaries formed or acquired after the Fourth
Restatement Closing Date, the Credit Parties shall at their own expense, within
the time period set forth in the immediately preceding sentence, cause each such
Subsidiary (provided, in the case of Foreign Subsidiaries, solely with respect
to such Foreign Subsidiaries’ guaranty of the Obligations of the US Term Note
Borrowers and/or the US Last Out Term Note Borrower, no 956 Impact would arise
as a result thereof) to execute an instrument of joinder in the form attached
hereto as Exhibit G (a “Joinder Agreement”), obligating such Subsidiary


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to any or all of the Transaction Documents deemed necessary or appropriate by
the Agent and cause the applicable Person that owns the Equity Interests of such
Subsidiary to pledge to the Holders 100% of the Equity Interests owned by it of
each such Subsidiary formed or acquired after the Fourth Restatement Closing
Date and execute and deliver all documents or instruments required thereunder or
appropriate to perfect the security interest created thereby (provided that with
respect to any First Tier Foreign Subsidiary, solely with respect to such
Foreign Subsidiaries’ guaranty of the Obligations of the US Term Note Borrowers
and/or the US Last Out Term Note Borrower, if a 956 Impact exists such pledge
shall be limited to sixty-five percent (65%) of such Foreign Subsidiary’s
outstanding voting Equity Interests and one hundred percent (100%) of such
Foreign Subsidiary’s outstanding non-voting Equity Interests). In the event a
Person becomes a Guarantor (a “New Guarantor”) pursuant to the Joinder
Agreement, upon such execution the New Guarantor shall be bound by all the terms
and conditions hereof and the other Transaction Documents to the same extent as
though such New Guarantor had originally executed the Transaction Documents. The
addition of a New Guarantor shall not in any manner affect the obligations of
the other Credit Parties hereunder or thereunder. Each Credit Party, each
Lender, each Holder and the Agent acknowledges that the schedules and exhibits
hereto or thereto may be amended or modified in connection with the addition of
any New Guarantor to reflect information relating to such New Guarantor.
Compliance with this Section 8.24 shall not excuse any violation of Section 8.8
for failing to obtain Lender’s prior consent to a merger, consolidation or
Acquisition. A “956 Impact” will be deemed to exist to the extent the issuance
of a guaranty by, grant of a Lien by, or pledge of greater than two-thirds of
the voting Equity Interests of, a Foreign Subsidiary, solely with respect to
such Foreign Subsidiary’s guaranty of the Obligations of the US Term Note
Borrowers and/or the US Last Out Term Note Borrower, would result in material
incremental income tax liability under Section 956 of the Code, taking into
account actual anticipated repatriation of funds, foreign tax credits and other
relevant factors.


Section 8.25 Investments. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, make or permit to exist any Investment in any
other Person, except the following:


(a)Cash Equivalent Investments, to the extent the Agent has a first priority
security interest therein;


(b)bank deposits in the ordinary course of business, to the extent the Agent has
a first priority security interest therein;


(c)Investments in securities of account debtors received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
account debtors;


(d)Investments owned by the Credit Parties and their Subsidiaries on the Fourth
Restatement Closing Date as set forth on Schedule 8.25;


(e)(i) Domestic Credit Parties may maintain Investments in Foreign Subsidiaries
in amounts not to exceed the outstanding amounts of such Investments as of the
Fourth Restatement Closing Date plus additional Investments in Foreign
Subsidiaries after the Fourth Restatement Closing Date to the extent expressly
approved by Agent in advance in










[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











writing; provided, if the Investments described in the foregoing clause (i) are
evidenced by notes, such notes shall be pledged to Agent, for the benefit of the
Lenders, and have such terms as Agent may reasonably require; and (ii) Foreign
Subsidiaries may make Investments in other Foreign Subsidiaries;


(f)Investments constituting cash equity contributions by Elevate Credit in the
other Borrowers, including, without limitation, cash equity contributions made
in order to satisfy the LTV Covenant Cure Obligation, and Investments by Elevate
Credit in its other Subsidiaries that are Credit Parties;


(g)Investments made by the Credit Parties (other than Elevate Credit and Elevate
Credit Parent) constituting Consumer Loans to residents of the United States and
the United Kingdom; and


(h)Investments made by the Credit Parties constituting the acquisition of
Consumer Loans to residents of the United States or participation interests in
such Consumer Loans, in each case, pursuant to the applicable Bank Transaction
Documents.


Section 8.26 Further Assurances. At any time or from time to time upon the
request of the Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Agent may reasonably request in order to effect fully the purposes of the
Transaction Documents. In furtherance and not in limitation of the foregoing,
each Credit Party shall take such actions as the Agent may reasonably request
from time to time to ensure that the Obligations are guaranteed by all
Subsidiaries (including the US Term Note Borrowers with respect to the
Obligations of the UK Borrower and each US Term Note Borrower with respect to
the Obligations of each other US Term Note Borrower) of the Credit Parties and
secured by substantially all of the assets of the Credit Parties and their
Subsidiaries (in each case provided, in the case of Foreign Subsidiaries, solely
with respect to such Foreign Subsidiaries’ guaranty of the Obligations of the US
Term Note Borrowers and/or the US Last Out Term Note Borrower, no 956 Impact
would arise as a result thereof).


Section 8.27     Pensions Schemes.


(a)UK Borrower shall ensure that all pension schemes operated by or maintained
for the benefit of any UK Credit Party and/or any of their employees are fully
funded based on the statutory funding objective under sections 221 and 222 of
the Pensions Act 2004 and that no action or omission is taken by any UK Credit
Party in relation to such a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme or any UK
Credit Party ceasing to employ any member of such a pension scheme).


(b)UK Borrower shall ensure that none of its Subsidiaries is or has been at any
time an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pension Schemes Act 1993) or “connected” with or
an “associate” of (as those terms are used in sections 38 or 43 of the Pensions
Act 2004) such an employer.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

















(c)UK Borrower shall deliver to the Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
Elevate Credit), actuarial reports in relation to all pension schemes mentioned
in paragraph (a) above.


(d)UK Borrower shall promptly notify the Agent of any material change in the
rate of contributions to any pension schemes mentioned in (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise).


ARTICLE 9
CROSS GUARANTY


Section 9.1    Cross-Guaranty. Each Guarantor (including, for the avoidance of
doubt,
the US Term Note Borrower and the US Last Out Term Note Borrower with respect to
the Obligations of the UK Borrower and each US Term Note Borrower with respect
to the Obligations of each other US Term Note Borrower), jointly and severally,
hereby absolutely and unconditionally guarantees to the Agent, the Lenders, the
Holders and their respective successors and assigns the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations (and for the avoidance of doubt, each Borrower, in its capacity
as a Guarantor, so guarantees the payment and performance of the Obligations of
each other Borrower under each Note). Each Guarantor agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this ARTICLE 9 shall not be discharged
until payment and performance, in full, of the Obligations under the Transaction
Documents has occurred and all commitments (if any) to lend hereunder have been
terminated, and that its obligations under this ARTICLE 9 shall be absolute and
unconditional, irrespective of, and unaffected by:


(a)the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, this Agreement, any other Transaction Document or any other
agreement, document or instrument to which any Credit Party is or may become a
party;


(b)the absence of any action to enforce this Agreement (including this ARTICLE
9) or any other Transaction Document or the waiver or consent by the Agent, the
Lenders or the Holders with respect to any of the provisions thereof;


(c)the Insolvency of any Credit Party or Subsidiary; or


(d)any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the obligations guaranteed hereunder.


Section 9.2 Waivers by Guarantors. Each Guarantor expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel the Agent, the Lenders or the Holders to
marshal assets or to proceed in respect of the obligations guaranteed hereunder
against any other Credit Party or Subsidiary, any


other party or against any security for the payment and performance of the
obligations under the Transaction Documents before proceeding against, or as a
condition to proceeding against, such Guarantor. It is agreed among each
Guarantor that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Transaction Documents and that, but
for the provisions of this ARTICLE 9 and such waivers, the Agent, the Lenders
and the Holders would decline to enter into this Agreement.


Section 9.3 Benefit of Guaranty. Each Guarantor agrees that the provisions of
this ARTICLE 9 are for the benefit of the Agent, the Lenders, the Holders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Credit Party, on the one
hand, and the Agent, the Lenders and the Holders, on the other hand, the
obligations of such other Credit Party under the Transaction Documents.


Section 9.4 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Transaction Document, and except as set forth
in Section 9.7, each Guarantor hereby expressly and irrevocably waives any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor. Each Guarantor acknowledges and
agrees that this waiver is intended to benefit the Agent, the Lenders and the
Holders and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this ARTICLE 9, and that the Agent, the
Lenders, the Holders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 9.4.


Section 9.5 Election of Remedies. If the Agent, the Lenders or the Holders may,
under applicable law, proceed to realize their benefits under any of the
Transaction Documents, the Agent, any of the Lenders or any of the Holders may,
at their sole option, determine which of their remedies or rights they may
pursue without affecting any of their rights and remedies under this ARTICLE 9.
If, in the exercise of any of their rights and remedies, any of the Agent, the
Lenders or the Holders shall forfeit any of their rights or remedies, including
their right to enter a deficiency judgment against any Credit Party or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Credit Party hereby consents to such action by the
Agent, such Lenders or such Holders, as applicable, and waives any claim based
upon such action, even if such action by the Agent, such Lenders or such Holders
shall result in a full or partial loss of any rights of subrogation that any
Credit Party might otherwise have had but for such action by the Agent, such
Lenders or such Holders. Any election of remedies that results in the denial or
impairment of the right of the Agent, the Lenders or the Holders to seek a
deficiency judgment against any Credit Party shall not impair any other Credit
Party’s obligation to pay the full amount of the Obligations under the
Transaction Documents.


Section 9.6 Limitation. Notwithstanding any provision herein contained to the
contrary, each


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Guarantor’s liability under this ARTICLE 9 (which liability is in any event in
addition to amounts for which Credit Parties are primarily liable under the
Transaction Documents) shall be limited to an amount not to exceed as of any
date of determination the greater of:
(a)the net amount of all amounts advanced to such Guarantor under this Agreement
or otherwise transferred to, or for the benefit of, such Guarantor (including
any interest and fees and other charges); and


(b)the amount that could be claimed by the Agent, the Lenders and the Holders
from such Guarantor under this ARTICLE 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under Section 9.7.


Section 9.7    Contribution with Respect to Guaranty Obligations.


(a)To the extent that any Guarantor shall make a payment under this ARTICLE 9 of
all or any of the Obligations under the Transaction Documents (other than
financial accommodations made to that Guarantor for which it is primarily
liable) (a “Guarantor Payment”) that, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount that such Guarantor would otherwise have paid if each Guarantor had
paid the aggregate Obligations under the Transaction Documents satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Guarantor as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations under the
Transaction Documents and termination of the Transaction Documents (including
all commitments (if any) to lend hereunder), such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.


(b)As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this ARTICLE 9 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.


(c)This Section 9.7 is intended only to define the relative rights of Guarantor
and nothing set forth in this Section 9.7 is intended to or shall impair the
obligations of Credit Parties, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Agreement, including Section 9.1. Nothing contained in this Section 9.7 shall
limit the liability of any Credit Party to pay the financial accommodations made
directly or indirectly to that Credit Party and accrued interest, fees and
expenses with respect thereto for which such Credit Party shall be primarily
liable.


(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















The rights of the indemnifying Guarantor against other Guarantor under this
Section 9.7 shall be exercisable upon the full and indefeasible payment of the
Obligations under the Transaction Documents and the termination of the
Transaction Documents.


Section 9.8 Liability Cumulative. The liability of each Guarantor under this
ARTICLE 9 is in addition to and shall be cumulative with all liabilities of each
other Credit Party to the Agent, the Lenders and the Holders under this
Agreement and the other Transaction Documents to which such Credit Party is a
party or in respect of any Obligations under the Transaction Documents or
obligation of the other Credit Party, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.


Section 9.9 Stay of Acceleration. If acceleration of the time for payment of any
amount payable by the Credit Parties under this Agreement is stayed upon the
insolvency, bankruptcy or reorganization of any of the Credit Parties, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless be payable jointly and severally by the Credit Parties
hereunder forthwith on demand by the Agent.


Section 9.10 Benefit to Credit Parties. All of the Credit Parties and their
Subsidiaries are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of each such Person has a direct
impact on the success of each other Person. Each Credit Party and each
Subsidiary will derive substantial direct and indirect benefit from the purchase
and sale of the Notes hereunder.


Section 9.11 Indemnity. Each Guarantor irrevocably and unconditionally jointly
and severally agrees with the Agent, each Lender and each Holder that if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal, it
will, as an independent and primary obligation, indemnify the Agent, such Lender
and/or such Holder, as applicable, immediately on demand against any cost, loss
or liability it incurs as a result of a Borrower or Guarantor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Transaction Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this ARTICLE 9 if the amount
claimed had been recoverable on the basis of a guarantee.


Section 9.12 Reinstatement. If any discharge, release or arrangement (whether in
respect of the Obligations or any security for those Obligations or otherwise)
is made by the Agent, a Lender and/or a Holder in whole or in part on the basis
of any payment, security or other disposition which is avoided or must be
restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of each Guarantor under this ARTICLE 9 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.


Section 9.13 Guarantor Intent. Without prejudice to any other provision of this
ARTICLE 9, each Guarantor expressly confirms that it intends that this guarantee
shall extend from time to time to any (however fundamental) variation, increase,
extension or addition of or to any of the Transaction


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Documents and/or any facility or amount made available under any of the
Transaction Documents for the purposes of or in connection with any of the
following: business acquisitions of any nature; increasing working capital;
enabling investor distributions to be made; carrying out restructurings;
refinancing existing facilities; refinancing any other indebtedness; making
facilities available to new borrowers; any other variation or extension of the
purposes for which any such facility or amount might be made available from time
to time; and any reasonable and invoiced fees, costs and/or expenses associated
with any of the foregoing.


Section 9.14 General. Notwithstanding anything to the contrary set forth herein,
the provisions of this ARTICLE 9 shall not be construed to (a) permit the Agent,
Lenders or Holders to amend or otherwise modify this Agreement or the
Obligations in a manner that would otherwise require the consent of the
Borrowers pursuant to the express terms of this Agreement or (b) constitute a
waiver by any Borrower of such Borrower’s rights or defenses under this
Agreement in such Borrower’s capacity as a Borrower hereunder.


ARTICLE 10


RIGHTS UPON EVENT OF DEFAULT


Section 10.1 Event of Default. Each of the following events shall constitute an
“Event of Default”:


(a)any Credit Parties’ failure to pay to the Agent, the Holders and/or the
Lenders any amount of (i) principal or redemptions when and as due under this
Agreement or any Note (including, without limitation, the Credit Parties’
failure to pay any redemption payments or amounts hereunder or under any Note)
or any other Transaction Document, or any other agreement, document, certificate
or other instrument delivered in connection with the transactions contemplated
hereby and thereby or (ii) interest (including interest calculated at the
Default Rate), Late Charges, Prepayment Premium, or other amounts (other than
principal or redemptions) within five (5) days after the same shall become due
under this Agreement or any Note or any other Transaction Document, or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby;


(b)any default occurs and is continuing under (subject to any applicable grace
periods), or any redemption of or acceleration prior to maturity of, any
Indebtedness (other than the Obligations) of any Credit Party or any Subsidiary
of any Credit Party in excess of $100,000; provided, that, in the event that any
such default or acceleration of indebtedness is cured or rescinded by the
holders thereof prior to acceleration of the Notes, no Event of Default shall
exist as a result of such cured default or rescinded acceleration;


(c)(i) any Credit Party or any Subsidiary of any Credit Party pursuant to or
within the meaning of Title 11, U.S. Code (the “Bankruptcy Code”) or any similar
federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, (C) consents to the appointment of or
taking of possession by a receiver, trustee, assignee, liquidator or similar
official (a “Custodian”) for all or a substantial part of its property, (D)
makes a general assignment for the benefit of its creditors, or (E) is generally
unable to pay its debts as they become due; (ii) the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













Credit Parties, taken as a whole, become Insolvent or (iii) the board of
directors (or similar governing body) of any Credit Party or any Subsidiary of
any Credit Party (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the actions referred to in this Section
10.1(c) or Section 10.1(d);


(d)any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction in which a court of competent jurisdiction
(i) enters an order or decree under any Bankruptcy Law, which order or decree
(A) (1) is not stayed or (2) is not rescinded, vacated, overturned, or otherwise
withdrawn within sixty (60) days after the entry thereof, and (B) is for relief
against any Credit Party or any Subsidiary of any Credit Party in an involuntary
case, (ii) appoints a Custodian over all or a substantial part of the property
of any Credit Party or any Subsidiary of any Credit Party and such appointment
continues for sixty (60) days, (iii) orders the liquidation of any Credit Party
or any Subsidiary of any Credit Party, or (iv) issues a warrant of attachment,
execution or similar process against any substantial part of the property of any
Credit Party or any Subsidiary of any Credit Party;


(e)a final judgment or judgments for the payment of money in excess of $250,000
or that otherwise could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect are rendered against any Credit
Party or any Subsidiary of any Credit Party, which judgments are not, within
fifteen (15) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within fifteen (15) days after the expiration of
such stay, unless (in the case of a monetary judgment) such judgment is covered
by third-party insurance, so long as the applicable Credit Party or Subsidiary
provides the Agent a written statement from such insurer (which written
statement shall be reasonably satisfactory to the Agent) to the effect that such
judgment is covered by insurance and such Credit Party or Subsidiary will
receive the proceeds of such insurance within fifteen (15) days following the
issuance of such judgment;


(f)any Credit Party breaches any covenant, or other term or condition of any
Transaction Document, any other agreement with the Agent, any Lender or any
Holder, except in the case of a breach of a covenant or other term or condition
of any Transaction Document (other than Sections 8.1(a), 8.2, 8.3(c), 8.4
through 8.11, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20, 8.21, 8.23,
8.25 and 8.29 of this Agreement) which is curable, only if such breach continues
for a period of thirty (30) days after the earlier to occur of (A) the date upon
which an executive officer of any Credit Party becomes aware of such default and
(B) the date upon which written notice thereof is given to the Borrower
Representative by Agent; and a breach addressed by the other provisions of this
Section 10.1; provided, the foregoing notwithstanding, the Credit Parties shall
be afforded a grace period of five (5) Business Days, exercisable no more than
an aggregate of twice per year during the term of this Agreement, with regard to
the delivery requirements set forth in Section
8.2 hereof;


(g)a Change of Control occurs;


(h)any representation or warranty made by any Credit Party herein or in any
other Transaction Document is breached or is false or misleading, each in any
material respect;


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------



















(i)any “Event of Default” occurs and is continuing with respect to any of the
other Transaction Documents beyond any applicable notice or cure period;


(j)(i) the written rescindment or repudiation by any Credit Party of any
Transaction Document or any of its obligations under any Transaction Document,
or (ii) any Transaction Document or any material term thereof shall cease to be,
or is asserted by any Credit Party not to be, a legal, valid and binding
obligation of any Credit Party enforceable in accordance with its terms;


(k)any Lien against the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated (except to Permitted
Liens to the extent expressly permitted under the Transaction Documents) or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, first
priority perfected Lien (to the extent that any Transaction Document obligates
the parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are permitted by the terms of the Transaction Documents
to have priority) in the Collateral (except as expressly otherwise provided
under and in accordance with the terms of such Transaction Document);


(l)any material provision of any Transaction Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Credit Party, or a proceeding shall be
commenced by any Credit Party, or by any Governmental Authority having
jurisdiction over such Credit Party, seeking to establish the invalidity or
unenforceability thereof, or any Credit Party shall deny that it has any
liability or obligation purported to be created under any Transaction Document;


(m)Reserved;


(n)the occurrence of (i) any event which could reasonably be expected to have a
Material Adverse Effect, (ii) a State Force Majeure Event, (iii) a Federal or
Multi-State Force Majeure Event or (iv) a UK Force Majeure Event;


(o)(i) any Credit Party or Subsidiary of any Credit Party liquidates, dissolves,
terminates or suspends its business operations or otherwise fails to operate its
business in the ordinary course; provided, the foregoing notwithstanding any of
the Elevate Credit Subsidiaries (other than a Borrower) may suspend its
operations in any jurisdiction in which it operates and dissolve as a result of
a decision by the Credit Parties to exit one or more markets from time to time
or (ii) the authority or ability of any Credit Party or Subsidiary of any Credit
Party to conduct its business is limited or wholly or substantially curtailed by
any seizure, expropriation, nationalization, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any Credit Party, any of their Subsidiaries or any
of their respective assets;




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(p)Ken Rees shall, at any time for any reason, cease to be employed by Elevate
Credit in the same position and with duties substantially similar to those held
as of the Fourth Restatement Closing Date, unless a replacement reasonably
satisfactory to Agent shall have been appointed and employed within ninety (90)
days of his cessation of employment;


(q)any material decline or depreciation in the value or market price of the
Collateral (whether actual or reasonably anticipated), which causes the
Collateral, in the reasonable opinion of Agent acting in good faith, to become
unsatisfactory as to value or character, or which causes the Agent to reasonably
believe that the Obligations are inadequately secured and that the likelihood
for repayment of the Obligations is or will soon be materially impaired, time
being of the essence;


(r)(i) the occurrence of one or more ERISA Events which individually or in the
aggregate result(s) in or could reasonably be expected to result in liability of
the Credit Parties or any of their Subsidiaries in excess of $100,000 during the
term hereof; or (ii) the existence of any fact or circumstance that could
reasonably be expected to result in the imposition of a Lien pursuant to Section
430(k) of the Code or ERISA or a violation of Section 436 of the Code; or


(s)any default or event of default (monetary or otherwise) by a Credit Party
shall occur with respect to any Material Contract, which if curable has not been
cured in accordance with the provisions of the applicable Material Contract and
that could have a Material Adverse Effect.


Section 10.2    Termination of Commitments and Acceleration Right.


(a)Promptly after the occurrence of an Event of Default, the Borrower
Representative shall deliver written notice thereof via email, facsimile and
overnight courier (an “Event of Default Notice”) to the Agent. At any time after
the earlier of the Agent’s receipt of an Event of Default Notice and the Agent
becoming aware of an Event of Default which has not been cured or waived, (i)
the Agent may (or, solely with respect to the US Term Note Commitments of the
applicable Lenders to fund additional draws under the US Term Notes, at the
direction of the Required US Term Note Lenders, shall) declare all or any
portion of the Commitment of each Lender to fund additional draws under the
Notes to be suspended or terminated by delivering written notice thereof (an
“Event of Default Commitment Suspension or Termination Notice”) to the Borrower
Representative, which Event of Default Commitment Suspension or Termination
Notice shall indicate the portion of the Commitments that the Agent is
suspending or terminating, whereupon such Commitments shall forthwith be
suspended or terminated, and/or (ii) the Agent may require the Borrowers to
redeem all or any portion of the Notes (provided, that any redemption of any
portion of the Notes (including any tranche thereof) that changes the priority
of payment to which the US Term Notes are entitled under this Agreement shall
also require the consent of the Required US Term Note Lenders and, to the extent
not included in the foregoing consent by Required US Term Note Lenders, the
consent of each other Lender or Holder that holds, individually, an aggregate
principal amount of US Term Note Commitments and outstanding US Term Notes of
$20,000,000 or more (which consent may be in the form of an email to Agent)) (an
“Event of Default Redemption”) by delivering written notice thereof (the “Event
of Default Redemption Notice”) to the Borrower Representative, which Event of
Default Redemption Notice shall indicate the tranche(s) and portion(s) of the
Notes that the Agent is requiring the Borrowers to redeem (to be allocated on a
pro rata basis






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













with respect to the applicable outstanding Notes), whereupon a corresponding pro
rata portion of the applicable Commitments in respect thereof shall forthwith be
terminated effective upon the date of such Event of Default Redemption Notice;
provided, that upon the occurrence of any Event of Default described in Section
10.1(c) or Section 10.1(d), and without any action on behalf of the Agent, any
Holder or any Lender, the Commitments, in whole, shall automatically be
terminated and the Notes shall automatically be redeemed by the Borrowers. All
Notes subject to redemption by the Borrowers pursuant to this Section 10.2 shall
be redeemed by the Borrowers at a price equal to the outstanding principal
amount of such Notes, plus accrued and unpaid interest, accrued and unpaid Late
Charges, accrued and unpaid Prepayment Premium, and all other amounts due under
the Transaction Documents (the “Event of Default Redemption Price”); provided,
the foregoing notwithstanding, the Prepayment Premium shall not be due solely in
connection with an Event of Default Redemption occurring as a result of the
occurrence of an Event of Default of the type described in Sections 10.1(n)(ii),
10.1(n)(iii) or 10.1(n)(iv) so long as no other Event of Default shall be in
existence at such time.


(b)In the case of an Event of Default Redemption, the Borrowers shall deliver
the applicable Event of Default Redemption Price to the Agent within three (3)
Business Days after the Borrower Representative’s receipt of the Event of
Default Redemption Notice. In the case of an Event of Default Redemption of less
than all of the principal of a tranche of the Notes, the applicable Borrower
shall promptly cause to be issued and delivered to the applicable Holders new
Notes (in accordance with Section 2.7) representing the portion of the
Commitments that have not been terminated as a result of such redemption.


Section 10.3 Consultation Rights. Without in any way limiting any remedy that
the Agent, the Holders or the Lenders may have, at law or in equity, under any
Transaction Document (including under the foregoing provisions of this ARTICLE
10) or otherwise, upon the occurrence and during the continuance of any Event of
Default, upon the request of the Agent, the Credit Parties shall hire or
otherwise retain a consultant, advisor or similar Person acceptable to the Agent
to advise the Credit Parties with respect to their business and operations.


Section 10.4 Other Remedies. The remedies provided herein and in the Notes shall
be cumulative and in addition to all other remedies available under any of the
other Transaction Documents, at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Agent’s, any Lender’s or any Holder’s right to pursue actual damages for any
failure by the Credit Parties to comply with the terms of this Agreement, the
Notes and the other Transaction Documents. Amounts set forth or provided for
herein and in the Notes with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Agent, the
Holders and/or the Lenders and shall not, except as expressly provided herein,
be subject to any other obligation of the Credit Parties (or the performance
thereof). Each of the Credit Parties acknowledges that a breach by it of its
obligations hereunder and under the Notes and the other Transaction Documents
will cause irreparable harm to the Agent, the Holders and the Lenders and that
the remedy at law for any such breach may be inadequate. The Credit Parties
therefore agree that, in the event of any such breach or threatened breach, the
Agent, the Holders and the Lenders shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





bond or other security being required.
Section 10.5 Application of Proceeds.


(a)Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, Borrowers
irrevocably waive the right to direct the application of any and all payments at
any time or times thereafter received by Agent from or on behalf of the
Borrowers or any other Credit Party of all or any part of the Obligations, and,
as between the Credit Parties on the one hand and Agent and Holders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable (subject to clause (b) below) notwithstanding any
previous application by Agent.


(b)Following the occurrence and during the continuance of an Event of Default,
any and all voluntary and mandatory, payments, prepayments or redemptions made
in respect of the Obligations shall be delivered to the Agent and shall be
applied in the following order: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Agent with respect
to this Agreement, the other Transaction Documents or the Collateral; second, to
accrued and unpaid interest on the First Out Notes on a pro rata basis with
respect to the outstanding First Out Notes; third, to the principal amount of
the First Out Notes and to any Prepayment Premium thereon then due and owing on
a pro rata basis with respect to the outstanding First Out Notes; fourth, to
accrued and unpaid interest on the Fourth Tranche US Last Out Term Notes on a
pro rata basis with respect to the outstanding Fourth Tranche US Last Out Term
Notes; fifth, to the principal amount of the Fourth Tranche US Last Out Term
Notes and to any Prepayment Premium thereon then due and owing on a pro rata
basis with respect to the Fourth Tranche US Last Out Term Notes.


(c)Any payments, prepayments or proceeds of Collateral received by any Lender
that were not permitted to be made under this Agreement or were not applied as
required under this Agreement shall be promptly paid over to the Agent for
application under Section 10.5(b). Any balance remaining after giving effect to
the applications set forth in this Section 10.5 shall be delivered to Borrower
Representative or to whoever may be lawfully entitled to receive such balance or
as a court of competent jurisdiction may direct. In carrying out any of the
applications set forth in this Section 10.5, (i) amounts received shall be
applied in the numerical order provided until exhausted prior to the application
to the next succeeding category and (ii) each of the Persons entitled to receive
a payment in any particular category shall receive an amount equal to its pro
rata share of amounts available to be applied pursuant thereto for such
category.


ARTICLE 11
BANKRUPTCY MATTERS


In the event of any Insolvency Proceeding involving a Credit Party or the
liquidation or dissolution of a Credit Party:


Section 11.1 General. This Agreement shall be applicable both before and after
the filing of any Insolvency Proceeding, including, without limitation, any case
or proceeding of the type described in Sections 10.1(c) or 10.1(d) of this
Agreement, and all converted or succeeding cases in respect thereof, and all
references herein to any Credit Party shall be deemed to apply to




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











the trustee for such Credit Party and such Credit Party as a
debtor-in-possession. The relative rights of the First Out Note Holders and the
Last Out Note Holders, including, without limitation, in respect of (a) any
Collateral or proceeds thereof and (b) the order of application of all payments
in respect of Obligations, shall continue after the filing of such petition on
the same basis as prior to the date of such filing, subject to any court order
approving the financing of, or use of cash collateral by, any Credit Party. This
Agreement shall be enforceable in any Insolvency Proceeding in accordance with
its terms. In furtherance of the foregoing, any payment or distribution which is
payable or deliverable in such Insolvency Proceeding in respect of any of the
Notes, whether in cash, securities, or other property, shall be paid or
delivered in accordance with the terms of this Agreement, and all receivers,
trustees, liquidators, custodians, conservators and others having authority in
the premises are each irrevocably authorized, empowered and directed to effect
all such payments and deliveries. Each Last Out Note Holder acknowledges and
agrees that because of their differing rights in proceeds of the Collateral, the
Obligations in respect of the Fourth Tranche US Last Out Term Notes are
fundamentally different from the Obligations in respect of the First Out Notes
and must be separately classified in any plan of reorganization proposed or
confirmed in any Insolvency Proceeding involving any Borrower or other Credit
Party as a debtor. No Last Out Note Holder shall seek in any such Insolvency
Proceeding to be treated as part of the same class of creditors as the First Out
Note Holders or shall oppose any pleading or motion by the First Out Note
Holders for the First Out Note Holders and the Last Out Note Holders to be
treated as separate classes of creditors.


Section 11.2 Post Petition Financing; Etc. In the event of the filing of any
Insolvency Proceeding, including, without limitation, any case or proceeding of
the type described in Sections 10.1(c) or 10.1(d) of this Agreement, by or
against any Credit Party, until no Credit Exposure exists (other than Credit
Exposure with respect to the Fourth Tranche US Last Out Term Notes):


(a)if any such Credit Party or Credit Parties as debtor(s)-in-possession (or a
trustee appointed on behalf of such Credit Party or Credit Parties) shall move
for either approval of financing (“DIP Financing”) to be provided by the Agent
or any of the Lenders (other than the Last Out Note Holders) (or to be provided
by any other Person or group of Persons with the consent of the Agent) under
Section 364 of the Bankruptcy Code or the use of cash collateral with the
consent of the Agent and the Lenders (other than the Last Out Note Holders)
under Section 363 of the Bankruptcy Code, then each Last Out Note Holder agrees
as follows: (i) adequate notice to such Last Out Note Holder for such DIP
Financing or use of cash collateral shall be deemed to have been given to the
Last Out Note Holders if the Last Out Note Holders receive notice in advance of
the hearing to approve such DIP Financing or use of cash collateral on an
interim basis and at least 5 Business Days in advance of the hearing to approve
such DIP Financing or use of cash collateral on a final basis, (ii) no Last Out
Note Holder will request or accept adequate protection or any other relief in
connection with the use of such cash collateral or such DIP Financing, and (iii)
no Last Out Note Holder shall contest or oppose in any manner any adequate
protection provided to the Agent and the Lenders (other than the Last Out Note
Holders) as adequate protection of their interests in the Collateral, any DIP
Financing or any cash collateral use and shall be deemed to have waived any
objections to such adequate protection, DIP Financing or cash collateral use,
including, without limitation, any objection alleging Credit Parties’ failure to
provide “adequate protection” of the interests of the Last Out Note Holders in
the Collateral; and




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















(b)no Last Out Note Holder or any of its Affiliates shall (i) propose, move for
approval of or make any DIP Financing, (ii) propose or, except as required by
clause (ii)(x) of the last sentence of Section 13.6, vote (to the extent such
vote is required to satisfy Section 1129(a)(10) of the Bankruptcy Code) in favor
of any chapter 11 plan that seeks confirmation of a plan of reorganization that
would “cram down” the class of claims held by the Lenders in respect of the
Obligations (other than the Fourth Tranche US Last Out Term Notes) under Section
1129(b)(2)(A) of the Bankruptcy Code, or (iii) take any other action that would
otherwise result or potentially result in any “cram down” of the Obligations
(other than Fourth Tranche US Last Out Term Notes), any DIP Financing or any
claims of the holders of the Obligations (other than the Fourth Tranche US Last
Out Term Notes), in each case, unless the Agent and the Lenders then holding
more than sixty-six and two-thirds percent (66 2/3%) of the aggregate
Commitments then in effect plus the aggregate unpaid principal balance of the
Notes then outstanding consent in writing and in advance to such action.


Section 11.3 Commencement of Insolvency Proceedings. Notwithstanding any rights
or remedies available to any Last Out Note Holder under any Transaction
Document, applicable law or otherwise, prior to the Maturity Date (as the same
may be extended) of the Fourth Tranche US Last Out Term Notes, no Last Out Note
Holder shall commence an Insolvency Proceeding against any Borrower or any other
Credit Party.


Section 11.4 Bankruptcy Sale. No Last Out Note Holder shall object to or oppose
a sale or other disposition of any Collateral free and clear of Liens or other
claims under Section 363 of the Bankruptcy Code on any grounds that may be
asserted by a holder of a Lien on such Collateral (and shall be deemed to have
consented to such sale in its capacity as a secured creditor for the purposes of
Section 363) if the Agent has consented to such sale or disposition of such
Collateral, and no Last Out Note Holder shall request that it or any other
Person be granted adequate protection of its Lien on such Collateral if the
Agent has consented to such sale or disposition of such Collateral and so long
as any Lien of the Agent on such Collateral attaches to the proceeds of such
sale or disposition.


Section 11.5 Relief from Stay. No Last Out Note Holder shall (a) seek (or
support any other Person seeking) relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of the Collateral, without the
prior written consent of Agent, or (b) oppose any request by Agent or any Lender
(other than the Last Out Note Holders) to seek relief from the automatic stay or
any other stay in any Insolvency Proceeding in respect of the Collateral.


ARTICLE 12
AGENCY PROVISIONS


Section 12.1 Appointment.    Each of the Holders and Lenders hereby irrevocably
designates and appoints Agent as the administrative agent and collateral agent
of such Holder or such


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Lender (or the Holders or Lenders represented by it) under this Agreement and
the other Transaction Documents for the term hereof (and Agent hereby accepts
such appointment), and each such Holder and Lender irrevocably authorizes Agent
to take such action on its behalf under the provisions of this Agreement and the
other Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the Agent by the terms of this




Agreement and the other Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement or the other Transaction Documents, the
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or the
other Transaction Documents or otherwise exist against the Agent. Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and Holders), and
is hereby authorized, to (a) act as the disbursing and collecting agent for the
Lenders and Holders with respect to all payments and collections arising in
connection with the Transaction Documents (including in any proceeding described
in Sections 10.1(c) or 10.1(d) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any
Transaction Document to any Lender or Holder is hereby authorized to make such
payment to Agent, (b) file and prove claims and file other documents necessary
or desirable to allow the claims of the Agent, Lenders and Holders with respect
to any Obligation in any proceeding described in Sections 10.1(c) or 10.1(d) or
any other bankruptcy, insolvency or similar proceeding (but not to vote, consent
or otherwise act on behalf of such Person), (c) act as collateral agent for
itself and each Lender and Holder for purposes of the perfection of all Liens
created by such agreements and all other purposes stated therein, (d) manage,
supervise and otherwise deal with the Collateral, (e) take such other action as
is necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Transaction Documents, (f) except as
may be otherwise specified in any Transaction Document, exercise all remedies
given to Agent, the Lenders and the Holders with respect to the Credit Parties
and/or the Collateral, whether under the Transaction Documents, applicable
Requirements or otherwise and (g) execute any amendment, consent or waiver under
the Transaction Documents on behalf of any Lender or Holder that has consented
in writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender and Holder to act as
collateral sub-agent for Agent, the Lenders and the Holders for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Credit Party with, and cash and Cash Equivalent
Investments held by, such Lender or Holder, and may further authorize and direct
the Lenders and the Holders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and Holder hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.
Sections 12.5 and 12.9 shall apply to any collateral sub-agent described in the
proviso to the immediately preceding sentence and its Related Parties in
connection with their respective actions and activities described therein. Any
reference to the Agent in this Agreement or the other Transaction Documents
shall be deemed to refer to the Agent solely in its capacity as Agent and not in
its capacity, if any, as a Holder or a Lender. Under the Transaction Documents,
Agent (a) is acting solely on behalf of the Agent, Lenders and Holders (except
to the limited extent provided in Section 2.9 with respect to the Register),
with duties that are entirely administrative in nature, notwithstanding the use
of the defined term “Agent”, the terms “agent”, “Agent” and “collateral agent”
and similar terms in any Transaction Document to refer to Agent, which terms are
used for title purposes only, (b) is not assuming any obligation


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





under any Transaction Document other than as expressly set forth therein or any
role as agent (except as expressly set forth in this Agreement and the other
Transaction Documents), fiduciary or trustee of or for any Lender, Holder or any
other Person and (c) shall have no implied functions, responsibilities, duties,
obligations or other liabilities under any Transaction Document, and each Lender
and Holder, by accepting the benefits of the Transaction Documents, hereby
waives and agrees not to assert any claim against Agent based on the roles,
duties and legal relationships expressly disclaimed in clauses (a) through (c)
of this sentence.


Section 12.2 Binding Effect. Each Lender and Holder, by accepting the benefits
of the Loan Documents, agrees that (a) any action taken by Agent (or, when
expressly required hereby, all the Holders) in accordance with the provisions of
the Transaction Documents, (b) any action taken by Agent in reliance upon the
instructions of Required Lenders (or, when expressly required hereby, all the
Holders) and (c) the exercise by Agent (or, when expressly required hereby, all
the Holders) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders and Holders.


Section 12.3 Use of Discretion. Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (a) under any Transaction Document or (b) pursuant to instructions from all
the Holders, when expressly required hereby. Notwithstanding the foregoing,
Agent shall not be required to take, or to omit to take, any action (a) unless,
upon demand, Agent receives an indemnification satisfactory to it from the
Lenders and/or Holders (or, to the extent applicable and acceptable to Agent,
any other Person) against all liabilities that, by reason of such action or
omission, may be imposed on, incurred by or asserted against Agent or any of its
Related Parties or (b) that is, in the opinion of Agent or its counsel, contrary
to any Transaction Document or applicable Requirement. Notwithstanding anything
to the contrary contained herein or in any other Transaction Document, the
authority to enforce rights and remedies hereunder and under the other
Transaction Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Transaction Documents for the benefit of all the Lenders and
the Holders; provided, that the foregoing shall not prohibit (a) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Transaction
Documents, (b) any Lender or Holder from exercising setoff rights in accordance
with Section 13.17(a) or (c) any Lender or Holder from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any bankruptcy or other debtor
relief law; and provided, further that if at any time there is no Person acting
as Agent hereunder and under the other Transaction Documents, then (A) the
Required Lenders shall have the rights otherwise ascribed to Agent pursuant to
Article 10 and (B) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 13.17(a), any Lender or Holder
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


Section 12.4 Delegation of Duties. The Agent may execute any of its respective
duties under this Agreement or the other Transaction Documents by or through
agents or attorneys in fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by the Agent with reasonable care.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















Section 12.5 Exculpatory Provisions. Neither the Agent nor any of its Related
Parties shall be (a) liable for any action lawfully taken or omitted to be taken
by it or such Person under or in connection with this Agreement (except for
actions occasioned by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Holders or Lenders
for any recitals, statements, representations or warranties made by the Credit
Parties or any of their Subsidiaries or any officer thereof contained in this
Agreement, the other Transaction Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or the other Transaction
Documents or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Transaction Document or for any
failure of the Credit Parties or any of their Subsidiaries to perform its
obligations hereunder or thereunder. The Agent shall not be under any obligation
to any Holder or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or of any other Transaction Document, or to inspect the properties,
books or records of the Credit Parties or any of their Subsidiaries.


Section 12.6 Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by the Agent. The Agent may deem and treat the payee of any
Note as the owner thereof for all purposes unless the Agent shall have actual
notice of any transferee. The Agent shall be fully justified in failing or
refusing to take any action under this Agreement and the other Transaction
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby, all the Holders) as it
deems appropriate, if any, or it shall first be indemnified to its satisfaction
by the Holders and Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action
except for its own gross negligence or willful misconduct (each as determined in
a final, non-appealable judgment by a court of competent jurisdiction). The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Transaction Documents in accordance
with a request of the Required Lenders (or, when expressly required hereby, all
the Holders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Holders and Lenders and all future Holders
and Lenders. Without limiting the foregoing, Agent:


(a)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Parties selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);


(b)shall not be responsible to any Lender, Holder or other Person for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Transaction Document; and
(c)makes no warranty or representation, and shall not be responsible, to any
Lender, Holder or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Party of any Credit Party in connection with any Transaction
Document or any transaction contemplated therein or any other document or
information with respect to any Credit Party, whether or not transmitted or
omitted to be transmitted by Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of any due
diligence performed by Agent in connection with the Transaction Documents;


and, for each of the items set forth in clauses (a) through (c) above, each
Lender, Holder and Credit Party hereby waives and agrees not to assert (and
Borrowers shall cause each other Credit Party to waive and agree not to assert)
any right, claim or cause of action it might have against Agent based thereon.


Section 12.7 Notices of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default hereunder or under any other
Transaction Document unless it has received notice of such Event of Default in
accordance with the terms hereof or thereof or notice from a Holder, a Lender or
the Borrowers referring to this Agreement or the other Transaction Documents
describing such Event of Default and stating that such notice is a “notice of
default.” In the event that the Agent receives such a notice, it shall promptly
give notice thereof to the Holders and Lenders. The Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable in the best interests of the
Holders and Lenders, except to the extent that other provisions of this
Agreement or the other Transaction Documents expressly require that any such
action be taken or not be taken only with the consent and authorization or upon
the request of all the Holders.


Section 12.8 Non Reliance on the Agent and Other Holders. Each of the Holders
and Lenders expressly acknowledges that neither the Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Agent hereinafter taken, including any review of the affairs
of the Credit Parties or any of their Subsidiaries, shall be deemed to
constitute any representation or warranty by the Agent to any Holder or Lender.
Each of the Holders and Lenders represents that it has made and will continue to
make, independently and without reliance upon the Agent or any other Holder or
Lender, and based on such documents and information as it shall deem appropriate
at the time, its own credit analysis, appraisals and decisions in taking or not
taking action under this Agreement and the other Transaction Documents, and such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries. Except for notices, reports and other
documents expressly required to be furnished to the Holders and Lenders by the
Agent hereunder or under the other Transaction Documents, the Agent shall not
have any duty or responsibility to provide any Holder or Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Credit Parties or any of their
Subsidiaries which may come into the possession of the Agent or any of its
respective officers, directors, employees, agents, attorneys in fact,
Subsidiaries or Affiliates.












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











Section 12.9 Indemnification. Each of the Holders and Lenders hereby agrees to
indemnify the Agent in its capacity as such (to the extent not reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so), ratably according to the respective amounts of their Notes, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of this Agreement, the
other Transaction Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; provided that no Holder or Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent they
result from the Agent’s gross negligence or willful misconduct, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order.
The agreements in this Section 12.9 shall survive the payment of the Notes and
all other amounts payable hereunder and the termination of this Agreement and
the other Transaction Documents.


Section 12.10 The Agent in Its Individual Capacity. The Agent and its
Subsidiaries and Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Credit Parties or any of their
Subsidiaries as though the Agent were not an Agent hereunder. With respect to
any Note issued to it, the Agent shall have the same rights and powers under
this Agreement and the other Transaction Documents as any Holder or Lender and
may exercise the same as though it were not an Agent, and the terms “Holders”
and “Lenders” shall include the Agent in its individual capacity.


Section 12.11 Resignation or Removal of the Agent; Successor Agent. The Agent
may resign as Agent at any time by giving thirty (30) days advance notice
thereof to the Holders and Lenders and the Borrowers and, thereafter, the
retiring Agent shall be discharged from its duties and obligations hereunder. If
the Agent becomes subject to an insolvency proceeding under Bankruptcy Law that
is not dismissed within sixty (60) days after commencement thereof or ceases to
operate its business as a going concern, the Required Lenders (determined solely
for purposes of this sentence without taking into account any Lenders or Holders
that are Affiliates of Agent) may, upon 20 days’ prior written notice, remove
the Agent and, thereafter, the removed Agent shall be discharged from its duties
and obligations hereunder. Upon any such resignation or removal, the Required
Lenders (determined, solely in the case of the removal of Agent in accordance
with the immediately preceding sentence, without taking into account any Lenders
or Holders that are Affiliates of Agent) shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, then the Agent may, on behalf of the Holders and Lenders,
appoint a successor Agent reasonably acceptable to the Borrowers (so long as no
Event of Default has occurred and is continuing) and, in the case of a removal
of Agent, reasonably acceptable to Required Lenders (determined solely for
purposes of this sentence without taking into account any Lenders or Holders
that are Affiliates of Agent). Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all rights, powers, privileges and duties of the retiring
or removed Agent, as applicable. After any retiring Agent’s resignation
hereunder as Agent or any removed Agent’s removal hereunder as Agent, as the
case maybe, the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















provisions of this Section 12.11 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent. If no successor has accepted appointment as Agent by the date which is
thirty (30) days following a retiring Agent’s notice of resignation or a removed
Agent’s receipt of a notice of removal, as applicable, the retiring Agent’s
resignation or the removed Agent’s removal, as the case may be, shall
nevertheless thereupon become effective and the Required Lenders shall perform
all of the duties of the Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
Notwithstanding the foregoing, the resignation of the Agent may, at the election
of the Agent upon prior written notice thereof to the Last Out Note Holders and
the Borrower Representative, be effective immediately upon the date that no
Credit Exposure exists (other than Credit Exposure with respect to the Fourth
Tranche US Last Out Term Notes). Upon receipt of any such notice of resignation
under the immediately preceding sentence, Last Out Note Holders holding greater
than fifty percent (50%) of the outstanding principal balance of the Fourth
Tranche US Last Out Term Notes shall have the right to appoint a successor
Agent. From and following the effectiveness of such notice, (i) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Transaction Documents and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Last Out Note Holders holding
greater than fifty percent (50%) of the outstanding principal balance of the
Fourth Tranche US Last Out Term Notes appoint a successor Agent as provided for
above in this Section 12.11.


Section 12.12 Reimbursement by Holders and Lenders. To the extent that the
Borrowers for any reason fail to indefeasibly pay any amount required under
Section 13.1 or Section 13.12 to be paid by it to the Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Holder and Lender
severally agrees to pay to the Agent (or any such sub agent) or such Related
Party, as the case may be, such Holder’s or Lender’s applicable percentage
thereof (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent (or
any such sub agent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Agent (or any such sub-agent) in connection with
such capacity. For the purposes of this Section 12.12, the “applicable
percentage” of a Holder or a Lender shall be the percentage of the total
aggregate principal amount of the Notes represented by the Notes held by such
Holder or Lender at such time.


Section 12.13 Withholding. To the extent required by any Requirement, Agent may
withhold from any payment to any Lender or Holder under a Transaction Document
an amount equal to any applicable withholding Tax (including withholding Taxes
imposed under Chapters 3 and 4 of Subtitle A of the Code). If the IRS or any
other Governmental Authority asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender or Holder
(because the appropriate certification form was not delivered, was not properly
executed, or fails to establish an exemption from, or reduction of, withholding
tax with respect to a particular type of payment, or because such Lender or
Holder failed to notify Agent or any other Person of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
failed to maintain a Participant Register


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or for any other reason), or Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Lender or Holder
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out- of-pocket expenses. Agent may offset against
any payment to any Lender or Holder under a Transaction Document, any applicable
withholding tax that was required to be withheld from any prior payment to such
Lender or Holder but which was not so withheld, as well as any other amounts for
which Agent is entitled to indemnification from such Lender or Holder under this
Section 12.13.


Section 12.14 Release of Collateral or Guarantors. Each Lender and Holder hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:


(a)any Subsidiary of a Borrower (other than a Subsidiary that is itself a
Borrower) from its guaranty of any Obligation if all of the Equity Interests of
such Subsidiary owned by any Credit Party are sold or transferred in a
transaction permitted under the Transaction Documents (including pursuant to a
waiver or consent), to the extent that, after giving effect to such transaction,
such Subsidiary would not be required to guaranty any Obligations; and


(b)any Lien held by Agent for the benefit of the Lenders and Holders against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Transaction Documents
(including pursuant to a valid waiver or consent), to the extent all Liens
required to be granted in such Collateral pursuant to this Agreement after
giving effect to such transaction have been granted, (ii) any property subject
to a Lien permitted hereunder in reliance upon clause (xiii) of the definition
of Permitted Liens and
(iii) all of the Collateral and all Credit Parties, upon (A) indefeasible
payment in full in cash of the Obligations under the Transaction Documents and
termination of the Transaction Documents (including all commitments (if any) to
lend hereunder and (B) to the extent requested by Agent, receipt by Agent and
the Lenders and Holders of liability releases from the Credit Parties each in
form and substance acceptable to Agent.


ARTICLE 13 MISCELLANEOUS


Section 13.1    Payment of Expenses. The Credit Parties shall reimburse the
Agent, the
Lenders and the Holders on demand for all reasonable costs and expenses,
including, without limitation, legal expenses and reasonable attorneys’ fees
(whether for internal or outside counsel), incurred by the Agent, the Lenders
and the Holders in connection with (i) the investigation, development,
preparation, negotiation, syndication, execution, interpretation or
administration of, any modification of any term of or termination of, this
Agreement and any other Transaction Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, and any
other transactions between the Credit Parties and the Agent, the Lenders and the
Holders, including, without limitation, UCC and other public record searches and
filings, overnight courier or other express or messenger delivery, appraisal
costs,


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





surveys,




title insurance and environmental audit or review (including due diligence
review) costs; provided, that the aggregate amount of such cost and expenses
which shall be required to be reimbursed under this Agreement and the other
Transaction Documents with regard to all matters through and including the
Second Restatement Closing Date shall not exceed $100,000; (ii) the collection,
protection or enforcement of any rights in or to the Collateral; (iii) the
collection of any Obligations; (iv) the administration and enforcement of
Agent’s, any Lender’s and any Holder’s rights under this Agreement or any other
Transaction Document (including, without limitation, any costs and expenses of
any third party provider engaged by Agent, the Lenders or the Holders for such
purposes, and any costs and expenses incurred in connection with the forbearance
of any of the rights and remedies of the Agent, the Lenders and any Holders
hereunder); (v) any refinancing or restructuring of the Notes whether in the
nature of a “work-out,” in any insolvency or bankruptcy proceeding or otherwise,
and whether or not consummated; (vi) the assignment, transfer or syndication of
the Notes; and (vii) any liability for any Non-Excluded Taxes, if any, including
any interest and penalties, and any finder’s or brokerage fees, commissions and
expenses (other than any fees, commissions or expenses of finders or brokers
engaged by the Agent, the Lenders and/or the Holders), that may be payable in
connection with the purchase of the Notes contemplated by this Agreement and the
other Transaction Documents. The Credit Parties shall also pay all normal
service charges with respect to all accounts maintained by the Credit Parties
with the Lenders and/or the Holders and any additional services requested by the
Credit Parties from the Lenders and/or the Holders. All such costs, expenses and
charges shall constitute Obligations hereunder, shall be payable by the Credit
Parties to the applicable Lenders or Holders on demand, and, until paid, shall
bear interest at the highest rate then applicable to the Notes hereunder.
Without limiting the foregoing, if (a) any Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or any Holder or Lender otherwise takes action to collect
amounts due under such Note or to enforce the provisions of this Agreement or
such Note or (b) there occurs any bankruptcy, reorganization, receivership of
any Credit Party or other proceedings affecting creditors’ rights and involving
a claim under this Agreement or such Note, then the Credit Parties shall pay the
costs incurred by such Holder or such Lender for such collection, enforcement or
action or in connection with such bankruptcy, reorganization, receivership or
other proceeding, including, but not limited to, reasonable attorneys’ fees and
disbursements (including such fees and disbursements related to seeking relief
from any stay, automatic or otherwise, in effect under any Bankruptcy Law).


Section 13.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTIONS CONTEMPLATED HEREBY.


Section 13.3 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.


Section 13.4 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


Section 13.5 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


Section 13.6 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Agent, the Holders, the Lenders, the Credit Parties, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein and therein, and this Agreement, the other Transaction
Documents and the instruments referenced herein and therein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, none of the
Credit Parties or the Agent, any Holder or any Lender makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement, the Securities or any of the other Transaction Documents may be
amended or waived other than by an instrument in writing signed by the Credit
Parties and the Agent (provided, that no amendment or waiver hereof shall (a)
increase or extend any Commitment of a Lender, (b) extend the Maturity Date of
any Note or postpone or delay any date fixed for the scheduled payment of
principal or any payment of interest, fees or other amounts (other than
principal) due to the Lenders (or any of them) (it being agreed that, for
purposes of clarification, mandatory redemptions pursuant to Section 2.3(b) may
be postponed, delayed, reduced, waived or modified in accordance with Section
2.3(d) or otherwise with the consent of the Agent), (c) decrease the amount or
rate of interest (it being agreed that waiver of the Default Rate shall only
require the consent of the Agent), premium, principal or other amounts payable
hereunder or under any Note or forgive or waive any such payment (it being
agreed that mandatory redemptions pursuant to Section 2.3(b) may be postponed,
delayed, reduced, waived or modified in accordance with Section 2.3(d) or
otherwise with the consent of the


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Agent), (d) change Section 2.1(f) or 10.5(b) or any other provision of this
Agreement that specifies the priority of payment among the Notes, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes which shall be required










for the Lenders or any of them to take any action hereunder or, subject to the
terms of this Agreement, change the definition of Required Lenders or the
definition of Required US Term Note Lenders, (f) discharge any Credit Party from
its respective payment Obligations under the Transaction Documents, or release
all or substantially all of the Collateral, except as otherwise may be provided
in this Agreement or the other Transaction Documents, (g) modify this Section
13.6 or (h) disproportionately and adversely affect any Lender or Holder as
compared to other Lenders or Holders, in each case, without the consent of all
Lenders and Holders directly affected thereby (which consent may be in the form
of an email to Agent); provided, further, that no amendment or waiver hereof
shall waive or agree to forbear with respect to any Event of Default arising
under Section 10.1(a) (solely with respect to a failure to pay principal,
interest or Unused US Term Note Commitment Fee), Section 10.1(b) or Section
10.1(f) (solely with respect to a breach of Section 8.1) without the consent of
each Lender and Holder directly affected thereby that holds, individually, an
aggregate principal amount of US Term Note Commitments and outstanding US Term
Notes of $20,000,000 or more (which consent may be in the form of an email to
Agent)), and any amendment or waiver to this Agreement made in conformity with
the provisions of this Section 13.6 shall be binding on all Lenders and all
Holders, as applicable. None of the Credit Parties has, directly or indirectly,
made any agreements with the Agent, any Lenders or any Holders relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, each of the Credit Parties confirms that, except as set forth in this
Agreement, none of Agent, any Lender or any Holder has made any commitment or
promise or has any other obligation to provide any financing to the Credit
Parties or otherwise. Whether or not it is held that the foregoing provisions
are enforceable in any Insolvency Proceeding pertaining to any Borrower or any
other Credit Party, (i) no Last Out Note Holder shall assert any claim, motion,
objection or argument in respect of Fourth Tranche US Last Out Term Notes that
could otherwise be asserted or raised in any Insolvency Proceeding by a Lender
or Holder, except to the extent such Person is not being treated ratably with
all other Last Out Note Holders and (ii) in connection with the voting of any
plan in any such proceeding, (x) if Lenders (that are not Last Out Note Holders)
holding greater than sixty-six and two-thirds percent (662/3%) in amount and at
least fifty percent (50%) in number of the claims of such Lenders (that are not
Last Out Note Holders) vote in favor of a plan, each Last Out Note Holder shall
vote its claim in respect of Fourth Tranche US Last Out Term Notes in favor of
such plan and (y) no Last Out Note Holder shall vote its claim in respect of
Fourth Tranche US Last Out Term Notes in favor of any plan that is not supported
by those Lenders (that are not Last Out Note Holders) holding greater than
sixty-six and two-thirds percent (662/3%) in amount and at least fifty percent
(50%) in number of the claims of such Lenders (that are not Last Out Note
Holders).
Section 13.7 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided,
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or e-mail (provided, confirmation of receipt
is verified by return email from the receiver


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or by other written means); or (iii) one Business Day after deposit with an
overnight courier service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and e-mail addresses for such
communications shall be:








If to any of the Credit Parties:


c/o Elevate Credit, Inc.
4150 International Plaza, Suite 400 Fort Worth, Texas 76109
USA
Attention:    Chief Executive Officer Facsimile:    817-546-2700
E-Mail:    krees@elevate.com


with a copy (for informational purposes only) to:


Coblentz, Patch, Duffy & Bass LLP One Montgomery Street, Suite 3000
San Francisco, California 94104
USA
Telephone:    (415) 391-4800
Facsimile:    (415) 989-1663
Attention:    Paul J. Tauber, Esq. E-Mail:    pjt@cpdb.com


and a copy (for informational purposes only) to:


Walker Morris LLP
Kings Court, 12 King Street, Leeds, LS1 2HL Telephone:    +44 (0)113 283 2504
Attention:    Michael Taylor, Partner
E-Mail:    michael.taylor@walkermorris.co.uk




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





If to the Agent:


Victory Park Management, LLC
150 N. Riverside Plaza, Suite 5200
Chicago, Illinois 60606 USA
Telephone:    (312) 705-2786
Facsimile:    (312) 701-0794
Attention:    Scott R. Zemnick, General Counsel
E-mail:    szemnick@vpcadvisors.com


with a copy (for informational purposes only) to: Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
USA
Telephone:    (312) 902-5297 and (312) 902-5495
Facsimile:    (312) 577-8964 and (312) 577-8854
Attention:    Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.
E-mail:    mg@kattenlaw.com and scott.lyons@kattenlaw.com


If to a Lender, to its address, facsimile number and e-mail address set forth on
the Schedule of Lenders, with copies to such Lender’s representatives as set
forth on the Schedule of Lenders,


If to a Holder (that is not also a Lender), to the address, facsimile number and
e-mail address as such Holder has specified by written notice given to each
other party at the time such Holder has become a Holder hereunder,


or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clauses (i), (ii) or (iii) above,
respectively.


Section 13.8 Successors and Assigns; Participants. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
permitted successors and assigns, including any purchasers of the Notes or the
Conversion Shares. None of the Credit Parties shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of Agent,
including by way of a Change of Control. Subject to the provisions of Section
2.7, 2.8 and 2.9 hereof, a Lender or Holder may assign some or all of its rights
and obligations hereunder in connection with the transfer of any of its Notes or
Conversion Shares to any Person (an “Assignee”), with the prior written consent
of the Agent and, so long as no Event of Default exists, the Borrower
Representative (which consent of the Borrower Representative shall not be
unreasonably withheld, conditioned or delayed and neither of which consents
shall be required for an assignment by (i) a Lender to an Assignee that is (A)
another Lender or Holder


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





or (B) an Affiliate of such assigning Lender or (ii) a Holder to an Assignee
that is (A) another Holder or Lender or (B) an Affiliate of such assigning
Holder); provided, however, that (a) the Borrower Representative shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within ten (10) Business Days after having received
notice thereof, (b) for purposes of clarification, the Borrower Representative
hereby consents to any such assignment (including, without limitation, a
Principal Only Assignment (as defined below)) to each of (i) Raven Capital
Management, LLC, (ii) Hudson Cove Capital Management LLC, (iii) BasePoint
Capital and/or (iv) their respective Affiliates, (c) anything herein to the
contrary notwithstanding, the UK Term Notes may not be offered, sold or
delivered, directly or indirectly, within the United Kingdom or to, or for the
account or benefit of a Person within the United Kingdom and no transfer of UK
Term Notes made in breach of this restriction will be registered by the UK
Borrower and (d) no Notes or Commitments may be offered, assigned, sold or
delivered by a Lender or Holder that is not an Affiliate of Agent to any Person
(other than to (x) an Affiliate of such Lender or Holder or (y) to a Lender or
Holder that is an Affiliate of Agent) without first offering to Agent and
Agent’s designees an opportunity to purchase such Notes and/or Commitments at
their fair market value (such fair market value to be reasonably determined by
such transferring Lender or Holder and Agent, provided, that if such
transferring Lender or Holder obtains a bona fide offer from a third party that
is a permitted Assignee for such Notes and/or Commitments and such Lender or
Holder is prepared to accept such offer, the fair market value shall be the
price offered by such third party for such Notes and/or Commitments). Each such
permitted Assignee shall be deemed to be the Lender (or, as provided below, a
Holder) hereunder with respect to such assigned rights and obligations, and the
Credit Parties shall ensure that such transferee is registered as a Holder and
that any Liens on the Collateral shall be for the benefit of such Holder (as
well as the other Holders of Notes). Notwithstanding anything in this Agreement
to the contrary, Agent may from time to time update the Schedule of Lenders
attached hereto to reflect any assignments made pursuant to this Section 13.8.
For purposes of clarification, a Lender may assign all or a portion of such
Lender’s outstanding Notes (and its corresponding rights and obligations
hereunder in connection therewith) with or without an assignment of all or a
portion of such Lender’s portion of the applicable Commitments. Any Assignee of
all or a portion of a Lender’s outstanding Notes (and its corresponding rights
and obligations hereunder in connection therewith) who shall not have also been
assigned all or a portion of such Lender’s Commitment(s) (such assignment, a
“Principal Only Assignment”), shall be deemed a “Holder” and not a “Lender”
hereunder, and all or such portion of the Notes held by such Lender that shall
have been assigned to such Holder pursuant to the Principal Only Assignment
shall be evidenced by and entitled to the benefits of this Agreement and, if
requested by such Holder, a Note payable to such Holder in an amount equal to
the principal amount of outstanding Notes as shall have been assigned to such
Holder pursuant to such Principal Only Assignment. For the avoidance of doubt,
any Assignee of a Principal Only Assignment shall have no obligation to fund or
advance any draws under this Agreement or any Note. For purposes of determining
whether the Borrowers have reached the Maximum US Term Note Commitment, Maximum
UK Term Note Commitment, and/or Maximum Fourth Tranche US Last Out Term Note
Commitment hereunder, any principal amount of Notes outstanding with respect to
a Principal Only Assignment shall be included in such determination. In
connection with any permitted assignment by a Holder of some or all of its
rights and obligations hereunder, upon the request of such Holder, the Borrowers
shall cause to be delivered to the Assignee thereof either (i) a letter from
Outside Legal Counsel indicating that it may rely upon the opinion letter
delivered by it pursuant to Section 5.1(f)(i) or (ii) an opinion from other
legal counsel reasonably acceptable to the Assignee to the effect of such
opinion letter, in either case dated on or before the effective date of such
assignment. In addition to the other rights provided in this Section 13.8, each
Lender may, without notice to or consent from Agent or the Borrower
Representative, sell participations to one or more Persons in or to all or a
portion of its rights


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and obligations under the Transaction Documents (including all its rights and
obligations with respect to the Notes); provided, however, that, whether as a
result of any term of any Transaction Document or of such participation, (i) no
such participant shall have a commitment, or be deemed to have made an offer to
commit, to fund draws under the Notes hereunder, and, except as provided in the
applicable participation agreement, none shall be liable for any obligation of
such Lender hereunder, (ii) such Lender’s rights and obligations, and the rights
and obligations of the Credit Parties and the Agent and other Lenders towards
such Lender, under any Transaction Document shall remain unchanged and each
other party hereto shall continue to deal solely with such Lender, which shall
remain the holder of the applicable Obligations in the Register, except that
each such participant shall be entitled to the benefit of Section 2.6; provided,
however, that in no case shall a participant have the right to enforce any of
the terms of any Transaction Document, and (iii) the consent of such participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Transaction Document or to exercise or refrain from exercising
any powers or rights such Lender may have under or in respect of the Transaction
Documents (including the right to enforce or direct enforcement of the
Obligations). Each Lender that sells a participation shall, acting solely for
this purpose as a non- fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Notes or
other obligations under the Transaction Documents (the “Participant Register”);
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant's interest in any commitments,
loans, letters of credit or its other obligations under any Transaction
Document) to any Person other than Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related Treasury regulations promulgated
thereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent shall have no responsibility for maintaining a Participant
Register.


Section 13.9 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.


Section 13.10 Survival. The representations, warranties, agreements and
covenants of the Credit Parties and the Lenders contained in the Transaction
Documents shall survive the Fourth Restatement Closing. Each Lender and each
Holder shall be responsible only for its own agreements and covenants hereunder.


Section 13.11 Further Assurances. Each Credit Party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


Section 13.12 Indemnification. In consideration of the Agent’s and each Lender’s
execution and delivery of the Transaction Documents and acquisition of the
Securities hereunder and in addition


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





to all of the Credit Parties’ other obligations under the Transaction Documents,
subject to the 956 Limitations, the Credit Parties shall jointly and severally
defend, protect, indemnify and hold harmless the Agent, each Lender, each other
Holder, each of their respective Affiliates and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by any Credit
Party in this Agreement, any other Transaction Documents, any Bank Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of any
Credit Party contained in this Agreement, any other Transaction Documents, any
Bank Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (c) the present or former status of any Credit
Party as a U.S. real property holding corporation for federal income tax
purposes within the meaning of Section 897 of the Internal Revenue Code of 1986,
as amended, if applicable, (d) the Program and the Requirements and transactions
otherwise contemplated by or further described in the Transaction Documents or
any Bank Transaction Documents, including, without limitation, as a result of
any litigation or administrative proceeding before any court or governmental or
administrative body presently pending or threatened against any Indemnitee as a
result of or arising from the foregoing, (e) the imposition of any Non-Excluded
Taxes imposed on amounts payable under the Transaction Documents paid by such
Indemnitee and any liabilities arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes were correctly or legally asserted, (f)
any improper use or disclosure or unlawful use or disclosure of Customer
Information by a Credit Party or (g) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of any Credit Party) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement, any other Transaction Documents, any Bank Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the Securities, or (iii) the status of such
Lender or Holder as a lender to the Borrowers pursuant to the transactions
contemplated by the Transaction Documents or any Bank Transaction Documents. To
the extent that the foregoing undertakings by the Credit Parties may be
unenforceable for any reason, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. No Credit Party shall
assert, and each waives, any claim against the Indemnitees on any theory of
liability for special, indirect, consequential or punitive damages arising out
of, in connection with or as a result of, this Agreement of any of the other
Transaction Documents or the transactions contemplated hereby or thereby. The
agreements in this Section 13.12 shall survive the payment of the Obligations
and the termination of the Commitments, this Agreement and the other Transaction
Documents and the Bank Transaction Documents.


Section 13.13 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


Section 13.14 Waiver. No failure or delay on the part of the Agent, any Holder
or any Lender


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





in the exercise of any power, right or privilege hereunder or any of the other
Transaction Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.


Section 13.15 Payment Set Aside. To the extent that any of the Credit Parties
makes a payment or payments to the Agent, the Holders or the Lenders hereunder
or pursuant to any of the other Transaction Documents or the Agent, the Holders
or the Lenders enforce or exercise their rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to any of the Credit Parties, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.


Section 13.16 Independent Nature of the Lenders’ and the Holders’ Obligations
and Rights. The obligations of each Lender and each Holder under any Transaction
Document are several and not joint with the obligations of any other Lender or
Holder, and no Lender or Holder shall be responsible in any way for the
performance of the obligations of any other Lender or Holder under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by the Agent, any Lender or Holder pursuant hereto
or thereto, shall be deemed to constitute the Agent, the Lenders and/or the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Agent, the Holders and/or the Lenders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents and each of the
Credit Parties acknowledges that the Agent, the Lenders and the Holders are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Lender and each
Holder confirms that it has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. Each Lender and each Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Lender or Holder to be joined as an additional party in
any proceeding for such purpose.


Section 13.17 Set-off; Sharing of Payments.


(a)Each of Agent, each Lender, each Holder and each Affiliate (including each
branch office thereof) of any of them is hereby authorized, without notice or
demand (each of which is hereby waived by each Credit Party), at any time and
from time to time during the continuance of any Event of Default and to the
fullest extent permitted by applicable Requirements, to set off and apply any
and all deposits (whether general or special, time or demand, provisional or
final) at any time held and other Indebtedness, claims or other obligations at
any time owing by Agent, such Lender, such Holder or any of their respective
Affiliates to or for the credit or the account of any Borrower or any other
Credit Party against any Obligation of any Credit Party now or hereafter
existing, whether or not any demand was made under any






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











Transaction Document with respect to such Obligation and even though such
Obligation may be unmatured. No Lender or Holder shall exercise any such right
of setoff without the prior consent of Agent. Each of Agent, each Lender and
each Holder agrees promptly to notify the Borrower Representative and Agent
after any such setoff and application made by such Lender, Holder or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights under this
Section 13.7(a) are in addition to any other rights and remedies (including
other rights of setoff) that Agent, the Lenders, the Holders or their
Affiliates, may have.


(b)If any Lender or Holder, directly or through an Affiliate or branch office
thereof, obtains any payment of any Obligation of any Credit Party (whether
voluntary, involuntary or through the exercise of any right of setoff or the
receipt of any Collateral or “proceeds” (as defined under the applicable UCC) of
Collateral) other than pursuant to Sections 2.6 or 13.8 and such payment exceeds
the amount such Lender or Holder would have been entitled to receive if all
payments had gone to, and been distributed by, Agent in accordance with the
provisions of the Transaction Documents, such Lender or Holder shall purchase
for cash from other Lenders or Holders such participations in their Obligations
as necessary for such Lender or Holder to share such excess payment with such
Lenders or Holders to ensure such payment is applied as though it had been
received by Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrower Representative,
applied to repay the Obligations in accordance herewith); provided, however,
that (i) if such payment is rescinded or otherwise recovered from such Lender or
Holder in whole or in part, such purchase shall be rescinded and the purchase
price therefor shall be returned to such Lender or Holder without interest and
(ii) such Lender or Holder shall, to the fullest extent permitted by applicable
Requirements, be able to exercise all its rights of payment (including the right
of setoff) with respect to such participation as fully as if such Lender or
Holder were the direct creditor of the applicable Credit Party in the amount of
such participation.


Section 13.18 Reserved.


Section 13.19 Reaffirmation. Anything contained herein to the contrary
notwithstanding, this Agreement is not intended to and shall not serve to effect
a novation of the “Obligations” (as defined in the Third Amended and Restated
Financing Agreement). Instead, it is the express intention of the parties hereto
to reaffirm the indebtedness, obligations and liabilities created under the
Original Financing Agreement (as defined in the Second Amended and Restated
Financing Agreement), the Second Amended and Restated Financing Agreement, the
Third Amended and Restated Financing Agreement and the Notes, which are
evidenced by the Notes and secured by the Collateral. Each Credit Party
acknowledges, ratifies, reaffirms and confirms that the Liens and security
interests granted pursuant to the Security Documents secure the indebtedness,
liabilities and obligations of the Credit Parties to the Agent, the Lenders and
Holders under the Notes, the Original Financing Agreement (as defined in the
Second Amended and Restated Financing Agreement), the Second Amended and
Restated Financing Agreement, and the Third Amended and Restated Financing
Agreement, as amended and restated pursuant to the Notes and this Agreement,
respectively (except that the grants of security interests, mortgages and Liens
under and pursuant to the Security Documents (including previous grants of
security interests, mortgages and Liens under and pursuant to the Security
Documents as defined in the Original Financing Agreement (as defined in the
Second Amended and Restated Financing


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















Agreement), the Second Amended and Restated Financing Agreement, or Third
Amended and Restated Financing Agreement) shall continue unaltered, and each
other Transaction Document (including (a) any Notes previously issued and
outstanding prior to the date hereof and (b) the Transactions Documents as such
term is defined in the Original Financing Agreement (as defined in the Second
Amended and Restated Financing Agreement), the Second Amended and Restated
Financing Agreement, or Third Amended and Restated Financing Agreement) shall
continue in full force and effect in accordance with its terms unless otherwise
amended by the parties thereto, and the parties hereto hereby acknowledge,
ratify, reaffirm and confirm the terms thereof as being in full force and effect
and unaltered by this Agreement), that the term “Obligations” as used in the
Transaction Documents (including the Transactions Documents as such term is
defined in the Original Financing Agreement (as defined in the Second Amended
and Restated Financing Agreement), the Second Amended and Restated Financing
Agreement, or Third Amended and Restated Financing Agreement) (or any other term
used therein to describe or refer to the indebtedness, liabilities and
obligations of the Credit Parties to the Agent and the Lenders and Holders)
includes the indebtedness, liabilities and obligations of the Credit Parties
under this Agreement and the Notes delivered or reaffirmed hereunder, and under
the Notes, the Original Financing Agreement (as defined in the Second Amended
and Restated Financing Agreement), the Second Amended and Restated Financing
Agreement, and the Third Amended and Restated Financing Agreement, as amended
and restated pursuant to the Notes and this Agreement, respectively, as the same
further may be amended, modified, supplemented and/or restated from time to time
and the parties hereto hereby acknowledge, ratify, reaffirm and confirm that all
of such security interests, mortgages and Liens are intended and shall be deemed
and construed to secure to the fullest extent set forth therein all now existing
and hereafter arising Obligations under and as defined in this Agreement, as
hereafter amended, modified, supplemented and/or restated from time to time. The
Transaction Documents and all agreements, instruments and documents executed or
delivered in connection with any of the foregoing shall each be deemed to be
amended to the extent necessary to give effect to the provisions of this Section
13.19. Each reference to the “Financing Agreement” or the “Notes” in any
Transaction Document shall mean and be a reference to this Agreement and the
Notes issued or reaffirmed hereunder, respectively (as each may be further
amended, restated, supplemented or otherwise modified from time to time).
Cross-references in the Transaction Documents to particular section numbers in
the Original Financing Agreement (as defined in the Second Amended and Restated
Financing Agreement), the Second Amended and Restated Financing Agreement, or
Third Amended and Restated Financing Agreement, as applicable, shall be deemed
to be cross-references to the corresponding sections, as applicable, of this
Agreement.


Section 13.20 Release of Agent and Lenders. Notwithstanding any other provision
of this Agreement or any other Transaction Document, each Credit Party
voluntarily, knowingly, unconditionally and irrevocably, with specific and
express intent, for and on behalf of itself, its managers, members, directors,
officers, employees, stockholders, Affiliates, agents, representatives,
auditors, attorneys, successors and assigns, fiduciaries, principals, investment
managers, investors and their respective Affiliates (collectively, the
“Releasing Parties”), hereby fully and completely releases and forever
discharges Agent, each Lender, each Holder, their respective successors and
assigns and their respective directors, officers, agents, employees, advisors,
shareholders, attorneys and Affiliates and any other Person or insurer which may
be responsible or liable for the acts or omissions of any of them, or who


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





may be liable for the injury or damage resulting therefrom (collectively, the
“Released Parties”), of and from any and all actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent,
that any of the Releasing Parties has against any of the Released Parties as of
the date hereof. Each Credit Party acknowledges the foregoing release is a
material inducement to Agent, each Lender’s and each Holder's decision to extend
to Borrowers the financial accommodations hereunder and has been relied upon by
the Agent, each Holder and each Lender in agreeing to purchase the Notes.


Section 13.21 Buy-Out Option. Each Last Out Note Holder hereby agrees that:


(a)at any time on or after the date that the Agent shall have voted in favor of
any waiver, amendment, consent, request or election relating to this Agreement
or any other Transaction Document that requires the affirmative vote of each of
the Last Out Note Holders under Section 13.6 of this Agreement, which
affirmative vote of each of the Last Out Note Holders shall not have been
received (the “Holdout Buy-Out”) (the Last Out Note Holders (who failed to
provide such vote) whose interest in the Fourth Tranche US Last Out Term Notes
that the First Out Note Holders elect to purchase in connection with the Holdout
Buy-Out, each a “Holdout Last Out Note Holder” and collectively, the “Holdout
Last Out Note Holders”), then any of the First Out Note Holders (each, a
“Committed First Out Note Holder” and collectively, the “Committed First Out
Note Holders”) shall have the right by giving a written notice (a “First Out
Committed Buy-Out Notice”; it being understood that the First Out Note Holders
shall have no obligation to send a First Out Committed Buy-Out Notice) to the
Last Out Note Holders to acquire (ratably in proportion to their respective pro
rata shares of the First Out Notes or as shall otherwise be determined by the
Agent) on or before the date that is 10 Business Days after the date of the Last
Out Note Holders’ receipt of such First Out Committed Buy-Out Notice, from the
Last Out Note Holders of the right, title, and interest of the Last Out Note
Holders (or, with respect to the Holdout Buy-Out, of the Holdout Last Out Note
Holders only) in and to the Fourth Tranche US Last Out Term Notes; provided,
however, that if any First Out Note Holder elects not to participate in the
buy-out contemplated by this Section 13.21, any other First Out Note Holder (or
such other Person(s) designated by the Agent) may purchase the ratable portion
of the Fourth Tranche US Last Out Term Notes that such declining First Out Note
Holder otherwise would have been entitled to purchase.


(b)Upon the receipt by the Last Out Note Holders of the First Out Committed
Buy-Out Notice, the Committed First Out Note Holders that have elected to
participate in the buy-out contemplated in this Section 13.21 shall irrevocably
be committed to acquire from the Last Out Note Holders (or, with respect to the
Holdout Buy-Out, from the Holdout Last Out Note Holders only) on the date
specified by the First Out Note Holders in the First Out Committed Buy-Out
Notice (which date shall be within 10 Business Days after receipt by the Last
Out Note Holders of the First Out Committed Buy-Out Notice) all (but not less
than all) of the right, title, and interest of the Last Out Note Holders (or,
with respect to the Holdout Buy-Out, from the Holdout Last Out Note Holders
only) in and to the Fourth Tranche US Last Out Notes by paying to the Last Out
Note Holders (or, with respect to the Holdout Buy-Out, the applicable Holdout
Last Out Note Holder only), in cash a purchase price (the “First Out Purchase
Price”) equal to the sum of:












[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











(i)100% of the outstanding balance with respect to the Fourth Tranche US Last
Out Term Notes (or, with respect to the Holdout Buy-Out, 100% of the Holdout
Last Out Note Holders’ pro rata share of the outstanding balance with respect to
Fourth Tranche US Last Out Term Notes), including, without limitation,
principal, interest accrued and unpaid thereon, and any unpaid fees, to the
extent earned or due and payable in accordance with the Transaction Documents,
and


(ii)all expenses to the extent owing to the Last Out Note Holders (or, with
respect to the Holdout Buy-Out, to the Holdout Last Out Note Holders only) in
accordance with the Transaction Documents;


whereupon the Last Out Note Holders (or, with respect to the Holdout Buy-Out,
the Holdout Last Out Note Holders) shall assign to the Committed First Out Note
Holders who have elected to participate in the buy-out contemplated by this
Section 13.21, without any representation, recourse, or warranty whatsoever
(except that each Last Out Note Holder (or, with respect to the Holdout Buy-Out,
each Holdout Last Out Note Holder) shall warrant to the Committed First Out Note
Holders that (A) the amount quoted by such Last Out Note Holder or such Holdout
Last Out Note Holder (as the case may be) as its portion of the First Out
Purchase Price represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, (B) it owns, or has the right
to transfer to the Committed First Out Note Holders, the rights being
transferred, (C) the assets being transferred will be free and clear of Liens,
and (D) no approval of any Governmental Authority is required for the sale or
transfer of the Fourth Tranche US Last Out Term Notes), its right, title, and
interest with respect to the Fourth Tranche US Last Out Term Notes.


(c)The assignment by the Last Out Note Holders (or, with respect to the Holdout
Buy-Out, the Holdout Last Out Note Holders) of their right, title, and interest
with respect to the Fourth Tranche US Last Out Term Notes shall be at no expense
to the First Out Note Holders. In connection with such assignment, the
applicable Last Out Note Holders (or, with respect to the Holdout Buy-Out, the
Holdout Last Out Note Holders) shall deliver to the First Out Note Holders their
original Fourth Tranche US Last Out Term Notes and shall execute such other
customary documents, instruments, and agreements reasonably necessary to effect
such assignment, whereupon the Last Out Note Holders (or, with respect to the
Holdout Buy- Out, the Holdout Last Out Note Holders) shall be relieved from any
further duties, obligations, or liabilities to the First Out Note Holders
pursuant to this Agreement.


(d)Anything in this Agreement to the contrary notwithstanding, each First Out
Note Holder and each Last Out Note Holder hereby agree that the Committed First
Out Note Holders may (i) subject to the terms of this Agreement, assign and
delegate to any assignee any of the rights and obligations acquired by the First
Out Note Holders as a result of the exercise of their rights pursuant to this
Section 13.21 and (ii) offer the right to each other First Out Note Holder to
participate in such purchase by the First Out Note Holders pursuant to this
Section 13.21 in proportion to their respective pro rata shares of the First Out
Notes.


Section 13.22 Replacement of Lenders and Holders. If any Lender or Holder (other
than a Lender or Holder that is an Affiliate of Agent) fails to approve any
consent, waiver, amendment or other


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





modification to any Transaction Document that (a) requires the approval of all
or all directly affected Lenders and/or Holders, as applicable and (b) has been
approved by the Required Lenders (or Agent on behalf of Required Lenders), the
Borrower Representative (with notice to Agent) or Agent may, at its option, upon
notice to such Lender or Holder and, solely to the extent requested by such
Lender or Holder, delivery to such Lender or Holder of copies of Borrowers’ and
Agent’s executed signature page to such consent, waiver, amendment or
modification (or, to the extent Required Lenders are directly executing such
consent, waiver, amendment or modification, copies of Required Lenders’ executed
signature pages to such consent, waiver, amendment or modification), require
such Lender or Holder (at its sole expense) to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consent required by, Section 13.8), all of its interests, rights and obligations
under this Agreement and the other Transaction Documents (including, without
limitation, all of its Commitment and/or Notes, as applicable) to an Assignee
acceptable to Agent; provided, that such replaced Lender or Holder, as
applicable, shall have received payment of an amount equal to the aggregate
outstanding principal of its Notes, accrued and unpaid interest thereon, accrued
and unpaid fees and all other amounts payable to it hereunder, in each case, as
of the date of such assignment, from such Assignee (to the extent of such
outstanding principal and accrued and unpaid interest and fees) or the
applicable Borrowers (in the case of all other amounts). In the event that a
replaced Lender or Holder does not execute an assignment pursuant to Section
13.8 within five (5) Business Days after receipt by such replaced Lender or
Holder of notice of replacement pursuant to this Section 13.22 and presentation
to such replaced Lender or Holder, as applicable, of an assignment agreement
evidencing an assignment pursuant to this Section 13.22, the Agent shall be
entitled (but not obligated) to execute such an assignment agreement on behalf
of such replaced Lender or Holder, as applicable, and any such assignment
agreement so executed by the replacement Lender or Holder, as applicable, Agent
and, to the extent required by Section 13.8, Borrower Representative, shall be
effective for purposes of this Section 13.22 and Section 13.8. Upon any such
assignment and payment and compliance with the other provisions of Section 13.8,
such replaced Lender or Holder, as applicable, shall no longer constitute a
“Lender” or “Holder”, as the case may be, for purposes hereof; provided, any
rights of such replaced Lender or Holder to indemnification by the Credit
Parties hereunder shall survive.


Section 13.23 Limited Recourse and Non-Petition.


(a)Solely with respect to EF SPV, the Secured Parties (as defined in the US
Security Agreement) shall have recourse only to the proceeds of the realization
of Collateral of EF SPV once the proceeds have been applied in accordance with
the terms of the US Security Agreement (the “Net Proceeds”). If the Net Proceeds
are insufficient to discharge all payments which, but for the effect of this
clause, would then be due (the “Amounts Due”), the obligation of EF SPV shall be
limited to the amounts available from the Net Proceeds and no debt shall be owed
to the Secured Parties by EF SPV for any further sum. The Secured Parties shall
not take any action or commence any proceedings against EF SPV to recover any
amounts due and payable by EF SPV under this Agreement except as expressly
permitted by the provisions of this Agreement. The Secured Parties shall not
take any action or commence any proceedings or petition a court for the
liquidation of EF SPV, nor enter into any arrangement, reorganization or
insolvency proceedings in relation to EF SPV whether under the laws of the
Cayman Islands or other applicable bankruptcy laws until after the later to
occur of the payment of all of the Amounts Due or the application of all of the
Net Proceeds.








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









(b)The Secured Parties hereby acknowledge and agree that EF SPV’s obligations
under the Transaction Documents are solely the corporate obligations of EF SPV,
and that the Secured Parties shall not have any recourse against any of the
directors, officers or employees of EF SPV for any claims, losses, damages,
liabilities, indemnities or other obligations whatsoever in connection with any
transactions contemplated by the Transaction Documents.


[Signature Pages Follow]














































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.
US TERM NOTE BORROWERS:


RISE SPV, LLC, a Delaware limited liability company, as a US Term Note Borrower


By: Elevate Credit, Inc., a Delaware
Corporation, its Sole Member


By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                


EF SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands, as a US Term Note Borrower




By: /s/ Andrew Dean                    
Name:    Andrew Dean                    
Title:    Director                    


UK BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905, as the UK Term Note Borrower


By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                


US LAST OUT TERM NOTE BORROWER:


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower


By:
Elevate Credit, Inc., as Sole Member



By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


GUARANTORS:


ELEVATE CREDIT, INC.
ELASTIC FINANCIAL LLC
ELEVATE DECISION SCIENCES, LLC
RISE CREDIT, LLC
FINANCIAL EDUCATION, LLC
EF FINANCIAL, LLC


By: Elevate Credit, Inc., as Sole Member of each of the above-named entities



By:     /s/ Kenneth E. Rees                
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                


RISE CREDIT SERVICE OF OHIO, LLC
RISE CREDIT SERVICE OF TEXAS LLC


By: RISE Credit, LLC, as Sole Member of each of the above-named entities


By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                


EF MARKETING, LLC


By: EF Financial, LLC, as Sole Member of each of the above-named entity


By: Elevate Credit, Inc., as its Sole Member


By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    President                    
















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.
GUARANTORS (CONT.), EACH AS AN “ELEVATE CREDIT SUBSIDIARY”:




RISE FINANCIAL, LLC
RISE CREDIT OF ALABAMA, LLC
RISE CREDIT OF ARIZONA, LLC
RISE CREDIT OF CALIFORNIA, LLC
RISE CREDIT OF COLORADO, LLC
RISE CREDIT OF DELAWARE, LLC
RISE CREDIT OF FLORIDA, LLC
RISE CREDIT OF GEORGIA, LLC
RISE CREDIT OF IDAHO, LLC
RISE CREDIT OF ILLNOIS, LLC
RISE CREDIT OF KANSAS, LLC
RISE CREDIT OF LOUISIANA, LLC
RISE CREDIT OF MISSISSIPPI, LLC
RISE CREDIT OF MISSOURI, LLC
RISE CREDIT OF NEBRASKA, LLC
RISE CREDIT OF NEVADA, LLC
RISE CREDIT OF NORTH DAKOTA, LLC
RISE CREDIT OF OKLAHOMA, LLC
RISE CREDIT OF SOUTH CAROLINA, LLC
RISE CREDIT OF SOUTH DAKOTA, LLC
RISE CREDIT OF TENNESSEE, LLC
RISE CREDIT OF TEXAS, LLC
RISE CREDIT OF UTAH, LLC
RISE CREDIT OF VIRGINIA, LLC




   
By: RISE SPV, LLC, as Sole Member of each of the above-named entities


By: Elevate Credit, Inc., as its Sole Member




By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                


















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


GUARANTORS (CONT.), EACH AS AN
“ELEVATE CREDIT SUBSIDIARY”:


ELASTIC LOUISVILLE, LLC
ELEVATE ADMIN, LLC
ELASTIC MARKETING, LLC
   
By:
Elastic Financial, LLC, as Sole Member of each of the above-named entities



By:
Elevate Credit, Inc., as its Sole Member



By: /s/ Kenneth E. Rees                    
Name:    Kenneth E. Rees                
Title:    Chief Executive Officer                




































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each party has caused its signature page to this Fourth
Amended and Restated Financing Agreement to be duly executed as of the date
first written above.


AGENT:


VICTORY PARK MANAGEMENT, LLC


By: /s/ Scott R. Zemnick                
Name:     Scott R. Zemnick
Title:     Authorized Signatory




LENDERS:


VPC ONSHORE SPECIALTY FINANCE FUND II, L.P.


By:
VPC Specialty Finance Fund GP II, L.P.

Its:     General Partner


By:
VPC Specialty Finance Fund UGP II, LLC

Its:     General Partner


By:    /s/ Scott R. Zemnick                
Name:    Scott R. Zemnick
Title:    General Counsel


VPC SPECIALTY LENDING INVESTMENTS PLC


By:      Victory Park Capital Advisors, LLC
Its:       Investment Manager


By:      /s/ Scott R. Zemnick                
Name:  Scott R. Zemnick
Title:    General Counsel


































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













SCHEDULE OF LENDERS


1.
US Term Notes





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
 
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                     (312) 902-5495
Facsimile: (312) 577-8964
                     (312) 577-8854
Attention: Mark R. Grossmann
                      Scott E. Lyons
E-mail mg@kattenlaw.com 
                     scott.lyons@kattenlaw.com











[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Opportunities Fund III Onshore, L. P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Investor Fund C, L. P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Investor Fund G-1, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Offshore Unleveraged Private Debt Fund, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
[****]


[****]
[****]
[****]
[****]
[****]


[****]
[****]
[****]
[****]
[****]


[****]
[****]
[****]
[****]
[****]


[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]
[****]































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
 
 
Aggregate Commitment to Fund Draws under US Term Notes as of Fourth Restatement
Closing Date:
$110,000,000.00
Aggregate Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
$240,000,000.00
 























































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









2.


(a)
UK Term Notes (USD)



(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Specialty Opportunities Fund III Onshore, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com





[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Investor Fund B II, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Investor Fund C, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Investor Fund G-1, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com

















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Offshore Unleveraged Private Debt Fund, L.P
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com





















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
 
 
Aggregate Commitment to Fund Draws under UK Term Notes (USD) as of Fourth
Restatement Closing Date: $35,000,000.00
Aggregate Outstanding Principal Amount under UK Term Notes (USD) as of Fourth
Restatement Closing Date: $26,781,600.00
 



































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









(b)
UK Term Notes (GBP)

(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Investments PLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
£252,529.18


£9,747,470.82


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
 
 
Aggregate Commitment to Fund Draws under UK Term Notes (GBP) as of Fourth
Restatement Closing Date: £252,529.18
Aggregate Outstanding Principal Amount under UK Term Notes (GBP) as of Fourth
Restatement Closing Date: £9,747,470.82
 























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















3.    Fourth Tranche US Last Out Term Notes


(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Fund (NE), Ltd.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Special Opportunities Fund III Onshore, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Investor Fund B, LLC
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
VPC Onshore Specialty Finance Fund II, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com







[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





(1)
(2)
(3)
(4)
(5)
Lender/Holder
Address and Facsimile Number
Commitment to Fund Draws under US Term Notes as of Fourth Restatement Closing
Date:
Outstanding Principal Amount under US Term Notes as of Fourth
Restatement Closing:
Legal Representative’s Address and Facsimile Number
VPC Specialty Lending Investments Intermediate, L.P.
150 N. Riverside Plaza
Suite 5200
Chicago, IL 60606
Telephone: 312.705.2786
Facsimile: 312.701.0794 Attention: Scott R. Zemnick
E-mail: szemnick@vpcadvisors.com
[****]
[****]
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com
 
 
Aggregate Commitment to Fund Draws under Fourth Tranche US Last Out Term Notes
as of Fourth Restatement Closing Date: $0.00
Aggregate Outstanding Principal Amount under Fourth Tranche US Last Out Term
Notes as of Fourth Restatement Closing Date: $35,050,000.00
Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, IL 60661
Telephone: (312) 902-5297
                      (312) 902-5495
Facsimile: (312) 577-8964
                      (312) 577-8854
Attention: Mark R. Grossmann
                        Scott E. Lyons
E-mail: mg@kattenlaw.com        
                       scott.lyons@kattenlaw.com



























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









EXHIBIT A-1


FORM OF SENIOR SECURED US TERM NOTE




_______ ___, 201_                         Principal: U.S. $_______


FOR VALUE RECEIVED, RISE SPV, LLC, a Delaware limited liability company and EF
SPV, LTD., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (together, the “US Term Note Borrowers”) hereby
jointly and severally promise to pay to    or its registered assigns (the
“Holder”) the amount set out above as the Principal or, if less, the aggregate
unpaid outstanding principal amount under this Note pursuant to the terms of
that certain Fourth Amended and Restated Financing Agreement, dated as of
October 15, 2018, by and among the US Term Note Borrowers, the other Borrowers
party thereto, the other Credit Parties party thereto, Victory Park Management,
LLC, as administrative agent and collateral agent (in such capacity, the
“Agent”) and the Lenders party thereto (together with all exhibits and schedules
thereto and as may be amended, restated, modified and supplemented from time to
time the “Financing Agreement”). The US Term Note Borrowers hereby jointly and
severally promise to pay accrued and unpaid interest and Prepayment Premium, if
any, on the aggregate outstanding principal amount under this Note (as defined
below) on the dates, rates and in the manner provided for in the Financing
Agreement. This Senior Secured Term Note (including all Senior Secured US Term
Notes issued in exchange, transfer, or replacement hereof, this “Note”) is one
of the Senior Secured US Term Notes issued pursuant to the Financing Agreement
(collectively, the “Notes”). Capitalized terms used and not defined herein are
defined in the Financing Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to each US Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement.


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, each US
Term Note Borrower may treat the person in whose name this Note is registered as
the




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











owner hereof for the purpose of receiving payment and for all other purposes,
and no US Term Note Borrower will be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND EACH US TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]




















































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















2
IN WITNESS WHEREOF, each US Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


US TERM NOTE BORROWERS:


RISE SPV, LLC, a Delaware limited liability company


By: Elevate Credit, Inc., a Delaware Corporation, its Sole Member


By:____________________________
Name:__________________________
Title:___________________________


EF SPV, LTD, an exempted company incorporated with limited liability under the
laws of the Cayman Islands




By:____________________________
Name:__________________________
Title:___________________________














































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







EXHIBIT A-2(a)


FORM OF SENIOR SECURED UK TERM NOTE (USD)




________ ____, 201_                                 Note # / / -




Principal: U.S. $_______


FOR VALUE RECEIVED, ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated
under the laws of England with number 05041905 (the “UK Term Note Borrower”)
hereby promises to pay to    or its registered assigns (the “Holder”) the amount
set out above as the Principal or, if less, the aggregate unpaid outstanding
principal amount under this Note pursuant to the terms of that certain Fourth
Amended and Restated Financing Agreement, dated as of October 15, 2018, by and
among the UK Term Note Borrower, the other Borrowers party thereto, the other
Credit Parties party thereto, Victory Park Management, LLC, as administrative
agent and collateral agent (in such capacity, the “Agent”) and the Lenders party
thereto (together with all exhibits and schedules thereto and as may be amended,
restated, modified and supplemented from time to time the “Financing
Agreement”). The UK Term Note Borrower hereby promises to pay accrued and unpaid
interest and Prepayment Premium, if any, on the aggregate outstanding principal
amount under this Note (as defined below) on the dates, rates and in the manner
provided for in the Financing Agreement. This Senior Secured UK Term Note (USD)
(including all Senior Secured UK Term Notes (USD) issued in exchange, transfer,
or replacement hereof, this “Note”) is one of the Senior Secured UK Term Notes
(USD) issued pursuant to the Financing Agreement (collectively, the “Notes”).
Capitalized terms used and not defined herein are defined in the Financing
Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the UK Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement; provided, this Note may not be offered,
sold or delivered, directly or indirectly, within the United Kingdom or to, or
for the account or benefit of a Person within the United Kingdom. No transfer of
Notes made in breach of this restriction will be registered by the UK Term Note
Borrower


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









instrument of transfer duly executed, by the registered Holder hereof or such
Holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the UK Term Note Borrower may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the UK Term
Note Borrower will not be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE UK TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]












































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













5
IN WITNESS WHEREOF, the UK Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


UK TERM NOTE BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD.,
a company incorporated under the laws of England with number 05041905


By:____________________________
Name:__________________________
Title:___________________________










































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







EXHIBIT A-2(b)


FORM OF SENIOR SECURED UK TERM NOTE (GBP)




________ ____, 201_                                 Note # / / -




Principal: GBP £________


FOR VALUE RECEIVED, ELEVATE CREDIT INTERNATIONAL LTD., a
company incorporated under the laws of England with number 05041905 (the “UK
Term Note
Borrower”) hereby promises to pay to    or its registered assigns (the “Holder”)
the amount set out above as the Principal or, if less, the aggregate unpaid
outstanding principal amount under this Note pursuant to the terms of that
certain Fourth Amended and Restated Financing Agreement, dated as of October 15,
2018, by and among the UK Term Note Borrower, the other Borrowers party thereto,
the other Credit Parties party thereto, Victory Park Management, LLC, as
administrative agent and collateral agent (in such capacity, the “Agent”) and
the Lenders party thereto (together with all exhibits and schedules thereto and
as may be amended, restated, modified and supplemented from time to time the
“Financing Agreement”). The UK Term Note Borrower hereby promises to pay accrued
and unpaid interest and Prepayment Premium, if any, on the aggregate outstanding
principal amount under this Note (as defined below) on the dates, rates and in
the manner provided for in the Financing Agreement. This Senior Secured UK Term
Note (GBP) (including all Senior Secured UK Term Notes (GBP) issued in exchange,
transfer, or replacement hereof, this “Note”) is one of the Senior Secured UK
Term Notes (GBP) issued pursuant to the Financing Agreement (collectively, the
“Notes”). Capitalized terms used and not defined herein are defined in the
Financing Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the UK Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement; provided, this Note may not be offered,
sold or delivered, directly or indirectly, within the United Kingdom or to, or
for the account or benefit of a Person within the United Kingdom. No transfer of
Notes made in breach of this restriction will be registered by the UK Term Note
Borrower


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written






[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











instrument of transfer duly executed, by the registered Holder hereof or such
Holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the UK Term Note Borrower may
treat the person in whose name this Note is registered as the owner hereof for
the purpose of receiving payment and for all other purposes, and the UK Term
Note Borrower will not be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE UK TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF THIS
NOTE OR ANY OTHER TRANSACTION DOCUMENT.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]










































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















8
IN WITNESS WHEREOF, the UK Term Note Borrower has caused this Note to be duly
executed as of the date set out above.


UK TERM NOTE BORROWER:


ELEVATE CREDIT INTERNATIONAL LTD.,
a company incorporated under the laws of England with number 05041905




By:____________________________
Name:__________________________
Title:___________________________
    




































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





EXHIBIT A-3


[Reserved]
























































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





EXHIBIT A-4


FORM OF SENIOR SECURED FOURTH TRANCHE US LAST OUT TERM NOTE




_________ ____, 201_                             Note # / / -




Principal: U.S. $________    


FOR VALUE RECEIVED, ELEVATE CREDIT SERVICE, LLC, a Delaware
limited liability company (the “US Last Out Term Note Borrower”) hereby promises
to pay to
____________ or its registered assigns (the “Holder”) the amount set out above
as the Principal or, if less, the aggregate unpaid outstanding principal amount
under this Note pursuant to the terms of that certain Fourth Amended and
Restated Financing Agreement, dated as of October 15, 2018, by and among the US
Last Out Term Note Borrower, the other Borrowers party thereto, the other Credit
Parties party thereto, Victory Park Management, LLC, as administrative agent and
collateral agent (in such capacity, the “Agent”) and the Lenders party thereto
(together with all exhibits and schedules thereto and as may be amended,
restated, modified and supplemented from time to time the “Financing
Agreement”). The US Last Out Term Note Borrower hereby promises to pay accrued
and unpaid interest and Prepayment Premium and Yield Maintenance Premium, if
any, on the aggregate outstanding principal amount under this Note (as defined
below) on the dates, rates and in the manner provided for in the Financing
Agreement. This Senior Secured Fourth Tranche US Last Out Term Note (including
all Senior Secured Fourth Tranche US Last Out Term Notes issued in exchange,
transfer, or replacement hereof, this “Note”) is one of the Senior Secured
Fourth Tranche US Last Out Term Notes issued pursuant to the Financing Agreement
(collectively, the “Notes”). Capitalized terms used and not defined herein are
defined in the Financing Agreement.


This Note is subject to optional redemption and mandatory prepayment on the
terms specified in the Financing Agreement, but not otherwise. At any time an
Event of Default exists, the aggregate outstanding principal amount under this
Note, together with all accrued and unpaid interest and any applicable premium
due, if any, may be declared or otherwise become due and payable in the manner,
at the price and with the effect, all as provided in the Financing Agreement.


All payments in respect of this Note are to be made in lawful money of the
United States of America at the Agent’s office in Chicago, Illinois or at such
other place as the Agent or the Holder shall have designated by written notice
to the US Last Out Term Note Borrower as provided in the Financing Agreement.


This Note may be offered, sold, assigned or transferred by the Holder as
provided in the Financing Agreement.


This Note is a registered Note and, as provided in the Financing Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
Holder hereof or such Holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the US Last Out Term Note Borrower may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the US Last Out Term Note
Borrower will not be affected by any notice to the contrary.


This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note and all disputes arising hereunder shall be governed by, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The parties hereto (a) agree that any legal action or
proceeding with respect to this Note or any other agreement, document, or other
instrument executed in connection herewith, shall be brought in any state or
federal court located within Wilmington, Delaware, (b) irrevocably waive any
objections which either may now or hereafter have to the venue of any suit,
action or proceeding arising out of or relating to this Note, or any other
agreement, document, or other instrument executed in connection herewith,
brought in the aforementioned courts, and (c) further irrevocably waive any
claim that any such suit, action, or proceeding brought in any such court has
been brought in an inconvenient forum.


THE HOLDER AND THE US LAST OUT TERM NOTE BORROWER IRREVOCABLY WAIVE THE RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY PROVISION OF
THIS NOTE OR ANY OTHER TRANSACTION DOCUMENT.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]


















































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













12
IN WITNESS WHEREOF, the US Last Out Term Note Borrower has caused this Note to
be duly executed as of the date set out above.
US LAST OUT TERM NOTE BORROWER:
 
ELEVATE CREDIT SERVICES, LLC, a
Delaware limited liability company




By:____________________________
Name:__________________________
Title:___________________________












































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





EXHIBIT B


[Reserved]


























































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF SECRETARY’S AND INCUMBENCY CERTIFICATE OF
________________________




The undersigned hereby certifies that he is the Secretary of _________________,
a
______________ _____________ (the “Company”), and that [he/she] makes this
certificate on behalf of the Company, in connection with and pursuant to that
certain Fourth Amended and Restated Financing Agreement (the “Financing
Agreement”), dated as of October 15, 2018, by and among Elevate Credit, Inc., a
Delaware corporation, RISE SPV, LLC, a Delaware limited liability company,
Elevate Credit International Ltd., a company incorporated under the laws of
England, EF SPV, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands, and Elevate Credit Service, LLC
(collectively as the “Borrowers”), the Guarantors party thereto and Victory Park
Management, LLC, as administrative agent and collateral agent for the Lenders
and the Holders, each as defined therein, (in such capacity, the “Agent”) as
follows:


1.
Attached hereto as Exhibit A is a true and complete certified copy of the
[Certificate of Incorporation/Formation] of the Company and all amendments
thereto (the “Charter”), in full force and effect on and as of the date hereof,
and the Charter has not otherwise been amended, modified or repealed, and no
proceedings for the amendment, modification or rescission thereof are pending or
contemplated, and no other amendment or other document relating to or affecting
the Charter has been filed in the office of [the Secretary of State of
Delaware][applicable office] as of the date hereof, and no action has been taken
by the Company, its members, managers or officers in contemplation of the filing
of any such amendment or other document or in contemplation of the liquidation
or dissolution of the Company.



2.
Attached hereto as Exhibit B is a true and complete copy of the
[Bylaws/Operating Agreement] of the Company (the “[Bylaws/Operating
Agreement]”), and such [Bylaws/Operating Agreement] remain in full force and
effect as of the date hereof, and no proceedings for the amendment, modification
or rescission thereof are pending or contemplated.



3.
Attached hereto as Exhibit C are true, complete and correct copy of certain
resolutions duly adopted by the Board of Directors of the Company, relating to,
among other things, the authorization, execution, delivery and performance of
the Financing Agreement and all other Transaction Documents (as defined therein)
to be executed in connection therewith and the consummation of the transactions
contemplated thereby and therein. All such resolutions are in full force and
effect on the date hereof in the form in which adopted without amendment,
modification or revocation, and no other resolutions or action by the Board of
Directors of the Company or any committee thereof have been adopted relating to
the authorization, execution, delivery and performance of the Financing
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated thereby and therein.









[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









4.
Attached hereto as Exhibit D is a true and correct copy of applicable
certificate of existence and good standing issued by the appropriate
governmental official in the State of [Incorporation/Formation] of the Company.
As of the Fourth Restatement Closing Date, (a) the Company is in existence and
in corporate and tax good standing in each jurisdiction where the Company is
incorporated, (b) the Company does not owe franchise taxes or other taxes
required to maintain their corporate existence and no franchise tax reports are
due, and (c) no proceedings are pending for forfeiture of the Company’s Charters
or for its dissolution either voluntarily or, to my knowledge, involuntarily.













































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







5.
Set forth below are the names of each elected or appointed officer of the
Company executing the Financing Agreement, the other Transaction Documents and
the certificates or instruments furnished pursuant thereto, and set forth
opposite the name of each officer is the position held by such officer and
genuine signature of such officer:







NAME
TITLE
SIGNATURE
 
 
 
 
 
 
 
 
 







[signature page to follow]












































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the ____ day of___________, 2018.


By:____________________________
Name:__________________________
Title: Secretary








I,_______________, as the __________________ of the Company and the
Subsidiaries, do hereby certify on behalf of the Company that _________________
is the duly and appointed, qualified and acting Secretary of the Company and
that the signature set forth above is the genuine signature of such person.


IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
as of the date first written above.




By:____________________________
Name:__________________________
Title:___________________________
    




















































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF OFFICER’S CERTIFICATE
        [_______], 2018
The undersigned, being the duly appointed [__________] of ELEVATE CREDIT
SERVICE, LLC, a Delaware limited liability company (the “Borrower
Representative”), hereby represents, warrants and certifies, in his capacity as
[__________] of the Borrower Representative, to the Agent, the Holders and the
Lenders pursuant to Section 5.1(i) of the Fourth Amended and Restated Financing
Agreement, dated as of the date hereof, by and among the Borrower
Representative, US Term Note Borrowers, the other Borrowers party thereto, the
Guarantors party thereto, the Lenders identified therein and Victory Park
Management, LLC, as administrative and collateral agent for the Lenders and the
Holders (as amended, restated, supplemented or otherwise modified from time to
time, the “Financing Agreement”), as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Financing
Agreement):


1.
The representations and warranties made by the Credit Parties in the Transaction
Documents are true and correct in all material respects (without duplication of
any materiality qualifiers) as of the date hereof (except for representations
and warranties that speak as of a specific date, which are true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such specific date);



2.
The Credit Parties have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by them on or prior to the date
hereof;



3.
The conditions to the Fourth Restatement Closing specified in Section 5.1 of the
Financing Agreement have been satisfied;



4.
No action has been taken with respect to any merger, consolidation, liquidation
or dissolution of the Credit Parties, or with respect to the sale of
substantially all of their assets, nor is any such action pending or
contemplated;



5.
Since the Diligence Date, there has been no change which has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;



6.
No Event of Default (or event or circumstance that, with the passage of time,
the giving of notice, or both, would become an Event of Default) has occurred
and is continuing or will result from the issuance of the Notes at the Fourth
Restatement Closing; and











7.
Attached hereto as Exhibit A are true, correct and complete copies of the
documents listed below and such documents have not been rescinded, modified or
amended



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





and remain in full force and effect as of the date hereof:


(a)
Form Consumer Loan Agreements; and



(b)
Facility Agreements.



[Remainder of Page Intentionally Left Blank; Signature Page Follows]


















































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this certificate in his
capacity as [_________] of the Borrower Representative, as of the date first
written above.






By:____________________________
Name:__________________________
Title:___________________________
















































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









Exhibit A to Officer’s Certificate


See attached.






































































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







EXHIBIT E


FORM OF COMPLIANCE CERTIFICATE


Reference is made to that certain Fourth Amended and Restated Financing
Agreement, dated as of October 15, 2018 (as modified, amended, extended,
restated, amended and restated or supplemented from time to time, the “Financing
Agreement”) by and among Rise SPV, LLC, a Delaware limited liability company
(“Rise SPV”), EF SPV, Ltd., an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“EF SPV”; together with Rise
SPV, the “US Term Note Borrowers”), Elevate Credit International Ltd., a company
incorporated under the laws of England with number 05041905 (the “UK Borrower”),
as the UK Borrower, Elevate Credit Service, LLC, a Delaware limited liability
company, as the US Last Out Term Note Borrower (“Elevate Credit” or the “US Last
Out Term Note Borrower”; the US Term Note Borrowers, the UK Borrower and the US
Last Out Term Note Borrower, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors from time to time party thereto, the lenders listed
on the Schedule of Lenders attached thereto (each individually, a “Lender” and
collectively, the “Lenders”) and Victory Park Management, LLC, as administrative
agent and collateral agent (the “Agent”) for the Lenders and the Holders (as
defined therein). This certificate (this “Certificate”), together with
supporting calculations attached hereto, is delivered to the Agent pursuant to
the terms of Section 8.2(c) of the Financing Agreement. Capitalized terms used
but not otherwise defined herein shall have the meaning set forth in the
Financing Agreement.


Enclosed herewith is a copy of the financial statements that are required to be
delivered pursuant to Section 8.2( ) of the Financing Agreement for the
[calendar month] [Fiscal Year] ending as of [date of end of period] (the
“Computation Date”), which (i) are in accordance with the books and records of
the Credit Parties, which have been maintained in such a manner as to permit the
preparation of consolidated financial statements in accordance with GAAP, and
(ii) are true and correct and fairly present in accordance with GAAP, the
financial condition and results of operations of the Credit Parties and their
Subsidiaries as of the Computation Date and for the period covered thereby,
subject solely in the case of financial statements delivered pursuant to Section
8.2(a) of the Financing Agreement, to normal year-end adjustments and absence of
footnote disclosure.


I, [Name of Officer], [Title of Officer] of the Borrower Representative, do
hereby certify in such capacity, on behalf of the Credit Parties, that (i) I
have not become aware of any Event of Default or event or circumstance that,
with the passage of time, the giving of notice, or both, would become an Event
of Default that has occurred and is continuing, (ii) the Credit Parties are in
compliance with each covenant set forth in Section 8 of the Financing Agreement
and each representation and warranty contained in Section 7 of the Financing
Agreement is true and correct in all material respects (without duplication of
any materiality qualifiers contained therein) as though made on such date
(except for representations and warranties that speak as of a specific date,
which representations and warranties were true and correct in all material
respects (without duplication of any materiality qualifiers contained therein)
as of such specific date) and




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













(iii) the amounts and computations set forth on Schedule A attached hereto are
true and correct. [If an Event of Default exists, provide a description of it
and the steps, if any, being taken to cure it.]


[Signature Page Follows]


























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has signed this Certificate as of this
________ day of ________, 201_.


ELEVATE CREDIT SERVICE, LLC, as Borrower
Representative




By:____________________________
Name:__________________________
Title:___________________________
        




















































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













SCHEDULE A


A.
Section 8.1(a) - Loan to Value Ratio



1.
Outstanding principal amount of the First Out Notes as        $__________

of the date of determination


2.
Aggregate outstanding principal amount of Current        $__________

Consumer Loans as of the date of determination


3.
Maximum Loan to Value Ratio in effect as of the date        $__________

of determination in accordance with Section 8.1(a) of
Financing Agreement*


4.
Product of amounts under 2 + 3                    $__________



5.
Aggregate    unrestricted    (it    being    agreed    and        
____________    

acknowledged that cash collateral securing surety bonds and letters of credit
posted or maintained by the Credit Parties shall be deemed to be “restricted”)
cash and Cash Equivalent Investments of the Credit Parties with respect to which
Agent shall have a perfected Lien, in each case, as of the date of determination


6.
Total Value (“Borrowing Base”) (Sum of amounts        ____________        

under 4 + 5)


Compliance (i.e. greater than or equal to 1.00 to 1.00?):    [YES/NO]


* Refer to Section 8.1(a) of Financing Agreement for a determination of the
Maximum Loan to Value Ratio as of the date of measurement.


B.
Section 8.1(b) - Charge Off Rate



1.
Ratio of (i) the outstanding principal balance of            ____________    

Consumer Loans that have a principal payment that became one or more days past
due but not greater than 30 days past due in the calendar month that was two
full calendar months preceding the calendar month that includes such date of
determination to (ii) the outstanding principal balance of Consumer Loans that
do not have a principal payment that became past due as of the last day of the
calendar month that was three full calendar months preceding the calendar month
that


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





includes such date of determination










2.
Ratio of (i) the outstanding principal balance of            ____________    

Consumer Loans that have a principal payment that became 31 or more days past
due but not greater than 60 days past due in the calendar month that was one
full calendar months preceding the calendar month that includes such date of
determination to (ii) the outstanding principal balance of Consumer Loans that
have a principal payment that became one or more days past due but not greater
than 30 days past due as of the last day of the calendar month that was two full
calendar months preceding the calendar month that includes such date of
determination


3.
Ratio of (i) the outstanding principal balance of            ____________    

Consumer Loans that have a principal payment that became 61 or more days past
due but not greater than 90 days past due in the calendar month that includes
such date of determination to (ii) the outstanding principal balance of Consumer
Loans that have a principal payment that became 31 or more days past due but not
greater than 60 days past due as of the last day of the calendar month that was
one full calendar month preceding the calendar month that includes such date of
determination


4.
Charge Off Rate (Amount under 1 multiplied by            ____________    

amounts under 2 and 3)


5.
Maximum Charge Off Rate for any one month                20%
Compliance:                            [YES/NO]

























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





















C.
Section 8.1(c) - First Payment Default Rate



1.
Outstanding principal balance of Consumer Loans that        $__________

have their first principal payment become one or more
days past due but not greater than 30 days past due in the calendar month that
includes such date of determination


2.
Outstanding principal balance of Consumer Loans that        $__________

do not have their first principal payment become past
due in the calendar month that includes such date of determination


3.
First Payment Default Rate (Amount under 1 divided by        ____________    

amount under 2)


4.
Maximum First Payment Default Rate for any one

calendar month                                20%


5.
Maximum First Payment Default Rate for two months

during any three month period                        17.5%




Compliance:                        [YES/NO]


























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------























D.
Section 8.1(d) - Corporate Cash



1.
Lowest sum of unrestricted cash and Cash Equivalent        $__________

Investments of Elevate Credit Parent and all other
Credit Parties (other than the US Term Note Borrowers, the UK Borrower and the
US Last Out Term Note Borrower) with respect to which Agent has a perfected Lien
since the date of most recently delivered Certificate


2.
Minimum aggregate cash balance required            $5,000,000
Compliance:                            [YES/NO]





















































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











E.
Section 8.1(e) - Book Value of Equity



1.
Total assets of the Credit Parties and their Subsidiaries        $__________

as of date of determination


2.
Less intangible assets of the Credit Parties and their        $__________

Subsidiaries as of date of determination


3.
Less total liabilities of the Credit Parties and their        $__________

Subsidiaries as of date of determination


4.
Book Value of Equity (Amount under 1 minus amount        $__________

under 2 minus amount under 3)


5.
Minimum required Book Value of Equity                $5,000,000
Compliance:                            [YES/NO]







































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







EXHIBIT F


FORM OF NOTICE OF BORROWING


Victory Park Management, LLC,
as Agent under the Financing Agreement described below


______________,____


Ladies and Gentlemen:    


Reference is made to that certain Fourth Amended and Restated Financing
Agreement, dated as of October 15, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Financing
Agreement”), among Rise SPV, LLC, a Delaware limited liability company (“Rise
SPV”), EF SPV, Ltd., an exempted company incorporated with limited liability
under the laws of the Cayman Islands (“EF SPV”; together with Rise SPV, the “US
Term Note Borrowers”), Elevate Credit International Ltd., a company incorporated
under the laws of England with number 05041905 (the “UK Borrower”), as the UK
Borrower, Elevate Credit Service, LLC, a Delaware limited liability company, as
the US Last Out Term Note Borrower (“Elevate Credit” or the “US Last Out Term
Note Borrower”; the US Term Note Borrowers, the UK Borrower and the US Last Out
Term Note Borrower, each a “Borrower” and collectively, the “Borrowers”), the
Guarantors from time to time party thereto, Victory Park Management, LLC, as
Agent for the Lenders and the Holders, and the Lenders signatory thereto from
time to time. Capitalized terms used but not otherwise defined in this letter
shall have the meanings given to such terms in the Financing Agreement.


The Borrower Representative, on behalf of the applicable Borrower, hereby gives
you irrevocable notice, pursuant to Section 2.1 of the Financing Agreement of
such Borrower’s request of a drawn under the Notes (the “Proposed Draw”) under
the Financing Agreement and, in that connection, sets forth the following
information:


a.The Proposed Draw is being made under the    _____________ Notes [by [Rise SPV
/ EF SPV]]1.


b.
The amount of the Proposed Draw is $_____________2 under the

____________ Notes;


c.
The date of the Proposed Draw is_____________, _____3

(the “Draw Date”); and






1
Include only for borrowings under the US Term Notes and specify to which US Term
Note Borrower the borrowing should be attributed.

2 Must be in increments of not less than $100,000.
3 Must be a Permitted Draw Date.


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











31


d.The proceeds of the Proposed Draw shall be disbursed in accordance with the
instructions set forth on Exhibit A attached hereto.


[The undersigned hereby certifies that attached hereto as Exhibit B is a true
and correct calculation (which calculation shall be in form and substance
reasonably acceptable to the Agent) of the Borrowing Base of the Borrower as of
a date no earlier than the end of the most recently ended fiscal month and no
later than the day immediately preceding the Draw Date.]


The undersigned hereby certifies that the following statements are true and
correct on the date hereof and will be true and correct on the Draw Date, both
before and after giving effect to the Proposed Draw:


i.The representations and warranties by each Credit Party contained in the
Financing Agreement and in each other Transaction Document are true and correct
in all material respects (without duplication of any materiality qualifiers) as
of the Draw Date (subject to such updates to the Schedules, if any, as are
approved by the Agent in its reasonable discretion), except to the extent that
such representation or warranty expressly relates to an earlier date, including
the Fourth Restatement Closing Date (in which event such representations and
warranties were true and correct in all material respects (without duplication
of any materiality qualifiers) as of such earlier date);


ii.No Event of Default or event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default has occurred and is continuing
or would result after giving effect to such Proposed Draw;


iii.After giving effect to such draw or issuance, as applicable, (A) the
aggregate outstanding principal amount of the First Out Notes would not exceed
the Maximum First Out Note Balance, (B) with respect to a draw under the US Term
Notes, the aggregate outstanding principal amount of the US Term Notes would not
exceed the Maximum US Term Note Commitment, (C) with respect to a draw under the
UK Term Notes, the aggregate outstanding principal amount of the UK Term Notes
would not exceed the Maximum UK Term Note Commitment, (D) with respect to a draw
under the US Last Out Term Notes, the aggregate outstanding principal amount of
the US Last Out Term Notes would not exceed the Maximum US Last Out Term Note
Commitment and (E) with respect to a draw under the Fourth Tranche US Last Out
Term Notes, the aggregate outstanding principal amount of the Fourth Tranche US
Last Out Term Notes would not exceed the Maximum Fourth Tranche US Last Out Term
Note Commitment;




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





iv.
The Draw Date is a Permitted Draw Date; and



v.After giving effect to the Proposed Draw, the Debt-to-Equity Ratio of each
Borrower is not more than 9-to-1.






[Balance of page intentionally left blank; signature page follows.]




























































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









ELEVATE CREDIT SERVICE, LLC, a
Delaware limited liability company, as the Borrower Representative




By:____________________________
Name:__________________________
Title:___________________________












































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







Exhibit A


Instructions for Disbursement of Proceeds
[Insert]




















































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









[Exhibit B


Calculation of Borrowing Base of Borrower Borrowing Base as of ___________,
201_4 


A.
the aggregate balance of the Current Consumer        $__________

Loans on such date multiplied by the Maximum
Loan to Value Ratio in effect as of such date in accordance with Section 8.1(a)
of the Financing Agreement


B.
Maximum Loan to Value Ratio in effect as of such        $__________

date in accordance with Section 8.1(a) of the
Financing Agreement


C.
Product of amounts under 1 and 2                $__________





D.
Aggregate    unrestricted    (it being agreed and            $__________

acknowledged that cash collateral securing surety
bonds and letters of credit posted or maintained by the Credit Parties shall be
deemed to be “restricted”) cash and Cash Equivalent Investments of the Credit
Parties with respect to which Agent shall have a perfected Lien as of the date
of determination (for purposes of clarification, unrestricted cash includes all
cash of the Credit Parties that is being held by an ACH provider prior to
remittance to a Credit Party)


E.
Borrowing Base (Sum of C and D above)            $__________]



































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





4 To be a date no earlier than the end of the most recently ended fiscal month
and no later than the day immediately preceding the Draw Date.


EXHIBIT G JOINDER AGREEMENT


This JOINDER AGREEMENT (this “Joinder Agreement”) dated as of _______, 201_ is
executed by the undersigned for the benefit of Victory Park Management, LLC, as
administrative agent and collateral agent (the “Agent”) for the Lenders and the
Holders (as defined therein) in connection with that certain Fourth Amended and
Restated Financing Agreement dated as of October 15 2018 among Rise SPV, LLC, a
Delaware limited liability company (“Rise SPV”), EF SPV, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(“EF SPV”; together with Rise SPV, the “US Term Note Borrowers”), Elevate Credit
International Ltd., a company incorporated under the laws of England with number
05041905, as the UK Borrower (the “UK Borrower”), Elevate Credit Service, LLC, a
Delaware limited liability company, as the US Last Out Term Note Borrower
(“Elevate Credit” or the “US Last Out Term Note Borrower”; the US Term Note
Borrowers, the UK Borrower and the US Last Out Term Note Borrower, each a
“Borrower” and collectively, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders party thereto and the Agent (as amended, supplemented
or modified from time to time, the “Financing Agreement”), that certain Amended
and Restated Pledge and Security Agreement dated as of October 15, 2018 among
the Borrowers, the other Guarantors party thereto and the Agent (as amended,
supplemented or modified from time to time, the “Pledge and Security Agreement”)
and that certain letter agreement dated as of January 30, 2014 among the
Borrower, the other Assignors party thereto and the Agent (as amended,
supplemented or modified from time to time, the “Collateral Assignment”).
Capitalized terms not otherwise defined herein are being used herein as defined
in the Financing Agreement.


The signatory hereto is required to execute this Joinder Agreement pursuant to
Section 8.24
of the Financing Agreement.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees as follows:


1.The undersigned expressly assumes all the obligations of (a) a Guarantor and a
Credit Party under the Financing Agreement, (b) an Obligor under the Pledge and
Security Agreement and (c) an Assignor under the Collateral Assignment and
agrees that such Person is
(x) a Guarantor and a Credit Party under the Financing Agreement and bound as a
Guarantor and a Credit Party under the terms of the Financing Agreement, (y) an
Obligor under the Pledge and Security Agreement and bound as an Obligor under
the terms of the Pledge and Security Agreement and (z) an Assignor under the
Collateral Assignment and bound as an Assignor under the terms of the Collateral
Agreement, in each case, as if it had been an original signatory to the
Financing Agreement, the Pledge and Security Agreement and the Collateral
Assignment. Without limiting the generality of the foregoing, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations,


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





the undersigned hereby mortgages, pledges and hypothecates to the Agent for the
benefit of the Secured Parties, and grants to the Agent for the benefit of the








Secured Parties, a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned subject to the
provisions of the Financing Agreement, the Pledge and Security Agreement and the
Collateral Assignment.


2.The information set forth in Annex 1-A to this Joinder Agreement is hereby
added to the information set forth in Schedules A through G to the Pledge and
Security Agreement.


3.The undersigned’s address and fax number for notices under the Financing
Agreement, the Pledge and Security Agreement and the Collateral Assignment shall
be the address and fax number set forth below its signature to this Joinder
Agreement.


4.This Joinder Agreement shall be deemed to be part of, and a modification to,
the Financing Agreement, the Pledge and Security Agreement and the Collateral
Assignment and shall be governed by all the terms and provisions of the
Financing Agreement, the Pledge and Security Agreement and the Collateral
Assignment, which shall continue in full force and effect as modified hereby as
a valid and binding agreement of the undersigned enforceable against such person
or entity. The undersigned hereby waives notice of Agent’s acceptance of this
Joinder Agreement. The undersigned will deliver an executed original of this
Joinder Agreement to Agent.


5.The undersigned hereby represents and warrants that each of the
representations and warranties contained in the Financing Agreement, the Pledge
and Security Agreement and the Collateral Assignment applicable to it is true
and correct in all material respects (without duplication of any materiality
qualifiers) on and as the date hereof as if made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects (without duplication of any materiality qualifiers) as of
such earlier date.


[Signature Page Follows]








[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


[NEW CREDIT PARTY]




By:____________________________
Name:__________________________
Title:___________________________




Address:________________________
________________________
Attn:_____________________
Fax:______________________    












































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------















ANNEX 1-A


SCHEDULES TO PLEDGE AND SECURITY AGREEMENT


See attached.












































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













SCHEDULE A
Principal Places of Business and Other Collateral Locations of Obligors


1.
Chief Executive Office



2.
Other Collateral Locations











































































SCHEDULE B
Recording Jurisdiction














































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

















SCHEDULE C
Commercial Tort Claims








































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

























SCHEDULE D
Pledged Companies
























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------























SCHEDULE E
Pledged Equity


Obligor
Pledged Company
Percent of Pledged Interests
Certificate No. of Pledged Interests
Pledged Interests as
% of Total Issued and Outstanding of Pledged Company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

































SCHEDULE F
Controlled Accounts
















































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







































SCHEDULE G
Motor Vehicles


























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









































EXHIBIT H


INDEX OF CLOSING DOCUMENTS


=========================================


VICTORY PARK - ELEVATE CREDIT, INC.
FOURTH AMENDED AND RESTATED ELEVATE TRANSACTION


by and among


RISE SPV, LLC, a Delaware limited liability company, and EF SPV, Ltd., an
exempted company incorporated with limited liability under the laws of the
Cayman Islands, as the US Term Note Borrowers (together, the “US Term Note
Borrowers”),


ELEVATE CREDIT INTERNATIONAL LTD., a company incorporated under the laws of
England with number 05041905 (the “UK Borrower”),


ELEVATE CREDIT SERVICE, LLC, a Delaware limited liability company, as the US
Last Out Term Note Borrower and the Fourth Tranche US Last Out Term Note
Borrower (“Elevate Credit” or the “US Last Out Term Note Borrower”),


THE GUARANTORS FROM TIME TO TIME PARTY THERETO,
THE LENDERS PARTY THERETO
and




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





VICTORY PARK MANAGEMENT, LLC, a Delaware limited liability company, as Agent
(the “Agent”),


*    *    *


Fourth Restatement Closing Date: October 15, 2018



--------------------------------------------------------------------------------



All capitalized terms used herein without definition shall have the meaning
given them in the Fourth Amended and Restated Financing Agreement.


Items in bold indicate those to be prepared or obtained by the Credit Parties or
the Credit Parties’ counsel






















I.
PRINCIPAL FINANCING and COLLATERAL DOCUMENTS



1.
Fourth Amended and Restated Financing Agreement by and among Agent, Lenders and
the Credit Parties



EXHIBITS


Exhibit A-1    Form of Senior Secured US Term Note
Exhibit A-2(a)     Form of Senior Secured UK Term Note (USD) Exhibit A-2(b) Form
of Senior Secured UK Term Note (GBP) Exhibit A-3    [Reserved]
Exhibit A-4    Form of Senior Secured Fourth Tranche US Last Out Term Note
Exhibit B    [Reserved]
Exhibit C    Form of Secretary’s Certificate Exhibit D    Form of Officer’s
Certificate Exhibit E    Form of Compliance Certificate Exhibit F    Form of
Notice of Borrowing Exhibit G    Form of Joinder Agreement
Exhibit H    Index of Fourth Restatement Closing Documents


SCHEDULES


Schedule 1.1        Calculation of Charge Off Rate Schedule
7.1        Subsidiaries
Schedule 7.5        Consents
Schedule 7.7        Equity Capitalization


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Schedule 7.8        Indebtedness and Other Contracts
Schedule 7.12        Intellectual Property Rights
Schedule 7.22        Conduct of Business; Regulatory Permits Schedule
7.27        ERISA and UK Pension Schemes
Schedule 7.32        Transactions with Affiliates
Schedule 7.40        Material Contracts
Schedule 8.25        Existing Investments


2.
Notes:



a.
Senior Secured Fourth Tranche US Last Out Term Note (VPC Investor Fund B, LLC)

b.
Senior Secured Fourth Tranche US Last Out Term Note (VPC Specialty Opportunities
Fund III Onshore, L.P.)

c.
Senior Secured Fourth Tranche US Last Out Term Note (VPC Specialty Lending Fund
(NE), Ltd.

d.
Senior Secured Fourth Tranche US Last Out Term Note (VPC Specialty Lending
Investments Intermediate, L.P.)

e.
Senior Secured Fourth Tranche US Last Out Term Note (VPC Onshore Specialty
Finance Fund II, L.P.)

f.
Senior Secured UK Term Note (USD) (VPC Specialty Lending Fund (NE), Ltd.)













g.
Senior Secured UK Term Note (USD) (VPC Specialty Lending Investments
Intermediate, L.P.)

h.
Senior Secured UK Term Note (USD) (VPC Onshore Specialty Finance Fund II, L.P.)

i.
Senior Secured UK Term Note (USD) (VPC Offshore Unleveraged Private Debt Fund,
L.P.)

j.
Senior Secured UK Term Note (USD) (VPC Investor Fund G-1, L.P.)

k.
Senior Secured UK Term Note (USD) (VPC Investor Fund C, L.P.)

l.
Senior Secured UK Term Note (USD) (VPC Investor Fund B II, LLC)

m.
Senior Secured UK Term Note (USD) (VPC Investor Fund B, LLC)

n.
Senior Secured UK Term Note (USD) (VPC Specialty Opportunities Fund III Onshore,
L.P.)

o.
Commitment Senior Secured UK Term Note (USD) (VPC Onshore Specialty Finance Fund
II, L.P.)

p.
Senior Secured UK Term Note (GBP) (VPC Specialty Lending Investments PLC)

q.
Commitment Senior Secured UK Term Note (GBP) (VPC Specialty Lending Investments
PLC)

r.
Senior Secured US Term Note (COF Holdings I LLC)

s.
Senior Secured US Term Note (590 Consumer Lending Corp, LLC)

t.
Senior Secured US Term Note (VPC Specialty Lending Investments Intermediate,
L.P.)

u.
Senior Secured US Term Note (VPC Offshore Unleveraged Private Debt Fund, L.P.)

v.
Senior Secured US Term Note (VPC Investor Fund G-1, L.P.)



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





w.
Senior Secured US Term Note (VPC Specialty Opportunities Fund III Onshore, L.P.)

x.
Senior Secured US Term Note (VPC Onshore Specialty Finance Fund II, L.P.)

y.
Commitment Senior Secured US Term Note (VPC Onshore Specialty Finance Fund II,
L.P.)



3.
Amended and Restated Pledge and Security Agreement



SCHEDULES


Schedule A        Principal Places of Business and Other
Collateral Locations of Obligors
Schedule B        Recording Jurisdiction
Schedule C        Commercial Tort Claims
Schedule D        Pledged Companies
Schedule E        Pledged Equity
Schedule F        Controlled Accounts
Schedule G        Motor Vehicles


EXHIBITS
Exhibit A-1     Consent
Exhibit A-2     Pledge Instruction
Exhibit B     UCC Financing Statements














a.
Membership Interest Certificate with respect to 100% of the equity interests of
EF Financial, LLC



i.
Consent

ii.
Pledge Instruction

iii.
Transaction Statement

iv.
Equity Power

v.
Irrevocable Proxy



b.
Membership Interest Certificate with respect to 100% of the equity interests of
EF Marketing, LLC



i.
Consent

ii.
Pledge Instruction

iii.
Transaction Statement

iv.
Equity Power

v.
Irrevocable Proxy



c.
Membership Interest Certificate with respect to 100% of the equity interests of
Rise Credit of Florida, LLC



i.
Consent



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





ii.
Pledge Instruction

iii.
Transaction Statement

iv.
Equity Power

v.
Irrevocable Proxy



d.
Membership Interest Certificate with respect to 100% of the equity interests of
Elastic Louisville, LLC and related Equity Power



e.
Membership Interest Certificate with respect to 100% of the equity interests of
Elastic Marketing, LLC and related Equity Power



f.
Membership Interest Certificate with respect to 100% of the equity interests of
Elastic Admin, LLC and related Equity Power



4.
Trademark Security Agreement executed by Elastic Financial, LLC in favor of
Agent



Schedule of Trademarks


5.
Trademark Security Agreement executed by Elevate Credit Service, LLC in favor of
Agent



Schedule of Trademarks


6.
Master Reaffirmation Agreement to reaffirm all obligations and agreements of the
Credit Parties under all Security Documents originally executed in connection
with the Original Financing Agreement, the Amended and Restated Financing
Agreement,















Second Amended and Restated Financing Agreement and/or the Third Amended and
Restated Financing Agreement


7.
Fourth Amended and Restated Perfection Certificate



Schedule 1(a)    Corporate Names and Tax ID Schedule 1(b)    Trade Names
Schedule 1(c)    Asset Acquisitions
Schedule 2(a)    Locations of Owned Real Property Schedule 2(b)    Locations of
Leased Real Property Schedule 2(c)    Title policies, legal descriptions and
leases Schedule 3(a)    Chief Executive Office
Schedule 3(b)    Other locations
Schedule 4        Equity Interests
Schedule 5        Debt Instruments
Schedule 6        Intellectual Property
Schedule 7        Bank Accounts
Schedule 8        Commercial Tort Claims




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





II.
ANCILLARY LOAN DOCUMENTS



8.
Officer’s Certificate



9.
Solvency Certificate



10.
Pre-Closing Lien Search Reports



11.
UCC Financing Statements set forth on Exhibit A hereto



12.
Administrative Services Agreement between EF SPV, Ltd. and EF Financial, LLC



13.
Credit Default Protection Agreement between EF SPV, Ltd. and EF Financial, LLC



14.
Insurance Certificates/Endorsements in favor of Agent naming Agent as additional
insured or lender’s loss payee, as applicable



III.
SECRETARY’S CERTIFICATES



15.
EF SPV, Ltd. - Secretary’s Certificate (including incumbency)



Exhibit A:    Minutes (authorizing financing documents)
Exhibit B:    Certificate of Formation, certified in the Cayman Islands Exhibit
C:    Memorandum and Aricles of Association
Exhibit D:    Trust Agreement
Exhibit E: Administration
Agreement    (authorizing    financing documents)

Exhibit F:    Good Standing Certificate














16.
Credit Parties - Secretary’s Certificate (including incumbency) with respect to
each of the Credit Parties



Exhibit A:    Resolutions
Exhibit B: Charter, certified by the Secretary of State of the applicable
jurisdictions of formation (or certifying no changes to charters delivered in
connection with Second Amended and Restated Financing Agreement)
Exhibit C:     Bylaws or LLC Agreement, as applicable
Exhibit D:
Good Standing Certificates from the applicable jurisdictions of formation



IV.
LEGAL OPINION



17.
Opinion of CPDB re: Financing Documents



18.
Opinion of Maples re: Cayman Corporate Law



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------







V.
TAX FORM



19.
Tax form for VPC Specialty Opportunities Fund III Onshore, L.P. and VPC Investor
Fund B II, LLC





20.
W-8 for EF SPV, Ltd.



VI.
CERTIFIED COPIES OF THE FOLLOWING DOCUMENTS:



21.
Form Consumer Loan Agreement



22.
Participation Agreement



23.
Joint Marketing Agreement



24.
License and Support Agreement







































EXHIBIT A


Financing Statements


UCC-1 Financing Statements




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Debtor
Jurisdiction
Secured Party
Type
Date of Filing
Filing Number
EF SPV, Ltd.
DC Recorder of Deeds
Victory Park Management,
LLC, as Agent
All Assets
 
 
EF Financial, LLC
DE SOS
Victory Park Management, LLC, as Agent
All Assets
 
 
EF Marketing, LLC
DE SOS
Victory Park Management,
LLC, as Agent
All Assets
 
 
Rise Credit of Florida, LLC
DE SOS
Victory Park Management, LLC, as Agent
All Assets
 
 







































































SCHEDULES TO
FOURTH AMENDED AND RESTATED FINANCING AGREEMENT


[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









Schedule 1.1    Example of Calculation of Charge off Rate


            
 
Jan-18
Feb-18
Mar-18
Apr-18
May-18
Current
201,214,655
189,555,471
184,334,972
181,571,736
192,508,621
1 to 30
20,326,600
17,273,597
16,105,603
18,248,465
15,014,987
31 to 60
13,321,317
13,751,009
11,659,889
9,223,101
11,349,986
Total < 60
234,862,572
220,580,077
212,100,464
209,043,302
218,873,594













Charge-offs
11,935,300
10,576,910
12,480,923
11,037,014
10,638,388
Rollrates to 1-30
 
8.6%
8.5%
9.9%
8.3%
to 31-60
 
67.7%
67.5%
57.3%
62.2%
to C/O
 
79.4%
90.8%
94.7%
115.3%
Loss Rate
 
5.15%
6.09%
5.49%
5.61%





































Schedule 7.1        Subsidiaries




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Name
Sole Member
State of Formation
Percent of Subsidiary Held
Elevate Credit International Limited
Elevate Credit, Inc.
United Kingdom
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
Delaware
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
Delaware
100%
Elastic Financial, LLC
Elevate Credit, Inc.
Delaware
100%
RISE Credit, LLC
Elevate Credit, Inc.
Delaware
100%
RISE SPV, LLC
Elevate Credit, Inc.
Delaware
100%
Financial Education, LLC
Elevate Credit, Inc.
Delaware
100%
Today Card, LLC
Elevate Credit, Inc.
Delaware
100%
EF Financial, LLC
Elevate Credit, Inc.
Delaware
100%
Rise Financial, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of California, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
Texas
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Mississippi, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Utah, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
Delaware
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
Delaware
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
Delaware
100%
Elastic Louisville, LLC
Elevate Admin, LLC
Elastic Financial, LLC
Elastic Financial, LLC
Delaware
Delaware
100%
100%
Elastic Marketing, LLC
Elastic Financial, LLC
Delaware
100%
Today Marketing, LLC
Today Card, LLC
Delaware
100%
TODAY SPV, LLC
Today Card, LLC
Delaware
100%
EF Marketing, LLC
EF Financial, LLC
Delaware
100%















[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





Schedule 7.5    Consents


NONE






































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------











Schedule 7.7    Equity Capitalization


For Elevate Credit, Inc.:


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.




For Subsidiaries of Elevate Credit, Inc.:
Issuer
Holder
Class of Stock or Other Interests
Certificate No.
No. of Units
Percent of
Subsidiary Held
Elevate Credit International
Limited
Elevate Credit, Inc.
Ordinary Shares
10
11
350
650
100%
Elevate Credit Service, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elevate Decision Sciences, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Elastic Financial, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE Credit, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
RISE SPV, LLC
Elevate Credit, Inc.
membership interest
2
100
100%
Financial Education, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Today Card, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
EF Financial, LLC
Elevate Credit, Inc.
membership interest
1
100
100%
Rise Financial, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Alabama, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Arizona, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of California, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Colorado, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Delaware, LLC
RISE SPV, LLC
membership interest
4
100
100%
Rise Credit of Florida, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Georgia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Idaho, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Illinois, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Kansas, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Louisiana, LLC
RISE SPV, LLC
membership interest
1
100
100%



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





RISE Credit of Mississippi, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Missouri, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Nebraska, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Nevada, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of North Dakota, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit of Oklahoma, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Texas, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of Tennessee, LLC
RISE SPV, LLC
membership interest
1
100
100%
RISE Credit of South Carolina, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of South Dakota, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Utah, LLC
RISE SPV, LLC
membership interest
3
100
100%
RISE Credit of Virginia, LLC
RISE SPV, LLC
membership interest
2
100
100%
RISE Credit Service of Ohio, LLC
RISE Credit, LLC
membership interest
4
100
100%
RISE Credit Service of Texas, LLC
RISE Credit, LLC
membership interest
3
100
100%
Elastic Louisville, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Elevate Admin, LLC
Elastic Financial, LLC
membership interest
3
100
100%
Elastic Marketing, LLC
Elastic Financial, LLC
membership interest
2
100
100%
Today Marketing, LLC
Today Card, LLC
membership interest
1
100
100%
Today SPV, LLC
Today Card, LLC
membership interest
1
100
100%
EF Marketing, LLC
EF Financial, LLC
membership interest
1
100
100%



























[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------













Schedule 7.8    Indebtedness and Other Contracts


(i)
USD 240,000,000 Rate Protection Transaction, dated as of January, 11, 2019
between SBMC Capital Markets, Inc. and Rise SPV, LLC



(ii)
Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.



(iii)
NONE









































































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





















(iv) Schedule 7.12    Intellectual Property Rights


NONE




























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------





















Schedule 7.22    Conduct of Business; Regulatory Permits


NONE
























































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------

























Schedule 7.27    ERISA and UK Pension Schemes


(a)
See below:



1.
Elevate Credit has two equity incentive plans to provide equity incentives to
employees at its discretion.



2.
Elevate Credit provides Workers Compensation insurance to its employees through
CNA Financial Corporation for all states except Washington, which is provided
through the State of Washington.



3.
Elevate Credit provides a Vision Insurance Plan to its employees through Avesis.



4.
Elevate Credit provides Flexible Spending Accounts to its employees through
Infinisource.



5.
Elevate Credit provides COBRA to its employees through Infinisource.



6.
Elevate Credit provides a Dental insurance plan to its employees through Sun
Life Financial.



7.
Elevate Credit provides Short Term Disability to its employees through Cigna.



8.
Elevate Credit provides Long Term Disability to its employees through Cigna



9.
Elevate Credit provides Group life/ AD&D to its employees through Cigna.



10.
Elevate Credit provides Voluntary Life/ AD&D to its employees through Cigna.



11.
Elevate Credit provides a Medical Insurance plan to its employees through
UnitedHealthcare.



12.
Elevate Credit provides a 401(k) Plan to its employees through Fidelity.



13.
Elevate Credit provides a Life Assistance Program to its employees through
Cigna.



[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------









(b)
None.





(c)
None.























Schedule 7.32    Transactions with Affiliates


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.












































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------































Schedule 7.40    Material Contracts


Elevate Credit is a publicly traded corporation under the ticker symbol ELVT.
See Elevate Credit's most recent public filing for a current list of material
agreements.










































[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

--------------------------------------------------------------------------------



































Schedule 8.25    Existing Investments


NONE




[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED